Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 1 of 129 PageID# 2484




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                        (Alexandria Division)

   HADRON INDUSTRIES, INC., et al.,                  :
                                                     :
            Plaintiffs,                              :
                                                     :
   v.                                                :
                                                     :    Case Number 1:19-cv-00035-LO-MSN
   TRIANGLE EXPERIENCE                               :
   GROUP, INC., et al.,                              :
                                                     :
            Defendants.                              :


                          DECLARATION OF ROBERT E. CLARE, JR.
                 IN SUPPORT OF MEMORANDA OF POINTS AND AUTHORITIES
                     IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

            I, Robert E. Clare, Jr., do hereby declare pursuant to 28 U.S.C. § 1746 the following:

            1.      I, Robert E. Clare, Jr., am over the age of eighteen (18) and am competent to

   testify to the matters set forth in this declaration. The statements contained in this declaration are

   from my own personal knowledge. I submit this declaration in support of the Memorandum of

   Points and Authorities in Support of the Motion for Summary Judgment.

            2.      I reside in Ashland, Virginia.

            3.      I retired from the United States Army in 2009 as a Sergeant First Class. During

   my career I served in Army Special Operations.

            4.      Mr. Klee Dienes is a plaintiff in the above captioned matter. Mr. Dienes lives in

   New Hampshire.

            5.      Mr. Dienes is the president and sole owner of Hadron Industries, Inc. (“Hadron”).

   Hadron is another plaintiff in the above captioned matter.

            6.      I am a defendant in the above captioned lawsuit in my individual capacity.




   01511599-2
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 2 of 129 PageID# 2485




            7.    I am a 51% owner in Triangle Experience Group, Inc. (“TEG”), a co-defendant in

   the above captioned matter.

            8.    My wife, Janna Clare, owns 9% of TEG.

            9.    Sean McCluskey, a defendant in the above captioned matter, owns the remaining

   40% of TEG.

            10.   This lawsuit revolves around a government program sponsored by the United

   States Air Force known as “ACES” or Advanced Collaborative Enterprise Services. ACES

   originated, and has always been run and operated, out of the Air Force offices in the Pentagon, in

   Arlington, Virginia.

            11.   ACES is a government program that aimed to bring together a variety of

   computer programs to help military personnel share information with each other, in real time, to

   solve battlefield problems. ACES was designed to aid the warfighter.

            12.   ACES has gone through several “generations.”

            13.   By 2013, a company called Oblong Technologies (“Oblong”) had developed, and

   was selling, a product known as “Mezzanine.” The third “generation” of ACES was powered by

   Mezzanine.

            14.   Toward the end of 2013, Oblong was positioned as lead ACES integrator,

   however, to my understanding, Oblong was not interested in provided customized solutions to

   military users and Oblong’s business model was to move forward with selling off the shelf

   conference center technology to commercial enterprises.

            15.   Around the same time, the United States Air Force wanted to eliminate its

   dependence on Oblong’s Mezzanine technology. This concept was discussed with Mr. Dienes,




   01511599-2
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 3 of 129 PageID# 2486




   Colonel James Mattey – the program manager of ACES at the time - and myself in the e-mails

   attached hereto as Exhibit A.

            16.   To that effect, an ACES meeting was scheduled to occur in Rosslyn, Virginia at

   the end of January 2014. Hadron and Mr. Dienes were invited to attend this meeting.

            17.   To my understanding, Hadron developed a technology system known as

   “Photon,” which was designed to interoperate with Mezzanine and build upon it. See Ex. A.

            18.   By the end of January 2014, Colonel Mattey was excited about the prospect of

   working with Hadron, and sought to bring Hadron on to the ACES team. See E-mail attached

   hereto as Exhibit B.

            19.   In February 2014, Colonel Mattey decided to take the ACES team, including me

   and Walter Greenberg of ALQIMI Analytics, Inc. (“AAI”), to meet John Underkoffler of

   Oblong. See E-mail attached hereto as Exhibit C.

            20.   The agenda for the February 2014 meeting was memorialized in an e-mail that I

   sent to Colonel Mattey. See E-mail attached hereto as Exhibit D.

            21.   The February 2014 meeting was to occur at Oblong’s offices in Boston,

   Massachusetts. I invited Mr. Dienes to attend. See E-mail attached hereto as Exhibit E.

            22.   Shortly after the February 2014 meeting, Colonel Mattey was transferred off of

   the ACES program (though he remained interested and involved), and was replaced by Colonel

   Robert Herslow.

            23.   Around the time of this transition, two separate contracts were considered: (i) the

   first contract awarded was to fund AAI’s delivery of an ACES system to a lab in Arlington,

   Virginia known colloquially as the Rosslyn Lab; and (ii) a second contract was awarded to fund

   ACES customization and support of an Office of Secretary of Defense project named C2IE.




   01511599-2
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 4 of 129 PageID# 2487




            24.   The Air Force sole sourced the second contract to Hadron, under a contract

   known as the “Phase III SBIR.” Hadron engaged subcontractors on the Phase III SBIR, including

   TEG. There is no written subcontract between TEG and Hadron for this work under the Phase III

   SBIR.

            25.   It is my understanding that the second contract was intended to demonstrate

   ACES capabilities to government users and create ACES Operating Environment, or ACES-OE.

   The second contract was called the Eagle X-3 Task Order.

            26.   Hadron assisted in preparing the statement of work for the Eagle X-3 Task Order.

   Other persons, such as Mr. Greenberg, also assisted in drafting the statement of work.

            27.   Contrary to the allegations in the Amended Complaint, neither I, nor anyone on

   behalf of TEG provided Hadron’s draft statement of work to any third-party.

            28.   I was, however, copied on e-mails in which Air Force personnel or contractors

   provided Hadron’s draft statement of work to Mr. Greenberg of AAI. See E-mails attached

   hereto as Exhibit F.

            29.   The draft statement of work ostensibly sought demonstrations of ACES powered

   by Photon, the Air Force intended the contract to demonstrate all types of ACES related

   technology.

            30.   It was originally my understanding that AAI intended to subcontract some of the

   work under the Eagle X-3 Task Order to TEG and Hadron, this never occurred. Contrary to the

   allegations in the Amended Complaint, neither I, nor Mr. McCluskey, nor TEG had anything to

   do with AAI’s decision to not subcontract any work to Hadron.

            31.   It is my understanding that after receiving the proposal from AAI (through

   ParGov) in response to the statement of work on the Eagle X-3 Task Order, the Air Force




   01511599-2
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 5 of 129 PageID# 2488




   prepared a Technical Evaluation. Neither I, nor Mr. McCluskey, nor TEG were involved in the

   Technical Evaluation or its drafting.

            32.   The Air Force ultimately awarded the Eagle X-3 Task Order to ParGov, who

   subcontracted the award to AAI. AAI subcontracted some of the work to TEG. The subcontract

   is attached hereto as Exhibit G.

            33.   During this time period, TEG was a subcontractor on both the Phase III SBIR for

   Hadron and the Eagle X-3 Task Order for AAI. Under TEG’s subcontract with AAI, TEG was

   required to assist Hadron for research and development under the Phase III SBIR. Thus, TEG’s

   monthly reports stated its efforts for both AAI and Hadron. Before reporting TEG’s efforts, I

   informed Colonel Herslow of this practice, and he was aware.

            34.   Under the Eagle X-3 Task Order, the Air Force allocated funds for the creation of

   a marketing video to demonstrate ACES capabilities.

            35.   AAI, TEG and Hadron engaged Janus Research Group (“Janus”) to create a

   marketing video of ACES.

            36.   AAI, TEG and Hadron collaborated with Janus to create the marketing video.

   After the initial funds were depleted, TEG funded the final portions of the shoot and production

   and was sent to Janus for final edits and completion.

            37.   The video, which necessarily includes collaboration, contributions, and ideas from

   TEG, Hadron and AAI, was subsequently loaded into TEG’s Vimeo account in order to be

   shared electronically at TEG’s convenience.

            38.   To my knowledge, the Air Force was satisfied with AAI’s work on the Eagle X-3

   Task Order and paid out all funds under the contract. TEG was also paid for its work.




   01511599-2
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 6 of 129 PageID# 2489




            39.     From September 2014 through December 2014, Hadron worked alongside AAI

   and TEG in the Rosslyn Lab at the same time. All three parties operated very closely together.

            40.     In the Rosslyn Lab, there were two different spaces. One was for AAI, TEG,

   Hadron (funded by the Phase III SBIR) and others to showcase ACES to the government. The

   other was for Hadron and TEG to demonstrate and develop ACES to the government. In the lab

   with AAI, TEG and Hadron, ACES was powered by both Photon and Mezzanine. The

   TEG/Hadron lab initially was ACES powered by Mezzanine, but then overlapped with ACES

   powered by Photon.

            41.     AAI, Hadron, and TEG acted in concert in performing demonstrations and

   marketing ACES capabilities. Hadron’s staff was necessarily involved in the marketing and

   demonstration of Photon, because only Hadron knew how to prepare Photon for demonstrations.

            42.     The demonstrations became a jumping off point for other ACES related contracts

   in which TEG and Hadron worked together.

            43.     Around fall 2014, TEG and Hadron discussed entering into a formal business

   relationship, however, the relationship was never memorialized or assented to, and instead, the

   parties worked essentially on a case by case basis. A list of ACES related contracts that TEG

   and Hadron worked on together are: (1) Phase III SBIR, dated July 31, 2014, (2) ACES-TS

   contract, dated September 30, 2014, (3) ParGov ACES NRO Contract, dated August 1, 2015, (4)

   MOD/P001, dated September 30, 2015, (5) UNO Contract, dated May 5, 2015, (6) ParGov

   ACES-OE, dated October 1, 2015, and (7) UNO-EC&P Contract, dated January 25, 2016.1




   1
    TEG asked Hadron to be involved in a SAIC Contract, dated July 16, 2016, and indeed, Mr. Dienes, as well as Mr.
   Tanner and Mr. Burton of Hadron executed the required NDA agreement to work on the SAIC Contract.


   01511599-2
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 7 of 129 PageID# 2490




            44.   TEG and Hadron each submitted proposals for an ACES contract from the Army

   Corps of Engineers in September 2016, however, that award was subsequently cancelled. Both

   TEG’s and Hadron’s proposal to the Army Corps of Engineers identified the other as a partner.

            45.   At some point in time, I learned that Mr. Dienes was arrested for something

   related to the work at the Rosslyn Lab. Neither I nor anyone else at TEG had any involvement in

   his arrest.

            46.   Subsequent to Mr. Dienes’ arrest, TEG tried to contact Mr. Dienes to understand

   the situation, but he was unresponsive. For reasons that I cannot recall, TEG believed that Mr.

   Dienes’ security clearance was suspended. Mr. Dienes was complacent in this characterization

   regarding his clearance and did not elaborate or explain otherwise. See E-mails attached hereto

   as Exhibit H (“Klee’s clearance is still being reviewed, and hasn’t been reinstated as of this

   morning”). Mr. Dienes did not respond to this e-mail.

            47.   In November 2016 I travelled to Logan Airport in Boston, Massachusetts to see if

   I could locate Mr. Dienes, as Mr. Dienes and Hadron were months behind on their work.

            48.   When I met Mr. Dienes on November 16, 2016, Mr. Dienes handed me a letter in

   which Hadron disassociated with TEG.

            49.   After receiving the letter on November 16, 2016, TEG stopped using Photon and

   hired another software provider – Prysm – to power the ACES system with a product called

   Synthesis. At the same time, TEG contracted with Oblong, to replace Photon with another

   Oblong technology, but TEG could not agree on a price with Oblong.

            50.   Hadron or Mr. Dienes have never inquired with TEG, Mr. Clare, or Mr.

   McCluskey as to recovery or retrieval of equipment allegedly owned by Hadron in TEG’s

   possession or control.




   01511599-2
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 8 of 129 PageID# 2491




            51.   Contrary to the allegations in the Amended Complaint, TEG did not work with

   Prysm to “reverse engineer” Photon.

            52.   The contents of Hadron’s letter on November 16, 2016 raised concerns about

   Hadron’s potential use of Oblong’s technology in Photon, and I reported to Colonel Herslow

   about this possibility. See E-mail attached as Exhibit I.

            53.   The search revealed that nine different Oblong libraries were present in the ACES

   system located in the Rosslyn TEG/Hadron Lab, as well as documentation that those same

   libraries may have been included in the system delivered to NRO. TEG reported this information

   to Oblong. As far as TEG is aware, this matter between Oblong and Hadron remains unresolved.

            54.   A Cross domain solution is the ability to take data from one network and pass it to

   another network. A cross domain solution is one type of a controlled interface solution.

            55.   In September 2016, TEG was awarded a contract with a potential value of

   approximately $49 million to supply a controlled interface/cross domain solution.

            56.   In its communications with the government to obtain this award, TEG represented

   that it had experience with cross domain solutions at 62 classified facilities. TEG’s Chief

   Engineer was John Weed. The Lazarus and Phoenix products were named by Weed as a

   reference to the resurrection of his career. While John Weed was not employed at TEG when he

   deployed the solution at these facilities, he was working for TEG during the period that TEG

   made these statements.

            57.   In order to justify making the award to TEG, the United States government

   prepared a “Justification and Approval” for the decision (the “J&A”). The J&A contains some

   information regarding the deployment of Lazarus Cross Domain Solution in connection with

   ACES that needed to be addressed. TEG promptly supplied the necessary information to




   01511599-2
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 9 of 129 PageID# 2492




     Colonel Herslow to ensure that proper action was taken before the United States Government

     issued the J&A. See Exhibit J.

              58.    Hadron did not submit a proposal for the cross-domain solutions contract, nor did

     it protest the award. Indeed, Hadron is not involved in cross domain solutions.

              In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the

     foregoing is true and correct.


     Dated January 31, 2020

                                                         ���-✓-
                                                           Robert E. Clare, Jr.




     01511599-2
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 10 of 129 PageID# 2493
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 11 of 129 PageID# 2494
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 12 of 129 PageID# 2495
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 13 of 129 PageID# 2496
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 14 of 129 PageID# 2497

  Date: 09/23/201421:31:21-0400
  From: KleeDienes<klee.dienes@hadronindustries.com>
  To:      RobertClare <rclare@triangleexperience.com>
  Subject: Re: ACES- Foodfor thought...canyouhelp?


 1) The relationship between Hadron, TEG, andOblong isrock-solid. Hadron andTEG plan to approach this
entire spaceas a team. I don't seeeitherofus doinganythingin this space thatdoesn't involve the other.
Hadron and Oblong are similarly getting along well. Especially now that ACES is a viable product, and
Hadron has validated the business model of developing ACES environments with Mezzanine as an important
component, Oblong is seeing the value in the relationship.

2) I tfaink the messaging of "Block 2" you used later in your list was a good one. ACES is a platfonn for
continuous improvement. There's no need for a "version 2. 0" ... this isjust the next iteration and continuing
realization of your original vision.

3) You are absolutely right. I think we got so usedto people criticizing Mezzanine inthe A2 office for being
single-vendor and fixed-workflow, that we swung way too far in the other direction. The right answer is a
good mix of the Mezzanine workflow with the ability of ACES to feed it with quality data from a large
workspace. I'm confident we have learned from our experience and know how to show that properly to
NMCC.

4) As you intended, the ACESportfolio is a Research andDevelopment portfolio. My understanding ofthe
ACES "sandbox" was that it was intended to bring in external applications and evaluate them to see if they
were a good fit for theACES basic load. I know thatwhen Sluice wasspun offfirom Oblong, it was not in a
state to beused asa general-purpose analysts' tool. Ourhope wasthat by bringing Sluice intoACES, they
would have fixed the gaps in their swing and give us a good solution moving forward.

5) Yes. I believe the ball is in A2's court to get NFS to prepare the system for pickup. We have provided
shipping infomiation and accounts so there will be no expense to the Government for shipping the system.
We are able to arrange for Hadron/TEG personnel to go to NFS directly for pickup if necessary. Once
Hadron receives it from NFS we can refresh it and turn it around to NMCC within 30 days.

6) Yes; absolutely. Our platform is designed to build upon and interoperate with Mezzanine (and otfier
collaboration technologies) as an important (but not essential) component. We may bring in additional
capabilities and technologies (such as Mersive or Secureview), but any changes we make to the Mezzanine
basicloadwill alwaysbe steps forward.

7) Yes; absolutely. That's just one ofmany reasons we see ourselves as inseparable from TEG in this space.
I'll work with Rob to come up with some defined packages.


                                                                                                  EXH
On 09/23/2014 10:57 AM, Mattey, James J (Jim) LTCOL USAF JS J6 (US) wrote:
                                                                                                          1li
      CLASSIFICATION:     UNCLASSIFIED

      Thanks   Rob,


      Are we still on for 1300 or is this QBE?            I'm supposed to chat w/ Herslow and
      prob Gordy this about 1230.

      Here's   some questions     I had before I heard the news,




                                                                                               HADRON000003478
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 15 of 129 PageID# 2498

     1) relationships between Oblong and TEG and Hadron (now that Sean is TEG)
     2) what do we call ACES 1. 0, 2. 0         1. 0 = G-speak only, 2. 0 Photon/Praxis?
     3) messaging for NLCC/NMCC is different than A2I.               We didn't do so well during
     last week's demo. We departed from original messaging.
     4) SLUCE or next ... a major selling factor was the capability SLUCE
     presented. What wasn't clear was the depth of the support required to make it
     work. SLUCE is a non-starter if it requires a full time engineer behind the
     scenes.  I wasn't told that upfrent from anyone.             There were comments eluding to
     it no "hey dude, SLUCE needs an engineer".
     5) Mobile Mezz,     is that   still    on the table?    Timeline?   What Block?
     6) Will Block two have the same capability to do VTC etc as G speak?                We need to
     have informal and formal simultaneous          collaboration,    persistent   and non-
     persistent.
     7) Formalized ROM for training and support once installed.

     This is a good start for now.




         -Original Message-
     From: Robert Clare [mailto:rclare trian leex erience. com]
     Sent:   Tuesday,   September 23,      2014 10:30 AM
    To: Mattey, James J (Jim) LTCOL USAF JS J6 (US)
    Cc: Klee Dienes
    Subject: ACES -- Food for thought... can you help?


    Sir,

    As you know based on our conversation today.              The discussion in the    A2I office
    yesterday and today is a bit discouraging.              With that, here are some dat points
    for you to review.       These point are some what focused on OSD SCO but have a
    similar impact to your organization in that, ACES is a capability in which any
    organization could leverage -           albeit, for different reasons but the end-state
    is still    in the core of advanced Collaboration

    BRIEF DESCRIPTION:

    Funding this requirement for AF/A2I funds the deployment of the Advanced
    Collaboration Enterprise Service (ACES) to multiple mission areas across the DoD
    and 1C, and the development of additional Government-owned services for those
    mission areas. A core ACES deployment enables organizations to collaborate
    across rooms, organizations, and individual workstations without need for
    expensive data-level integration efforts. The ACES technology is already proven
    through demonstrations to key leaders held in late September. This funding will
    support deployment to already-identified mission partners              (such as OSD SCO and
    PACOM) as well as the development of additional mission-specific functionality
    to build upon the initial ACES platform.

    IMPACT IF NOT FUNDED:

    Lack of funding will eliminate the ability of the AF/A2I office to deliver the
    ACES service-already proven in multiple evaluations by key leaders-to existing
    DoD and 1C mission partners. The Government need for deployment support for
    ACES is articulated through solicitation W912DY-14-G-1086, already published via
    FedBizOpps.   If additional funds are not made available to the ACES portfolio,
    mission failure may occur of PACOM's Command and Control of the Information
    Environment.


    Hadron was engaged in order to eliminate dependencies on Oblong's proprietary



                                                                                         HADRON000003479
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 16 of 129 PageID# 2499
     technology

     ACES is built entirely upon commercially-available,   GOTS, and OSS components,
     with multiple competitive vendors for all key components.    There are no ongoing
     license requirements for any deployable component of ACES


     Additional funding is required to ensure the minimum viable ACES product --
     already developed at Government expense and successfully demonstrated to
     Government key leaders -- is fielded and deployable to existing customers
     across the DoD and 1C.

      The SBIR program was designed to create competitive vendors in product spaces
     for the government.

     This is a text book case of a SBIR program success.

     ACES relied on the SBIR process to in order to create Government-owned
     alternatives for key components, and ensure the existence of multiple
     competitive vendors for every key component of the solution.

     ACES has never relied on a single vendor's product




                                                                              HADRON000003480
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 17 of 129 PageID# 2500

  Message

  From:          Robert Clare [rclare@triangleexperience. com]
  on behalfof    RobertClare<rclare@triangleexperience. com> [rclareiaitriangleexperience. com]
  Sent:          1/21/2014 9:57:09 PM
  To:            Jim Gmail [Jim Gmail <jjmattey@gmail. com>]
  Subject:       Re: Hadron



 yeah,itsgood! Itsamazingtobetalkingwiththeseguysaboutit. Theyhavenoclueonhowclosetheyareto
 getting it!



 On Tue, Jan21, 2014at 9:43 PM,Jim Gmail <iimattev(%gmail.com>wrote:
 This is awesome. I'm not gonna beableto sleep tonight. Y mind will benoodling onthis for awhile.
 It's as ofKlee has been in on our team for a while



 Sent via Jim's iPhone

 On Jan 21, 2014, at 20:47, Robert Clare <rclare trian leex erience. com> wrote:

 This is between u and I... Obvious reasons, no one can see this


 On Tue, Jan21, 2014 at 7:45 PM, Robert Clare <rclare trian leex erience. com> wrote:



On Tue, Jan 21, 2014 at 5:39 PM, Jim Mattey <iimattev(a), gmail. com> wrote;
I just modified the first paragraph a little.

I m wntingthisletterto expressoursupport foryouinnovation efforts acrosstheDepartment ofDefense's
scientificresearchareas OurAdvancedCollaborationEnterprise Services(ACES)teamislookingforwardto
leveraging the workyou've doneandwe're energized with respect to further developments aswecontinue
ACES development andlook to build a synergistic, mutually beneficial relationship between A2H andHadron.




                                                                                                        ^
On Jan 21, 2014, at 17:28 PM, Robert Clare <rclare trian leex erience. com> wrote:




        Letter to Hadron.docx
Its in Google drive so lets collaborate




                                                                                                  TEG DEFS 001104338
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 18 of 129 PageID# 2501




 Rob Clare
 AF/A211 Multi-lnt Fusion& Visualization
 0: 703-693-1751
 0:910-489-9520
 DSN:223-1751
 1700 Air Force Pentagon (5E1012)
 WashingtonDC20330-1700
 robert. e. clare. ctr   mail. mit




 Rob Clare
 AF/A211 Multi-lnt Fusion & Visualization
 0: 70303-1751
0:910-489-9520
DSN:223-1751
1700 Air Force Pentagon (5E1012)
WashingtonDC20330-1700
robert. e. clare. ctr    mail. mil




Rob Clare
AF/A211 Multi-lnt Fusion S Visualization
0: 703-693-1751
0:910-489-9520
DSN:223-1751
1700Air Force Pentagon(5E1012)
WashingtonDC20330-1700
robert. e. clare. ctr mail. mil

<AF14l-032TechVolume v2. docx>




Rob Clare
AF/A211Multi-lnt Fusion& Visualization
0: 703-693-1751
0:910-489-9520
DSN;223-1751
1700Air Force Pentagon(5E1012)
WashingtonDC 20330-1700
robert.e.clare.ctr mail.mil




                                                                     TEG DEFS 001104339
                            Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 19 of 129 PageID# 2502



 ATEG                                                                                                                 Robert Clare <rclare@triangleexperience. com>


Travel Rob Clare Kip Hudson
6 messages

Mattey, James J (Jim) LTCOL USAF AF-A2 (US) <james.j. mattey. mil@mail. mil>                                                              Tue, Feb11, 2014at11:24PM
To: "Palmer, Suzanne M (Stormy) CTR USAF AF-A2 (US)" <suzanne. rn. palmer12. ctr@mail. mil>
  Stormy,

  First, I need to brag on Kipand Rob. Overthe pasttwo weeks, while I was at NDU, Kipand Rob puttogether an amazing presentation for OSDSCO Mr. BoB
  Giesler. Our project ACES is working on ops left of bang (phase 0) Kip and Rob put together a presentation and provided SCO options combining technology and
  notional Intel and 10vignettes. Forthe firsttime we begin to see howthe capeswill be used to flush out HHQtasking and commanders intent.
  I was singing their praise to Mr. Johns this afternoon. I need them to accompany me to Boston 17-19 Feb to work with industry and our lead integrator for spatial
  manipulation. We'll be meeting with CTO John Underkloffler.

  Thanksagainfor SRA'ssupport.
  Jim Mattey, LtCol, USAF
  AF/A211 ISR Innovations
  QCOMM: 703-693-1751
  QDSN: 223-1751
  1700 Air Force Pentagon (5E1012)
  Washington DC 20330-1700
  james. j. mattey. mil@mail. mil
  james.mattey@af.pentagon.smil. mil



Robert Clare <rclare@triangleexperience. com>                                                                                            Wed, Feb 12, 2014at 8:51 AM
To: Janna Clare <jclare@triangleexperience. com>

  [Quoted text hidden]

  Rob Clare
 AF/A211 Multi-lnt Fusion & Visualization                                                                                                       BIT
  0: 703-693-1751
  C: 910-489-9520
 DSN:223-1751                                                                                                                               ^J
 1700Air Force Pentagon (5E1012)
 Washington DC20330-1700
 robert.e. clare.ctr@mail.mil
                                   Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 20 of 129 PageID# 2503

Palmer, Suzanne M (Stormy) CTRUSAF AF-A2 (US) <suzanne. rn. palmer12. ctr@mail. mil>                                               Wed,
                                                                                                                                   Wed, Feb  12, 2014at1:59PM
                                                                                                                                         Feb12,
To: "Matte^amesJ (Jim)_LTCOL USAF AF-A2 (US)"<james. j. mattey. mil@mail. mil>, "rclare@triangleexperience. com" <rclare@triangleexperience. com>, "Hudson,
Justin N CTR USAFAF-A2 (US)" <justin. n. hudson. ctr@mail. mil>, "justin_hudson@sra. com" <Justin^hudson@sra. com>, Janna Clare :<jclare@triangleexperience. co'i
                                                                                                                                                             com>

  Rob & Kip,
   Please submit the new travel request forms and I'll get approval.
 V/R Stormy
 Suzanne M. Palmer, PMP (SETA)
 AF/A2CJ, ISR Integration, Interoperability and PED

  IMPORTANT NOTE: I have recently migrated to Defense Enterprise Email (DEE). Please update your email address for me to point to the NIPR email listed
  above. My legacyPentagonacocuntwill be deleted shortly.

      .

          Original Message-
  From: Mattey, JamesJ (Jim) LTCOLUSAFAF-A2 (US)
 Sent: Tuesday, February 11, 2014 11:25 PM
 To: Palmer, Suzanne M (Stormy) CTR USAF AF-A2 (US)
 Subject: Travel Rob Clare Kip Hudson

 [Quoted text hidden]


Robert Clare <rclare@triangleexperience. com>                                                                                      Wed, Feb 12, 2014 at 2:26 PM
To: "Palmer,SuzanneM (Stormy) CTR USAFAF-A2 (US)"<suzanne.m.palmer12.ctr@mail.mil>
Cc: "Mattey, James J (Jim) LTCOLUSAFAF-A2 (US)" <james.j. mattey. mil@mail. mil>7Janna Clare <jclare@triangleexperience. com>
 Stormy,
 I haveattachedmy travel requestforthe Boston trip Feb 17-19.
 Let me know if you need anything else.

 Thanks,

 [Quotedtext hidden]

 Rob Clare
 AF/A211Multi-lnt Fusion & Visualization
 0: 703-693-1751
 0:910-489-9520
 DSN:223-1751
 1700 Air Force Pentagon (5E1012)
 Washington DC 20330-1700
 robert. e. clare. ctr@mail. mil


          TMAS_TraveLForm_CLARE-DC_Feb 17-19 Boston. xlsx
          17K
                         Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 21 of 129 PageID# 2504

Palmer, SuzanneM (Stormy) CTR USAFAF-A2(US) <suzanne.rn.palmer12.ctr@mail.mil>                                                                    Wed, Feb 12, 2014 at 3:27 PM
To: RobertClare<rclare@triangleexperience.com>,JannaClare<jclare@triangleexperience.com>
  Will there be a travel request for NCto DC???
  [Quoted text hidden]
  robert. e.clare. ctr@mail. mil <mailto:robert. clare. ctr@pentagon. af. mil>

        smime. p7s
        6K


Janna Clare <jclare@triangleexperience. com>                                                                                                      Wed, Feb 12, 2014 at 4:58 PM
To: "Palmer, Suzanne M (Stormy) CTR USAF AF-A2 (US)" <suzanne. rn. palmer12. ctr@mail. mil>
Co: Robert Clare <rclare@triangleexperience. com>

 Stormy,
 The request included both. It wasa onewaycarrental from NCto DCandflightoutofDCto Boston and return flightto NC. Isthere a betterwayforsubmitting?
  If you need me to fill it out differently or separately, let me know.

 Have a good rest of the week and stay warm.

  Janna Clare
  Triangle Experience Group, Inc
 TEG
  910-489-9521

 Thismessage(includinganyattachments)containsconfidentialinformationintendedfora specificindividualandpurpose, andis protected by law. Ifyou are notthe intendedrecipient,
 you should delete this message. Anydisclosure, copying, ordistribution ofthismessage, orthetaking ofanyaction basedon it, isstncdy prohibited.
 [Quoted text hidden]
  Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 22 of 129 PageID# 2505

   Message
   From:        Robert Clare [rclare@triangleexperience.com]
   Sent:        2/13/2014 5:06:32 PM
   To:          jim mattey [jjmattey@gmail. com]
   Subject:     Spend Plan.. latest v8 2 Feb & Boston Itinerary
   Attachments: A21Spend Plan_v8_2 Feb.xls



   18-Feb-2014 Boston Meeting
   Tentative Attendees (Please excuse any misspellings, titles)
           HadroiiIndustries
   o                Klee Dienes
   o                Fraiilc Tanner
   o               JeffLeBlanc
           ACES Team
   o               Jim Mattey
   o               Rob Clare
   o               JustinHudson
   o               DarionHarden
   o               Joe Utschig
   o               Wait Greenberg

   Tentative ScheduSe:

   2/18 (Tuesday)
   Evening:
  ACES team arrives in Boston
   Dinner depending on team arrival time


  2/19 (Wednesday)
  * Not in the schedule yet is meeting with John Underkoffler. This should be about 1 hour.
  * Also TBD is set up of Mezzanine in DC to link to Boston.

  7am                                                                                    EXHBIT
  Introductions and agenda review                                                             ^^


                                                                                              ^
  Sam
  Hadron demonstrates g-speak and NGA and AFRL work

  9am
  Run tlirough the scenario Kip and Dariou are developing in tiie Boston Mezz aiid with ail




CONFIDENTIAL                                                                            TEG DEFS001396941
  Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 23 of 129 PageID# 2506


   interactive google earthwewill set up

   10:39am
   Debriefthe scenario

   12:00pm
   Lunch

   l:00pm
   Review andrefine the feature set and demo we are aiming for July
   This will include deep dive 021each tool:
         ORCA, roEAS, ATEA, GMU
   .           Mezzanine/'Photon, Googie Earth/KML system
   .           SIFT mid any other potential coinponents
   5:00pm
   Review md refine the task list aiid milestones

   6:30pm
   Dinner


   2/20 (Thursday)
  AM
   ACES team departs

   Rob Clare
  AF/A211 Multi-lnt Fusion& Visualization
  0: 703^93-1751
  0:910-489-9520
  DSN:223-1751
  1700Air Force Pentagon (5E1012)
  Washington DC 20330-1700
  robert.e. clare.ctr   mail. mil




CONFIDENTIAL                                                           TEG DEFS 001396942
                      Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 24 of 129 PageID# 2507



4-
 rATEG                                                                                                             Robert Clare <rclare@triangleexperience.com>



Accepted: Tentative" Hadron/ACES Meeting Boston Office @ Tue Feb 18 - Thu Feb 20, 2014
(rclare@triangleexperience. com)
1 message

Klee Dienes <klee. dienes@hadronindustries. com>                                                                                         Fri, Feb7, 2014at8:43PM
Reply-To: Klee Dienes <klee.dienes@hadronindustries.com>
To: "rclare@friangleexperience.com"<rclare@triangleexperience.com>


     Klee Dienes has accepted this invitation.

   Tentative!! Hadron/ACESMeeting Boston Office
   Eventwill be confirm oncewe havethe "minforce" required acceptance.
   Hadron: Please add a dial-in number, confirm Boston conference room availability and explore a DC/Boston M2M session for folks not able to make the trip.
   Travel:
   Into Boston - 18th PM (Team Dinner)
   Office Time - All day 19th
   DeptforHST-20tham

   Agenda:

   1. Continue work on the Three Problem Statements
   2. Identify:
   - Script (Characters)
   - Set the stage
   - External performers
   3. Label search queries for GMU/ORCA/IDEAS
   4. Identify"rich" KML layers
   4. Dialoguethe WorkFlow/MissionManagers(I/Ospecific)
   5. Schedule next steps


   When       Tue Feb 18 - Thu Feb 20, 2014
   Where      Oblong Industries, Summer Street, Boston, MA, United States (map)                                                EXHI ir
   Calendar rclare@triangleexperience. com
   Who . Robert Clare- organizer
                                                                                                                                 ^1
               .   Klee Dienes
               . frank.tanner@hadronindustries.com
                      Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 25 of 129 PageID# 2508

                  darion. 1. harden. mil@mail. mil
                  justin_hudson@sra.com
                  gordon.r. dexter.ctr@mail.mil
                  jeff. leblanc@hadronindustries. com
                  james. j. mattey. mil@mail. mil
                  paulo.shakarian@usma.edu - optional
                  kenneth. g.saunders. mil@mail. mil - optional
                  dpfoser@gmu.edu -optional
                  kevin.doyle.ctr@sco.darpa.mil - optional



Invitation from Google Calendar

You are receiving this email at the account rclare@triangleexperience. com because you are subscribed for invitation replies on calendar rclare@triangleexperience. com.
To stop receiving these notifications, please log in to https://www. google. com/calendar/ and change your notification settings for this calendai



    invite. ics
    2K
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 26 of 129 PageID# 2509
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 27 of 129 PageID# 2510
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 28 of 129 PageID# 2511
I
o
X

-<
o
o
z
31
                              32
                              s?                        « j?l D
D         3, ^                                                                    £3                   n i * £
m         ©                             «"                                                                                                                                                               Zx IF                           £k
Z                                                                O                        £                                                                                                                  r
                                                                                                                                                                                                                                              *
                                                                                                                                                                                                                                          i ~ -w
                3     sft               ® 7,        3      E                                                                                                                                             -L:               . f
=!              sr    £                 I?                            3,                                                                                                                                                                           '
                                                                                                                                                                                                                   < «*
                                                                                                                                                                                                                                         X
>         5S                 1 »'       *»                                                                                   #     rr
                                                                                                                                                                                                                                              e r
                                                    '•5
                                                                                          U
                                    »               53                                         3®      x
                S     'w     r"\                          3 ss                                                                    ' ^
                :>&                                                                            m
          «                                                                                                      5 £ „                                                                                       ~|e                         * ~ *
                                                                            >                                                                                                O
                                                                                                                                                                 ss    ss   ss                           " - ? S
                                              3                                                             »: "       :     3 F?                                                                        W

                                              E                             c                               i - i                  *                                                                                                         F *
                                                          •#
                                                    §                                                                                   *              m <
                                                                                                                                                                                                        S *b                         £
                                                                                                                                                       £
                                                                                                                                                                 sT ^ ?S?ss                           $V  »
                                                                                                                                                            S£                                        ib y f-&
                                                    E ® I: £    ««
                                                                                                                                                  Si                             33                                                          :S3
                                                                      «$
          a a. sr w                 >
                                                                                                                ? » I?                                                      S3. Sfe         e                                       35
          E                                                                                                     = 3 i ;                                                               £
                                                    Wi
                                                          lis®                                 y
                                                                                                                F                                 n              £
                                                                                                                                                                      ill.                                                3
          £                                   £     £     VA                S3,
                                                          w                                                                                                                                 «
          >
                      ill                                       e    S3                                                                                r a l
                                              £
                                                                                                                                                           o>                               e;
                                                    2T <*                                      CCS.                                               u                                         r-
                                                    35 r< ,;                                                                                                                                                                                 i?
                                                    £
                                                                                                                                                  ?£                        33
          3?   va                                                          £                               W    I «                                                              «
                      ~ S I
                      52" *» P?
                                              I                                                                                                        %£
                                              X                 2=                     £                        I $ |                             E                         £
                                                                                                                                                                                                      «!
          r~                                                                                                                                                                                                                                 £
                            $ £                                                        £       3                                   8
               E                                                                                           b *              -•     n.
                            £ £                           E
                                                          «>   u,                              fe                                                      ss
                      E                                                           £ £
                                                                                                                                   **
                                              £                      a1                                                                                Q                    W
                      a 5'. £                             £    3                  a
                                                   fe                                         3
                                   rn                     i e
                                                                                       If £                                                 'HI
               £, £ Ii                       a                                                                                                                                                           f
                                                                                                                j      1 1                                                                       n    V."                                          *~
                                                                                       •PA.
               •I =% %S 1                                                                                  O         I II
                                                                                       •vyy   53.
                                             £
                                                   f H' i a "S
                                                   J 5 T ft 3                                                                                                         la              5ft
                                                                                                                                                                                                                'tL
                      =•:                          « « » F g-                                                                                                                                        s >                       ;i                  5
                                                                                                                                                                                                                          „ k-      ^ ash,
                                                          S3! 33 gh                                i                                                                  33                             cc
                            S 1'                                           w-.-                            25 laf S
                                                               £                      c       o
                      3     £                                                                                                                                                         | »i           +-C.      t    ,
                            :--£
                                                   ? g                                                     S3
                                                                                                                                                                      %«<
                                                                                                                                                                                                                               a I fbi
                                             '*,
                                                   5" 2                                                                                                                                                                        3:
                                                                     Ws
                                                                                      11                             <- £
                                                                           £                                                                m                               r4

                                             3     £- 1 g » ®                            W
                                                                                      i' O                                        s                                                                                .., if i                  5 s
                            £                                                                                                     £
                                                                                                                                  3-.                                                                                                     l£ -4
                                                   i * I S i                                                                                                          3f                                                       I" ^
                                                                                                                                                                                                     :WS
               ™                             3                                                                                                                        r> >                                                                         o
                            5 s                    -w fm § £                          ® f                            ! " f                                                                                                I?        a,                  Hi
                                             S                                        a»           5
                                                                                                           i
                                                                                                                     , f :                                                                           *%*
                                                                                                                                                                                                                                    35
                                             3                 *> ® o                                                >v;   Jy*.   3;                                                  D                                                   If
                                                               1 5"                   s- >                      3"                                                                          H                                  si
               E « g ®                                                                                                                                                                                                         3- S3
                                                                                                                                                                                                                                          If
               iiii                                «9     g js. a C                                                        5 I                                                                                                            If
                                             F                                                                                                                                                              5
                                                   C                                                                                                                  E
               E "5 1 f                                                                                i             "!?                                                    85                       il
                      s 1                                 x « i a                             X
                                                                     s4. a
               a                   3               FEE
                      E                                                               a
                                                                     § f   S3
                                                          Ha                                               S3
                                             3                                        £                                                                                                              &-!
               i                   a"                     3 S                                              H £
                                             3?                                                                       8 m                                                                            f
               •" ^ I £                                        52
                                                              1 E                     £T S5                     j i
                                                                     33 ^                                       £
                                                                                                                     Ei'D
                                                                                                                        £                                                                            :3
                                                                                              3?
               fill                                       I ^ 3s >
                                             3:
                      a ^                S3                                b
                      3
                                                                                      B. E.
               S3           Sb S3                         sill                                £                                                                                                            1




     \4
                                                                                                                                                                                                                                                             Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 29 of 129 PageID# 2512
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 30 of 129 PageID# 2513




                                    :SEO!\                      fhrwij


            ALQIM! ANALYTIC® & nrriLLXGIlVCS,
            LLC                                                    TR1AMCLE KPE1IENC1 CtOLP, IMC,

            Slprfi
                                             n
                                                          ^ SIps«f?              •$.   ,-   C~~
            Mm®?                                           Mi®«i
                                     CJfeica
                                                                                                       ...•••••


                                                                          A- h   J
            Titte                                        H TRtei
                                                 s\/11
            B»t«      f1 % i®SL \                                                                 C*




                                                                                                                                     I




                                                                                                                                ,,,,,5?
HIGHLY CONFIDENTIAL                                                                                               AAI00006460
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 31 of 129 PageID# 2514




                             I "




                                                                                                                « spool of sit® Cmm&w
                            tftift ftwift all ttsstteriai®.: pmooMl toft sypport to ftfoftftt ft® «i •I'm h»1 «?vk« e t®t ifttti I®
                                                             kitst ft® System®®! ®f' Woifs. $®ciss» I, RtftolsiooBi I.

                            tft A uffminm® i& §&ro«d( spwsfte fsorloia ef p®rf«wo®« sskS fyitftssii will is® etsflgssiosl vis




                      Cotes f(



                                 LIMITATION OF OBLIGATION




            of W»k,




                           um.mm packaging and markings idec 200s?




                  00.     PACKAGING AND MARKINGS


                                             , ffiglmsi 01    ir > ? <: F . ; L Roots pfttviftft te ft® Sob®®®®ooits? stall It® p&dksgsd
                                   wilts lit® opftroprite    ^ ot-of. ><: ,-m:k tog to ftsyo® tofo wivaS te ft® Bosifettitoit fteoit
                                                                         yt < „ ssirtsoteys for ft® pssekstgftg.




                  K.I.    FAR CLAUSES INCORPORATED ftv REFERENCE, punumi lo S«rtkw I.I.




                                                                                                                       GAirii
                                       Itepocftsst ®rS®rtte®$ . FsNoxl Brie®                                           ACG teft


                                                                         ••• i -•




                                                                                                                                              A-


HIGHLY CONFIDENTIAL                                                                                                                        AAI00006461
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 32 of 129 PageID# 2515




                    I
              'I           I        I




                                                                                                                                                  MAY 2001




                               FAR CLAUSES INCORPORATED BY REFERENCE, p3W»f » S«»s EE




            FAR 5124T4F

                                                                                                                                                  APR I




                    P.L                                                   rs

                    SiitesiNiAM -h,s I p?-<3. ik< ?a Pn < >                    s 3 vE:«ti3lj t iN,>3r sos kmm ssmD 3 < <: -\n-                                  R«p«t
                    fep AMR NaH <; Ms a? hum! --- : >                >'         sii «!#» •                    3<-      ;• -Fiji           -r; A: Cmwrnm Is
                                it% tV" rn   vi\% he            ^ «K s 'iS-'six-r            Ma<s b\ s,             <s ,3 1   >3    Vs-   '3'\stv3-   >{*   a     R,s f
                    be *«te$i$te>$ \< ««.,« « <ni-3<.s>.f .<.3 s><, *}« <       -       <•- t ».v m          t »» v* « •*                   «»*«. < •<:«*<«* the
                               m                     Ptifshs                        3   <3 33.-1,   -t' !(« 3 l! 3 3->i.,,3   , ,


                    f J,       PLACE OF




                   CLE




                                                                                                     shell



                           Subcontractor shell msiftfcift record ft*




                                                                          :«4 DEal Invoice* ®«S shall E« submittoi                           3-03M1 331s p»»RRc




                                                                                               tfe« Contractor bamsfw for #n> claim* by the
                           CttiWBwr for (toes, pew              or                  fe? rr thuds



                           MI CasRmiRsr      »?Kp                                                                     of SisbconsractiSfN             invoices If
                           Ssitasfsfrwtar 6,IN t« submit fit monthly reports.                       provided Is? SkiIss F.2, bp she IMP business


                   CO,     PA YYIENT TERMS




                                                                                                                                                                          -A',* 1-


                                                                                                                                                                                         I
HIGHLY CONFIDENTIAL                                                                                                                                                        AAI00006462
I
o
X

-<
o
o
z
31

D                                                                    *!5
m                                                                          w           > P /              P             f ^                            >^.2
z                                                                                                         ft
d
                                                                                                                                                                            ft
>
                                                                                                                                                                                                 P                           O
                                                                                                                                                                                                                                                                 P
                                                                                                                                                                                                                                                            n
                                                                                           rs? ^                                                                                                                                   Ji
          ft att                             f
                                             1                                                                                                                                                           ft
                                                                                                                                                                                                                                           IS           s
                                                                                       i :§3                            <
          .. f -                                              Pal                      % P ^                                                                                                     m
                                                                                                # rs 2                                                                                                          & w
                                  I                                                                                                                      i             fS                                                    >
                                                                                                                                                                                  STh            Q                                               as
                                                                   I                                                                                                                                                         <    IS.
          : ; E                        nil                    1.6
                                                              I* 2 5                                                                                   & >
                                                                                                                                                        4%
                                                                                                                                                                                                S£                                                               5
                                                                                                                              >vf-                                                                                                         ftT
                                                                                                                                                                                                 a                                                    ftS
          :: V -*                                                                                                                                                                sx ss                                                                                    P
                                             ft/             ft'i                                                                                       PP.                                                                                           a-         3
                      §» s.                                                                     «%                      ti&W!
                                                                                                     :t                                                 3                                                                         O
          8 Il                                                                                                          p                                                                S3
                                                                                                                                                                                                                                  § ?!                                f- S
          ia 5:                                                                                                                                                                                                                           S-* 55                      S3
                                                              E                                                                                  o t                                                                                                  ft g
                                  «s                                                                                    ft-                                                                                                                                           ft a
          fs-T® ®                      'Iff                   &                                                                                                                                 n
                                  | 4 |                                                                                                                                                                 "ft                                      S2                   i 2
                                                   S-                                                                                                                                                          'f*r.
                                                                                                                        i                                                                       s
          Irtli                        2                                                                                                                                                                                                              ft P       2       §
                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                                      if 2.
                                                                                                                                                                                 at                                                                         «r   ft
                            I?    f1                                                                                                                                             ft-,           x      ftS                                                            i-i
                                                                                                                                                                                                                                 P P p P ss?s                    D    P
                                                     1                                                                                                                                                 E                                                    &             «
                                       .?          a I
            %                                                                                                                                                                                                                    f§~
                                                                                                                                                                                               3                                      p
                                  1; f                                                                                                                                           a ft          ft                                E *™ « B
                                                                                                                                                                                 S
                      3»
                                                                                                                                                                                                        ft » IS %.
            2: E                  $ lla                                                                                                                                                                                                                               5 'I
                 33
                           aiso
                                                                                                                                                                                               ?S5             It
                                                                                      i£3l?                             !J|                        > ft ft
                                       I I'll                                                                           12 1                       a22                                         pi                                o               5S                   1 e
                 i         1                                 a                                                                                                                                                                   ft$      itf
                                                                                      fl                                                                                                                                         "v„,.    Sft
                                            "S3                                                                                                                                                ns                                                                     si
                                              3                                                                                                    I                                                   it                        ft
                 *ft II                     3                                              r>                                                                                                                                                                         as
                                                                   "ft1 ft:                                                                                                                                    «                 ws
                                                                                %f\                            -- - a -
                                       I 3                                                 ? 2                                                               L\                         S3
                                                                                                                                                                                               >
                                                                                           G 2                 2?«4                                                                            ft!                     ft
                                                                                                                                                                                                                                                                      !b
                                       3                                                        a a                                                                                            <                                 2a&3 1
            3'                                                                                  V    :                                                                ft                ft                             P         ft a
                                                                                                                                                             >
                                                                                                                                                                                               ft
                                                                                                                                                                                               Ztf't   •jjK   &                                                       21
                                                                                                               i%        f-- ft                                                                                                                         t
            G I II                                      a   °#*w                 2                                                                                                                            jpx                                                     I 3
                                                                                                                              S ft H                                                                                             2 r                  2|              |
                                                                                                                                                                                                                                  *+
                                                                                                                                                             jr-v..
                                                                                                                                ^ £                                                     s-
                                                                                                                                                             %
                                                                                                                                                                                                                                                                      2 3
                                                                                                                                                                                        ft
                                                                                                                        ps %4 %.                                                                                                         I S tl
                                      1'                                                                                                                                                                                                       I ftg
                                                                                                                                                                                                              ft g-
                                                                                                                        14/
                                                                                                                                                                                                                                          I 1 i I
           I S E 2                                 3' ft                                                                               •ft:''1    >«v
                                                                               v'.,                                                                                                     •*S                                              *;:4"   f
           K ft S S-                                                                                           '•'v..                ,. /ft
                                                                                            ""f                                                                                                                        B'                                   f
                                      v
           I a ,, '
           3                                                                                               a                                      £                                     c,                             &
                      I- 1             3|                                       %                                                                                                                                                        ; r :; '
                                                                                                                                                                                        SS-'                  -T3                        /ft                              a
                           S>.
           5fI                                                                                                                                                                                                         Q#3
                                                                                                                                                  4
                                            »E 1 1.                                                       £f
           IIGf                             44                                                            3
                                       ®      6f                                                                                                                                                                                         :-
                           a.                                                                             2-                                      ft
           II I            E
                                       p
                                            I ff                                                                                                                                                              g o
                                                                                                          6                                                                             a                     as«

                                                                                                          '4


^    II                                                                                                   ft

                                                                                                          j
                                                                                                                                                                                                                                                                              Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 33 of 129 PageID# 2516
                                                                                                                                                                                                                                                                                              D
                                                                                                                                                                                                                                                                                              CD
                                                                                                                                                                                                                                                                                              O
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 34 of 129 PageID# 2517




                                                                                                                                                                                                                                                                                              O
                                                                                                                                                                                                                                                                                              O
                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                              $
                                                                                                                     1 1 1 1 £ -»                                 « 5
                                                                                                                                                                                             S                                                                                 3 «
                                                                                                                                                              , 8 v                                       ,s                    i                                              1 1
                                                                                                                                   s         1               7 7f L             2 «                                                 \ 8
                                                                                                                                                                                5           t                                             'J
                                                                                                                                                                                                                                                                               •S. '//•
                                                                                                                                   ,S
                                                                                                                                                             7
                                                                                                                              1                                         8                   .s
                                                                                                                                                                                                                       r        *   *
                                                                                                                                                                                                                                                                               II
                                                                                                                                                            J 1         s        If j»                    18
                                                                                                                                                                                                          o                     ^2 M §                                         S, ,£
                                                                                                                          1                                   i         1
                                                                                                1                    3
                                                                                            8
                                                                                                                                             885                        s
                                                                                                                                                                                 iSi   of
                                                                                                                                                                                                                                                                               II
                                                                                                                                                                                 8 t                      &                                                                    Is
                                                                                                                     Z| s I             &
                                                                                                                                                                                   ££*
                                                                                                                                                                                                                                    •*S
                                                                                                                     2                                                                      5
                                                                                      a I                                                                               i        I 8
                                                                                                                                                                                 It
                                                                                                                                                                                                                            :       ; 18                                            %
                                                                                                                                        it                                                                               :> • .
                                                                                                | &2                 III                                                                                  1           3:11    2 »                                              I §
                                                                                                                                   si I                      $ w
                                                                                                                                                                                            i             3
                                                                                                                                                                                                                        ••
                                                                                                                                             a
                                                                                      I                                                                                         I s                                                 ¥
                                                                                                11s                           11
                                                                                                                                        SK
                                                                                                                                                            "3                         w
                                                                                                                                                                                            i
                                                                                                                                                                                                          1                                    3
                                                                                                                                                                                                                                                                               x-
                                                                                                                                                                                                                                                                                    g
                                                                                                W>                   g i I                                                                                                                                                     s &
                                                                                                                                                                                            a                                                   «                                   £
                                                                                      1 3                            s f                                                                                  3                                                                    I
                                                                                                                                   iziz                                         1 3                       a                               |i                                   8
                                                                                                                                                                                                                                                                               2    S
                                                                                                                                                                  - : :                     8
                                                                                                                                   : .- '                                                                                                                                      3J
                                                                                                                         s a ,. i si                                                                                  " : 8 8 3                                                           h
                                                                                      3              MS
                                                                                                                                                            f1 8 1                                        8 8                   „       * g g
                                                                                      V/,
                                                                                      >/
                                                                                                                                        a-
                                                                                                                                        & w
                                                                                                                                                                        «
                                                                                                                                                                                                 if                    8 ; 2                       "
                                                                                            ^ t -S                                      i. ft-                                  S
                                                                                                                                                            g " 3 ~
                                                                                                                "9
                                                                                      83 8                ..a                 f2                                                                          .s                                               8
                                                                                                                                                                                       3
                                                                                                                                                                                                                 ft                                        5                     I
                                                                                                                                   ' ?                                  p
                                                                                                                                                                                                 I
                                                                                                                                                                                            2
                                                                                                                                                                                                                                                                               3 g
                                                                                                          If                                           3                    w

                                                                                                                                                                                       &
                                                                                                                                                                                            is
                                                                                                                                                                                                 2        I      2
                                                                                                                                                                                                                      3 M ss »
                                                                                                                                                                                                                                              , 2
                                                                                                                                                                                                                                                                               If
                                                                                                                     III
                                                                                                                                                       2
                                                                                                                                                       p

                                                                                                                                                           :53>
                                                                                                                                                           -i 2 ^ 1         3
                                                                                                                                                                                                          •i «
                                                                                                                                                                                                                      ' '• z .•
                                                                                                                                                                                                                                g   5     '    '       G   11                  S""5'
                                                                                                                                                                                                                                                                                    3:
                                                                                                                                                                                                 Q>       2
                                                                                                                     3                             g                                                                  8 f s -' 3
                                                                                      Il|I                                         7 8 8                                    3
                                                                                                                                                                                                                                                               '"'5.
                                                                                                                                                           8 8 8                                                 ©
                                                                                                                                                                                                                                                                           I   II
                                                                                                                                                                                                                      < ?
                                                                                                                                                                            O                             I 8                       / 8 I                  13
                                                                                                                                                                            2   Si                        34                            3
                                                                                                                                                                                                                                                                       m
                                                                                                                                                                            2                    X.   >                                                    V, <*i          %        2
                                                                                                                         -y
                                                                                                                                                                                3 %                              c
                                                                                                                                                                                                                                                                                    3
                                                                                                                                                                                                                                                                               5
                                                                                                                                                       2
                                                                                                                                                       o   zli I                                                      1 7 4 :. "
                                                                                                                                                                                                                      Vf g ,                   s-
                                                                                                                                                                                                      c          Q                                                                            <
                                                                                                                                                                                                                                                                                              I—
                                                                                                                                                                                                                                                                                              LLI
                                                                                                                                                                                                                                                                                              Q
                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                              z
                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                              >-
                                                                                                                                                                                                                                                                                              X
                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                              X
I
o
I

-<
o
o
z
3]
                           "tfi.
o                                   :2
m                          Is       :>
z                                                                                                                                                                                                                           >
d                          \&
>
                   A*                            w,

                                   P                                                                                                                                           «

                                           2
                                           >                                                           S £                                             ££'                     S#
                                                 •'sj'                                                                    ??         f     ••                                  m
                   >                       £                                                                                   ST
                                                                                                                                                             a I 5 :'
                                           m                                                                                                                                   c
                                                                    IP                                                         I                             It                      A
                                           5                                   £              ?sr
                                                                                                                                                                          f                  f' t
                   >-
                                                         n                                            II
                                           15                                                                                                                                  <
                                   :8s           rj                                                                                                                                                         fa
                                   'A'-.
                                           £     ;4                      1 1
                   s
                   z
                                           5                        I                         3 ? ™                                                    11 1                                  lis
            2                                                                                                                                                         P
                                                                                                             -d                                 g;                                                          S-
                                   M       ?                                                                                                                                                               S!
                                                                          w
                                                                    I**'' ?'       I          'I ' V                 H
                                           "t    £
                   5               i/..                                                                                                                                                      S'
                   * *<                                                                t &s
                                           srj                           S.        £                                 ® a.                                                                                        IP
                                                                                   a f ri I                                                                                                       :£                   S'
                          3                <                        Igrp                                             I?
                                                                    1
            1                                                                                 4 2                              I l?t            a «8r £
            S                              5                                                                                   I
                                                                                                    <<                                                                                                           V $ If
                                                         I                                                                                                       8                  & 5
            P                                                       £ I                                                                                si                                    <"
                                                                                                                                                                                                  I f            S 2 1
     '•P*          z
                                                         3 48 |     8: '4                                                      I                     « a |  =             it
            5'                                                                 p                                                                         r-
                                                                                                                                                                                                  s"
                                                                                                                                                                          a
            r-;.                                                                                                                                                                                           3-
                                                             £3                I       «&                                                              «                                                          %S
                                                                    s
                                                             §r J        I
                                                                                                                          a    < X P
                                           2                 II       •i i
            p-                                                                                                                                                                               s
                                                                         S                                                          •<• o                                           2 8
                                                                    8 3 S                                                           *    s                                          &
            2                                                       £                                                          i                                                                                  m,

                                                               £                                                               7 7 V                                                                                   •P
            g£                                                                                                                                                                                         S? ar      8 8
                                                                    *»                                                                                               I
                                                                                                     £*     £                       i §
            a~                                                  5   £ 8 I?
                                                                                                                                         :£*:
                                                                                                                          ss
                                                                                                                                                                                                                  af
                                                                                                                               1 sI
                                                                    Is I               53f
                                                                                                                                                             3                                                    I
                                                                                                                                         I                                          25 |?-
                                                                                                    7 8                             i 2
                                                                                                                                                       3 2^
                                                                         § 8                 f1                                          sr                                                            8          g 8
                                                                                                                                                4                                                      8 &.
                                                                                       PI 8                                         2 r                              1 1
                          p;                                                           3 ^          ./•:   -rr:
                                                                                                                                                                                             5                    8.1
                                   P                                                                                                                                                                       «&v         8
                          £                                                                                                                                                         I.
                                   :£                                                                                                                                                                             »
                          £                                                                                                                                                              &
                                                                                       i            V
                                                                                                                                                      Ml !#s"
                                                                                                                                                         &1 I                       5®                 1 5
                                                                                             d:
                                                                                                           (.rt*..

                                                                           _.
                                                                         £ 3                                                                          8:             If
                                                                                                                                   "It                                                                                 g
                                                                         ?l                  4 ' I                        £        #i "££'                  5S
                                                                                                                                                                                                                  8 8
                                                                                                                                                                                                                                Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 35 of 129 PageID# 2518
X
o
X

-<
o
o
3]
D
m
z                                                                                                                                                                                                                                          *#
d
                                 y.-y
>                         a.
                          9                                  fe

                                            XT
                                                  r                           &$
                                ii i 5                             &
                                - a «                                                                                                                        S?
                -    ?;   >                                                                                                        iff
                                                                                                                                                                                       ft                                             f
                          %                                                                                                 I                                                               lI
                                                                        i     2                      a-;                                                                      if
                                                             l:                                                                    i"?                                                                                  •»'
                                                                              5    1                                                                                                        ssir
                /"              ft
                                 -1 ••i „ "•:                                                  I                                                                                       I                      a
                                        t   %     -                                                                                      5                                                  »
                          r«                                                                                                                                                  «s            S'
      | I &I              ft-
                                                                                   IS-
                                                                                   ~S               §11                            »     ft
                                                        r ft;                                                         7 E,
                                        r   •*•   "                                                                                                                      r.
                si              a                 «     -
                                                                        tz.                                                                                                                        f ?•::
      S" ^                      ft      -   z                                                                         wit          s*                                                       I*
                                                                                                                      s»
     »     »              ft                                                                                                       a I I S                                                                    §
     "ft   ft                                               S2X
                                7i •' ;                            'i   E                                                          i s
     '1 1            a                                                                  II                                                                                                                          II
                                :""y                                                                                                                :?                   i :                                                  4|I
                                                                                                                           f" a
                          >
                                                                                        it                                 5 s,                                                             'a E 8,                           £ is
                          3                                                                         Ijl?                                            £'                                                        3"
                                                                                        i «                                fS                                ft'                                                              I ""
                                                                                        •"•I
     !l»s                 >                                             I                                  tI              I .§                             13
                                                                                        Eg'                                             f 13             I- 1                 a                                                       3*
                          2                                        %                                                                                                     a -2/     SEE.
                                                                        3'              S S
                                                                                                                                                                                   s
                                                                        a                                                               llf
      t         '         <                                             4k
                                                                                                                                        *&                         i
     :     -                                g "                                         3 s                                *&                  E.            § I         E Sft^ ft-
                                                       1-3'                                                                                                                   R 2, 3                II
     f-ii                                                                                                                  ffi s        8                                     fill
                                3 .5,                                                                                      It
                                                                                               ft   1 §'                                                 3                    if i.
                                                  z-                                                                                                               U.         a. i f
                                                                                                                                        fx               n
                                                                                                                ?*>
           T                                                                                                                                                                                              H        W
                                                                                                    -a |        E                                                                      E,                                     ia^
                3                                           £>x.                        Is                                 If                                                                                                 3 E    s
                                                                                        e                                  /'
                                                                                                                                                                              £                                    I          ft
                                             ' i a                                                  I           1                                                                                                  a,
                                        i 1 -                                           S3                      3i                      I i                        3;,
                                                                                                                                                                                   I -3                                              ft
                                                                                                                                                         § I                                                       <1
                ft
                                                                                                    II-                                 E                                                          f
                                            I I                                                                                               '•<
     r-T                                                                                II          fi E 2.                             f                g, I      2
                                                                                                           E                            I 3              a- a
                                                                                                                                                                                                          f
                                                                                                    |£a                                 S I 8                                 11§                                       11.5?
                                                                                               i                                                    3                                                              ?
                                                                                                    3                                         ft    ^                                                                         g"* E
                                                                                                                                        sxr
                     I                                                                              8 i.f                                                                  J                                       a

                                                                                                                           Ii                       Sp             g
                                                                                        if                 3.                                                                 E        ¥
                                                                                                                2                                                             ft                                   E,              S S
                                                                                        a «         E S5                                                                                           i' a
                                                                                                                                                                                   II              >//,                              '<
                                                                                                                                                                                                                                                Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 36 of 129 PageID# 2519
                                                                                                                                                                                                                                                                                             h-
                                                                                                                                                                                                                                                                                             CD
                                                                                                                                                                                                                                                                                             CD
                                                                                                                                                                                                                                                                                             O
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 37 of 129 PageID# 2520




                                                                                                                                                                                                                                                                                             O
                                                                                                                                                                                                                                                                                         %   o
                                                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                             3
                                                                                            o    p   S    II ™
                                                                                                 11                      f *1                        -1 ' -- :
                                                                                                           *5
                                                                                            I                                                 ,s
                                                                                                                                                    5 3 i ..                              3? 1                    II                                               fl
                                                                                            P                                                                                  .£         S              1
                                                                                                               B                                                                                                             s
                                                                                                     =S
                                                                                                                             a.
                                                                                                                                                            ' ::
                                                                                                                                                                               Is'        II                                                                                    |
                                                                                                          II                                                                             J II                                ii
                                                                                                                        5 g                             ~ £ i
                                                                                                                                                                                                                  If             € I£              7>
                                                                                                     u
                                                                                                                                                                                               s                                                                   I »
                                                                                                          a
                                                                                                                                                                                                         ||1                      3 -5
                                                                                                                                                                                         % is             g 1 | |                                       ; 7
                                                                                                          a                                                                                    !>                                                                               a
                                                                                                                              «$
                                                                                            Is       I                                                                s
                                                                                                 £ I                                                                                                                                                                            .1
                                                                                                               I s            s                     I 1                                                                                                            £7
                                                                                                          £1                                  ^,111 1                                    ?
                                                                                                                                    i               ;*' I y 1 ~                                •S
                                                                                                                                                                                                          I S Is        a.
                                                                                                          ~£
                                                                                                                    I                         £ g '4 £ £
                                                                                                          g * 'a                                                                               'i:                < ii
                                                                                                          g ss ;«
                                                                                                                        g                                                                                1..I
                                                                                                                                                                                                         s                                              "      i -g g
                                                                                                                                                                                                                                                                                a
                                                                                                                                                                               <?
                                                                                                                        Jig                                I? ' ,si        V
                                                                                                                                                                                          ® i
                                                                                                               11                   fe                       1        •7       I
                                                                                                                                                                                                                                                                       P
                                                                                                                                                                                                                                                                                ii
                                                                                                                                                    3: §                                                                                                           a
                                                                                                                                                                                                              "I I                                                              ii
                                                                                                                                                                           § I                                a
                                                                                                                        I^J                         - I ;; 1                                              I                                                   'S n >            if
                                                                                                          &.   « I
                                                                                                                                    as
                                                                                                                                              E
                                                                                                                                                    C
                                                                                                                                                   1M"                z *
                                                                                                                                                                                               I
                                                                                                                                                                                                                                                            I III               i I
                                                                                                                                                                                                                                                                                11
                                                                                                                                                                               V     ;
                                                                                            3 »                    a
                                                                                                                                                   !i                                a   *5                                                                                          a
                                                                                                          -S 3 a
                                                                                                                        111                                                          1         S
                                                                                                                             •/Z<
                                                                                                                                                                                         I %
                                                                                                          g
                                                                                                                                    'h                                                                                       III
                                                                                                                                                                                                                              g *                                  tC           5 I
                                                                                                                                                                                                                                                                                g
                                                                                            a                                                                                                            II                                   I i
                                                                                                     S                  U                           I - * !           1 1                1 1
                                                                                                                                                                                                              t M
                                                                                                                                                                                                                                      'S a„    a
                                                                                                                                                                                                                                                              ft   '£ >M        E. 3
                                                                                                                                                                                                                                 m
                                                                                                                                         ib                                                                                                         n r
                                                                                                                        -I                                                                                                                                                 i
                                                                                                                                                                                         '//
                                                                                                                                                                                                                                 :§ 'g         1J
                                                                                                                   .£
                                                                                                                        1
                                                                                                                                                    1;?                                              I                 vy


                                                                                                                                                                                                                                 .s
                                                                                                                                                                                                                                 z

                                                                                                                                                                                                                                                                           Si
                                                                                                                                    a
                                                                                                                                              §                                                          as
                                                                                                                                                                                                                                                                       s "f
                                                                                                                                              m                                          3
                                                                                                                                                                                                                  If         %
                                                                                                                                                                                                                                                                                i I
                                                                                                  #1                                                                                                                                                                            M I
                                                                                                                                              .     a 3 1 I-          #S<I               £ I                                 5 8SI5
                                                                                                                                                                           r-l 3
                                                                                                                                                                                                     X
                                                                                                                                                                                                                                                                                             <
                                                                                                                                                                                                                                                                                             I—
                                                                                                                                                                                                                                                                                             Z
                                                                                      a..
                                                                                                                                                                                                                                                                                             LU
                                                                                                                                                                                                                                                                                             Q
                                                                                                                                                                                                                                                                                             lZ
                                                                                                                                                                                                                                                                                             z
                                                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                             O
                                                                                                                                                                                                                                                                                             X
                                                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                             X
                                                                                                                                                                                                                                                                                                                             00
                                                                                                                                                                                                                                                                                                                             CD
                                                                                                                                                                                                                                                                                                                             CD
                                                                                                                                                                                                                                                                                                                         &   O
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 38 of 129 PageID# 2521




                                                                                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                                                             3
                                                                                      I5S
                                                                                                                                                                                                                                        1                  8           : ;
                                                                                                                                                                                                               I        %                                                                           If 8
                                                                                                                                                                                                                                   §            g      u
                                                                                                                                                                                                                        1          ,M                                   I 5 §
                                                                                                                                                                                                                                                                                                   .2?.
                                                                                                                                                                                                               3                                       & £
                                                                                       &   | | -S « I 1 "3                                                                                                                         J                                  % ' '"" a
                                                                                                                                                                                                     II
                                                                                           JS
                                                                                                                                                                                       >             >
                                                                                                                                                                                                                        :§
                                                                                                                                                                                                                                        l                  XS .&
                                                                                                                                                                                                                                                                      III                          &      JI
                                                                                      g                                                                                                              >                                  £              "ex ^          1 ?. 5
                                                                                                      §                                      ' Z                                                                        ,a
                                                                                                                                                    ; t    :                                                                            £                                                          1 11
                                                                                                                                                                                1                                                               ss
                                                                                                                                                                                                                                                                                                   .£
                                                                                                                                                                                                                                                                                                          X ,8
                                                                                                                                                                                                                                                                                                          Kl '-«>
                                                                                                                                                                                pi                                                 I    ,2
                                                                                                                                                                                                                                                                                                          I 3
                                                                                                                                                                          .1                                                                  4
                                                                                           -fx                                                  */
                                                                                                                                                                                                               * f      5          I 3 3
                                                                                                                                                                                                                                                3                              3                   I
                                                                                                                                                                                                                                                                                                   W
                                                                                                                                                     fill                 Xiv
                                                                                                                                                                                                                                   41 £                •I                            !•
                                                                                                                       V                                                                                                              | «J
                                                                                                                                                                                                                                                               %       §       52
                                                                                                                                                                ,£                                            Ii        £ f
                                                                                                                       »4                                       w
                                                                                                                                                                                                                             i i        S||            2 i                                         £
                                                                                                                                                                                .31
                                                                                      ! I'                 111 I                      i f " ~ :
                                                                                                                                      : I H .                            2.                #
                                                                                                                                                                                                w.
                                                                                                                                                                                                %
                                                                                                                                                                                                                                                                      111                          IIS
                                                                                      ,£
                                                                                                                            I    £
                                                                                                                                                                                                              1    £                                           •3                                         .* S
                                                                                                                                      » - / 3 - 1 8                                        0:                 I              *5g
                                                                                                 " ^ £ " :                       I    1 « > ., 3 ! ;                                                                         £                                        8                                   w 8
                                                                                      III *           A,
                                                                                                           £
                                                                                                                       8,
                                                                                                                                       ' i~i                   \ -
                                                                                                                                                                                X;
                                                                                                                                                                                                                                   s.
                                                                                                                                                                                                                                                                                                                     £
                                                                                                                                                                     4                          I                  JS                                                                              1 1        '-fx
                                                                                                                                                                                                                                                                     * 2i£
                                                                                                                                       •    '        £ -       - '
                                                                                                                                                                         I
                                                                                                                                                                                      ?         o                                       If            ll             "1 I
                                                                                                                                 fx
                                                                                                                                      if 1 1: -                          Cfot
                                                                                                                                                                                .s    £         IE                                                                   &*
                                                                                                                                                                                                                                                     8 a
                                                                                      ! S SI                                                                                               a                                 -f s
                                                                                                 1 g 3
                                                                                                                                                                     >
                                                                                                                                                                         I!                                   « £                             a                I    J fi I                         s
                                                                                                                                                                                                                                                                              £ .£
                                                                                                                                 I    3 ~ i " 1 1 1                                                                ,s                   15 11
                                                                                                                                                                     d                                                                                                        4#
                                                                                                                                 a?
                                                                                                                                          ™u ' 1
                                                                                                                                                                     9
                                                                                                                                                                                           I                  tl        g          Ii                                £
                                                                                                                                                                                                                                                                                     .a
                                                                                                                                                                                                                                                                                     S
                                                                                                                                                                                                                                                                                                   •III
                                                                                                                                                                                                                                                                                                              •I
                                                                                           I ?
                                                                                                                                                                         %      -I:                           I!                                                                                          s
                                                                                                                       -    t.
                                                                                                                                 H
                                                                                                                                 v
                                                                                                                                                                8
                                                                                                                                                                     9   S
                                                                                                                                                                                                          a
                                                                                                                                                                                                                             fill                                                                  If I
                                                                                                 ST
                                                                                                 ; : ? - -
                                                                                                           :>:   £8'   ""
                                                                                                                                      ;; j      v    * ™ ": a        E   2                                H
                                                                                                                                                                                                                        2 EI
                                                                                                                                                                                r?                        <   11 ll                                                                                Sis
                                                                                      £          ;    ^          | S                                                 5                                        1
                                                                                                                                                                                                                                                                     la              1
                                                                                                                                      - i - -> £ :f 1                                      P    9
                                                                                                 ; 5 5 i'i                       s    ~ ii • J' -
                                                                                                                                                                         :a                     *         9   P §
                                                                                                                                                                                                                   P
                                                                                                                                                                                                                                        w                           P 1 If
                                                                                                                                                                                                                                                                    '<*,/    ~*>ss        'sty*.
                                                                                                 -: - -: 1 -                                                                          f1
                                                                                                                                                                                                                                   n         •2f'     >/
                                                                                                                                      I 0 ! g * ••                       *yj
                                                                                                                                                                                                                                                                                                   s f*
                                                                                                                                      ~V 3 I I 3 -                   I   <                      <
                                                                                                                                                                                                          o
                                                                                                                                      s y       ~    t         si    x                                    X
                                                                                                                                                                                                                                                                                                                             <
                                                                                                                                                                                                                                                                                                                             i—
                                                                                                                                                                                                                                                                                                                             z
                                                                                                                                                                                                                                                                                                                             LLI
                                                                                                                                                                                                                                                                                                                             Q
                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                             z
                                                                                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                                                             O
                                                                                                                                                                                                                                                                                                                             X
                                                                                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                                                             X
                                                                                                                                                                                                                                                                                        O)
                                                                                                                                                                                                                                                                                        CD
                                                                                                                                                                                                                                                                                        CD
                                                                                                                                                                                                                                                                                        O
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 39 of 129 PageID# 2522




                                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                                        $
                                                                                       g               =# «1                                                                           If
                                                                                                                              Itx                                                       '£                                                        .1                 S: it JS J! 1?
                                                                                                 X.
                                                                                                                         x:        If                                 1 5| I g                                                                                      ± S" "" *
                                                                                                                                   X                                                                                                    I
                                                                                                       i %                                                                                                                              f
                                                                                       £                                               If      I                                                                               &
                                                                                                                                                                                                                                        fc                                I fi
                                                                                                                                                                                                                                                                     f sf f
                                                                                                                     W
                                                                                                                                               «
                                                                                                       •a                                               &                                                                      x
                                                                                      j                                                                                                I 8                                              /X
                                                                                                 8                                     f                              J      f     ,                            <              <
                                                                                                m           I f If                          g M
                                                                                                                                                                             8 ">                                                                 •H
                                                                                                                              1,
                                                                                      5                                                                                      fe    -
                                                                                                                                                                             &Sv
                                                                                                            X
                                                                                                                                                       il                              x'                                                                                       3
                                                                                                                                                                                                                                                                         JS « « X
                                                                                      13 1      E §
                                                                                                            II                                                                         X s
                                                                                                                                                                                                                                                   £ X
                                                                                                                                                                                                                                                                         4 8 "f d
                                                                                      '3                                                                                    il
                                                                                                                              Hi                                             ;i x ;•
                                                                                                                                                                                                                                                  S |       6
                                                                                                                                                                                                                                                                         §
                                                                                      B X-      lu §                 3 4                     ''X
                                                                                                                                                       "3                    8 V v
                                                                                                                                                                                            /if
                                                                                                                                                                                                                                                  8 I
                                                                                                s                                      ffl I                               1 1                                                          t
                                                                                                X- ,                 il I     X |
                                                                                                                                                       -s
                                                                                                                                                                      If               & s        "5,
                                                                                                                                                                                                                                        X         I I       <v/
                                                                                                ;;£                                                                                                                                     V-                  'Sps,
                                                                                                                                                                                                                                                                    If K
                                                                                           .s               I if              If.                      .S 1           1 •    " ~
                                                                                                                                                                                       £
                                                                                                                                                            8                                                                                                            '£
                                                                                                                                                                                                                                                                                g
                                                                                                                                                                             - , f                                                                                  if
                                                                                           8
                                                                                                      X
                                                                                                            "S, •£
                                                                                                                                       Iff                            «2
                                                                                                                                                                            ^114                                                        ©
                                                                                                                                                                                                                                                  ffi
                                                                                                                                                                                                                                                            5
                                                                                           8                             8.                                                                                                    I                        8
                                                                                      8 M                                          I 8                                                 1                                       5        •5        1 3                    8 8 |.l
                                                                                                            is *
                                                                                                                                              £&                                   of i"                                                X
                                                                                                                                                                                                                                                  8-g
                                                                                      8 f                       8             M 1                  4                                                                                                        7:
                                                                                      8fi                                                                                                                                                                                           s
                                                                                                       *S
                                                                                                                              I
                                                                                                                                   *   ^                    SS
                                                                                                                                                            3
                                                                                                                                                                                                                                        X         M
                                                                                                                                                                                                                                                  X:    1           IP              &
                                                                                                                         X,
                                                                                                                                   3 ?                                                                                                                                          %
                                                                                                                                                                                                                                                                                    8
                                                                                      ;H*s                                                             £ JS
                                                                                                                                                                            jsi;
                                                                                                                                                                                                               ,X X
                                                                                                                                                                                                                               U        f
                                                                                                                                                                                                                                                  ss
                                                                                                                                                                                                                                                            £
                                                                                                                                                                                                                                                            c       I
                                                                                                                                                                                                                                                        3
                                                                                                                                                   *
                                                                                                                                                                            I ~i
                                                                                                                r-
                                                                                                                                                                                                                                                            <
                                                                                           s.                                                i         II
                                                                                                                                                       X
                                                                                                                                                                 £1                                      iff              tt       4 x
                                                                                                                                                                                                                                   vS


                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                             i si
                                                                                                                                                                 3          if
                                                                                                                                                                                                                                                  E
                                                                                           •B                                 w              '*w
                                                                                                                                                       •X                                                                          f         iS                     1113 i          o
                                                                                                                                                                                                  a:                                              8 I                    ••;S
                                                                                                3S I                                   X                         f:         i?lii                        S XX                                •X
                                                                                                                                                                                                                                                  S                 v,
                                                                                                                                                                                                                                                                      I 3
                                                                                                                                                                                                                                                        V
                                                                                                                                                                                                        J < <
                                                                                                                                                                            I1 til
                                                                                                                                                                                                        'As,
                                                                                                                                                                                                                                             X    8                 X
                                                                                                                                                                                                                                                                                5 ||
                                                                                                                                                                                                        ifH.                                      M -H
                                                                                                                                                                 X    3c £ £                                                                 y,
                                                                                                                                                                                                        x
                                                                                                                                                                                                               ?-5 -?-i
                                                                                                                                                                                                                               3   s,                                                   <
                                                                                                                                                                                                  X                                                                                     I—
                                                                                                                                                                                                        X                                                                               z
                                                                                                                                                                                                  <                                X
                                                                                                                                                                                                        ?<«               il       £ shs-
                                                                                                                                                                                                                                     <
                                                                                                                                                                                                                                                                                        LU
                                                                                                                                                                                                                                                                                        Q
                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                        z
                                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                                        X
                                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                                        X
                                                                                                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                                                                     r^.
                                                                                                                                                                                                                                                                                                                                                                     D
                                                                                                                                                                                                                                                                                                                                                                 &   o
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 40 of 129 PageID# 2523




                                                                                                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                                                                     $
                                                                                                                                                                       if                   3 3 .5 .2
                                                                                                                                                                                                                                                                          C'53|||
                                                                                       £S
                                                                                      -£
                                                                                              1
                                                                                              as.,
                                                                                                                  i3s
                                                                                                                                                                                       " S 5&g                            3£                                                                                3 v                   f«            5 g*
                                                                                       33
                                                                                       =H*
                                                                                                     P                                 n ^                             c
                                                                                                                                                                                                                                                                                                                                                .s
                                                                                      °P
                                                                                                                                       fc»
                                                                                                                                       <yy-
                                                                                                                                                                       O
                                                                                                                                                                                                                          J5 ^
                                                                                                                                                                                                                                        3£
                                                                                                                                                                                                                                                                                                                                  B 1
                                                                                                                                                                                           U
                                                                                                                                                                      PS                                                                                                                                                              P
                                                                                                                                   1*1 1                                                          £                            '>%      P*
                                                                                                                                                                                                                                                                                                                          »*/
                                                                                      if 5                 •as   £           as ps
                                                                                                                                                                                                 a a                                              £S                                                                      '/•;        I
                                                                                              ss
                                                                                                                                                                                           ,s     >•,
                                                                                                                                                                                                                                                  •1 a s                                                                  P
                                                                                                                                                                                                                                                                                                                          aa
                                                                                                                                                                                                                                                                                                                                                 li
                                                                                                                                                                                                                                                                                                                                                 s ao
                                                                                         15                                                                                  a                                                         w                  <?
                                                                                                                                   3 >                                 as                                                                          stf-        ^                                                                                a-
                                                                                       a Ja                                                                                                                               * j-a                   PP..                                                                            "" as1
                                                                                                                                                            a
                                                                                                                                                            "P                                   MMl                       I ?                     £>,,
                                                                                                                                                                                                                                                                          &
                                                                                                                                                                                                                                                                                                II                        p
                                                                                                                                                                                                                                                                                                                                  s
                                                                                                                                                                      ^ r                                                                                                     I. a                                                               &&
                                                                                                                                                                                                                          .3 S
                                                                                       as
                                                                                                                                                                                                        p                 c     a#                                        S
                                                                                             Bi &           Irs              3?                  a i                  - a
                                                                                                                                                                                       ™rl                tf
                                                                                                                                                                                                        a $
                                                                                                                                                                                                                          £
                                                                                                                                                                                                                                                 -B                       p
                                                                                                                                                                                                                                                                                           3 |
                                                                                                                                                                                                                                                                                                                          £1          s
                                                                                                                                                                                                                                                                                                                                                c%
                                                                                              SS            1 85                                                        a
                                                                                                                                                                                                                                                  s»-                         M       .£                                         a a
                                                                                                                                                                                                                                                                                                                                                 Pi
                                                                                                                                   ,ss
                                                                                                                                                        I   n
                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                  g € ^                                                                               I
                                                                                                                                                                                                                                                                                                                                                      as
                                                                                                                                       ?i #1                                                                              g a
                                                                                                      I          Si     ||   -s a                           *                                                                                                  £2*        a- s        '2
                                                                                                           a «&;             «                :j-                                      a                      a           a?                     51                                                             a         a
                                                                                                                                                                                                                                                                                                                                 la
                                                                                                            ^ .5        ^                                             a «?             a
                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                  a
                                                                                                     2
                                                                                      a
                                                                                                                           i " Pa
                                                                                                                        8 -B
                                                                                                                           I                                -                          a                i2                SS
                                                                                                                                                                                                                                       a                                  "« li                                                   aI
                                                                                             jf                               :                  >     *t   *                                                                  15                              a                      a
                                                                                      !«             o
                                                                                                                 a
                                                                                                                             ss    <
                                                                                                                                                - g a ,                                "»?|
                                                                                                                                                                                           oy#    £S
                                                                                                                                                                                                              fii         Si 3
                                                                                                                                                                                                                                ....   *»
                                                                                                                                                                                                                                                 •a a
                                                                                                                                                                                                                                                                          3 f |            JB   «     B
                                                                                                                                                                                                                                                                                                                          1      IIa            If
                                                                                                                                                   s   a    --    -
                                                                                      ill                                                       * a j v                                <
                                                                                                                                                                                           P
                                                                                                                                                                                                        P
                                                                                                                                                                                                              •&C&
                                                                                                                                                                                                              gat              ««<     *P
                                                                                                                                                                                                                                                                          a f a            W 3 *                                 =
                                                                                                                                                                                                                                                                                                                                 a —
                                                                                                                                                                                                                                                                                                                                               1'
                                                                                                                                                                           a           i «si<                                          J?                                                                                                                  s-a
                                                                                               2                                                            ». '3?
                                                                                                                                                                       S3 IS                     ««     'nV
                                                                                                                                                                                                                          o    S£»
                                                                                                                                                                                                                                                  a.                      2 2 a 2                                                               11 I
                                                                                                                                                                                                                                                                                                                                                p.
                                                                                      •P     3 1                                                                                                                     3    3                                               3 a .,*     «         If                               5 1            II.
                                                                                                     IS                                                                                % ps                                                                  3                                  1,1
                                                                                      i %                                                                                              Is 775
                                                                                                                                                                                                                          £ §.g                           -H p-                                                                       S
                                                                                                                                                                             Is                                                                                                                                           I
                                                                                      4w             t    i                                                                  gs
                                                                                                                                                                                                 S3                                                            as
                                                                                                                                                                                                                                                                                                               6
                                                                                                                                                                      £                          2/S                                   Sa>
                                                                                             "2                                                                                                                                        P
                                                                                                           i a ™                                                                       C                                  a™                                                      1                        S                                   1 I
                                                                                              ? a           i    ?      ;;
                                                                                                                                                                                           p
                                                                                                                                                                                           P3
                                                                                                                                                                                                                                                                                           c
                                                                                                                                                                                                                                                                                                1 1            tSS               ta
                                                                                                     ££                                                               'St
                                                                                                                                                                                                        f ai                                                                                                         23
                                                                                      g
                                                                                             si
                                                                                              ?3           I z k•                                                                                       ^ qa
                                                                                                                                                                                                                                       P
                                                                                                                                                                                                                                                                     w
                                                                                                                                                                                                                                                                                  ai* it                                                       al
                                                                                                           3 id              '"' •.;          •••*••   •' ":" :       a                                                                                                                                        1                           I
                                                                                      ^45
                                                                                      fe«
                                                                                                           T            M £                            ? ~ S
                                                                                                                                                                                                                               3 a --
                                                                                                                                                                                                                                                 c 3
                                                                                                                                                                                                                                                          S.-«
                                                                                                                                                                                                                                                                              II                II i                 o
                                                                                                                                                                                           S-a>2    t »„                                                                                                                                       I
                                                                                                     3    i?i                                  aa-                                PS
                                                                                                                                                                                             -ss SS ^                                                                                                                            If 5
                                                                                                          If--                                ;!P                                      P   S3
                                                                                                                                                                                                                                             P   VP3
                                                                                                                                                                      <3-
                                                                                                                                                                                                                               P-                                                                                         5
                                                                                      -3
                                                                                                          II                                  a ' I'                        •SB
                                                                                                                                                                                  a                                  W
                                                                                                                                                                                                                               If      33
                                                                                                                                                                                                                                                                     ts
                                                                                                                                                                                                                                                                          S3                                                                    ? 1
                                                                                                                                                                                                                                                                                                                                               jr.
                                                                                                          :P5:          ;                     2 ^ , 7                                                   S 3
                                                                                                                                                                                                                                                                                                    s;s;   5 'I i,        z      5 S
                                                                                                                 < £                          ~ I si
                                                                                                                                                                      Sm
                                                                                                                                                                            c.
                                                                                                                                                                                       5 0                           if                                                                                                          V©
                                                                                                                 t 2 |                                 -P
                                                                                             «3           «. S 2                              P
                                                                                                                                                                                                                                                                                                                                                                     <
                                                                                                                                                                                                                                                                                                                                                                     H
                                                                                                                                                                                                                                                                                                                                                                     Z
                                                                                                                                                                                                                                                                                                                                                                     LU
                                                                                                                                                                                                                                                                                                                                                                     Q
                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                     z
                                                                                                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                                                                     >-
                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                                                                     X
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 41 of 129 PageID# 2524




             i




                                     m«y                        lo wrfltag                                 rmivc«i                         Executive- Cea»ttttttk» putxwwa t«
                                     sw



                                   {2> Executive C<m*u                                     A.-r'dw!" >»•<, .>* • ;        % 1U* »«. «.%•. jsctt- «tui
                                                                               official    r      n u-4 !   s , a a   : - as,,
                                   matter,                                    Initf^e        in *         < v. . s^t ,! >-% * > -a ios

                                  the Die                                    within -15 toy* IN:® whralsshsts sf lNs fOiposL 4? »mm amass «t«g of
                                                                                                                                    a
                                                                                                                   to




                                 m




                                                                                                                                               m

                   fag                                     so
                                                                                                                                                                             «r elvlllass         sensy,




                                                      SS



                  la
                                                                                                                                                                                       Itaaah




                  filS, INSOLVENCY


                  la     Mition so si
                  litis IkiHmW'Xi, io alsofe or In pars, bp mitten «f teiegrsphk                                                        ">s "i. o" ® t                 ^ateeoasrasLs'f sNalS
                  •<:., -its.-   i a.     \ /:* :*•   at
                                                                                                 lor tho N> i                           , ©O- s ,                .<           :o -•©   a,<Ls        =   t
                                                                                                         iNo 4> '              "' ,^s- s o-<! i > s \                 , rv     wIlMsi lass s 101




                                                                             sslflas! boreta, SMhestrstswer a at 44 , ss a ' O the services pwsvided
                 ya                                                                                        a si sfc -               ,n,;       t, s
                                                                                                          - \-im                     i f       ', ;*iv
                                                                                             S ; a                                                  ssr-f ssf assl C                      • if SS®
                                                                                                     '     ! >t„        ,<i>    -   ><„ " i           tS I -1-   '.itst.iit'           *„:f   -
                                                                                                  Is of s|aalN| sab poilbsatassos?         >    *

                 la ilia ©-syrst al sag1   < !>  < *>  i < < -     s ©<> . , a >      < k     iiiSlN al lis ©ssti ©spo sissf, afsisa
                 CrsSradors.election aliist©: il s sa-pmlmm lis© asiiOcaoNsraslap sorts©©* stailNs# aorta©! ilia
                                                                                                                 amapmsfyatmg
                    <-> :«           •                     '      >>•'«{                  i >,            tractor that gxotloa of U»e amounts raaalvasl by
                 Soiooooraalstr asiflNoOb la t.ba naa-sotilbraikii
                 shall laara la the haas-tli of Contractor «mf the fYisiomos.                                      Tbo foregoing weitamtee shall survive oaa
                                                                     s or




                 cooEgiirailoo ami agaas Cmitnwlor'* solbNsolhas ihas ilia sapobhhki aasl performance of lha
                 coalbaa la sha rv^tirementt ®l Nstth bg C 'siairss:air aas! sbo Csssioaier.


                                                                                      • JO
                                                                                                                                                                                                                          I




HIGHLY CONFIDENTIAL                                                                                                                                                                                         AAI00006471
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 42 of 129 PageID# 2525




             / s l»»         I 3 I" I I




                       ffj


                                                 tu f»« ! *,.si s ? v a-m u.<;*4«% ~Miti                  or iafttteac*. tf rwjuwii la wHtifi bf
                       is«                   or Mm m v«r»                 * IT * : jms m- saofesMag ctecscassms S!\121 ssmit!lc.sm perfuming la
                                     itiiOfi'-i-' aaS 1 a \ ,        K ,(->/,> < <.s „rlO                  Si
                       -aH iv                       ,r .a-   u<S •     m. m     •: : t > <v                                   or iaflaaoao.
                       tn > ,.«t* >.< .v 4 -H-     ,<s\;;4'a-4 i xri-.'.i1 « » a            Ss   <                                pounce fm ferroinatlcm of fci»
                       Salmissaiys

                       la $$ avisd lis a             m     » £\ mtmim mAkipmAi soliciting Sasalgsi •ottretKsi
                       SolkSlOtoSg '4l0 li -a a ' ; , H.!:C M£€M a
                       ->rtv         <i«o        <*r ^ \s» • « « i ;• -a « S,f»t «<>.*,• i»               ht& of (W {
                       !i<™m    «     ,»! i, »,-«•- t     mr££tu> ;<£j*»vstf«r,<<Ax* fi«n« till warkaag
                                                                                                                                                  ;r
                       &p«m Ika-afe® asickt 17 AM, (ImmnmkMmi Trallis Ss Anrn flagalsskxa s,
                                                                                                     «K*wr                                             India         IS
                                                                                                           iv




                                                                                    la               la                                                Sa            for
                                                                                                                                           saslmska




                                                   ssot
                                                                                                                                                                           m

                                                                                                                   month*




                                           S3!
                                                                                                                                                       tag fower-iief
                                                                                                                                  Order.                        Aall not
                                                                                                                siss unfit




                              sfil    Subcontractor's .negynidsalgsswai., acceptance of fsavsimiL, or commencement of txiiiaissansm



                              SCO Addition*! or dlflkrs      inms ar oamJlslays saigaiam!                                    by   SnSmssslsisClof «r        saiiwl
                              SistesssrimssfS aalcsia*Scilgas«« Hereof «re hereby objected                                    by masssmar sad




           PART IS -COATRAC'l" CLAUSES




HIGHLY CONFIDENTIAL                                                                                                                                                            AAI00006472
I
o
I

-<
o
o
z
31

D
m
Z
                                     m
d                                    c
>
                                                                                                                                                    £

                                    £
                 •?•;*

                         -                 D         '-*"    &                                      o                X    D X
                 5>                              >                                                                                  o
                                           c                        17                                                                        m
                 I**"                                »5      ?X                                          9.
                                           s
                                           iA
                                                        .=:
                                                     51 ».<5        „    „        ,           «.
                                                                                                                          8
                                                             ..... 9 9 :                                      Is 5        '   S H §
                                                             ?:r
                                                                                       9
                                                                    w    «**- **•'                                                  sr
                                           n                                           O                       X                   •<
                                                 r SS& ;^r               Sai                                                  %?

                                    sf,
                                                                   I          i       S3            »* ^                      3
                 Id                                                                          "2                               X          a
                                                             c i »
                                                                                      w-
                                                                                                                                              d
                                                                              1 6                                             x
          ?3 -                                       EX
          lis,                                                     sSO =                                                                      rn
                                           <                       rlr f fe                                                         sr        n
                             H     X                                                               8 f             » ?A       X «
                                                                                                              3,
                                                                                                                    <3              £3
                                                                                                                                              £
                                           m                                                                  sn
                                                           s
                                                     ! i-S X                 m
                                           m                r                                                                                   ?
     !f                                                                                                  A
                                           m                                                 1 f° A©' B I                     Ja >            T.
          i5                 si"           !5£                                                                                           v£
           1                                                                               s 8 1                                              "S?
                             5X            m                                                                                                  >
          8                                                                                                         n
          S*




                                   A                 - 8-1 e                          £ **
                                                     &
                                                                   si.       «g       if??
                                                                   Oft   X
                                                     >                                                                                   is
                                   £*                                        -* x?           "


                                                                                      g r g                                        rj
                                                                                                                                         >
                                                                             sr                          £&
                                                                                             »! s                             rs
                                   s>                fvi- Br
                                   3?
                                   Sta*.                           x a 9.                                     $S
                                                                                             *$
                                                     r                                x4
                                                                                                                              g    --i
                                                                                                   '•A


                             &                                                        *£
                                                                                                              I »
                                                                                                                              x
                             >                                                                     W«                              x
                                                     M X                                                                      ^5
                                                                         = I
                                                                                                                                   n f
                                                                                      t* x' 3
                                                                                      TtJ J 3.
                                                                                                                    r
                                                                                                                              l H
                             a                                                                                ££.
                                                     r*                  a
                                                                   £                                          3
                                                            sa     3
                                                                                                                              3 &$

£
                                                                                                                                                        Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 43 of 129 PageID# 2526
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 44 of 129 PageID# 2527




                                        ATTACHMENT 1
                                    IXATlMlfiXjQUrQJIft




HIGHLY CONFIDENTIAL                                                              AAI00006474
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 45 of 129 PageID# 2528




                                   Statement ofWorts
                                             rsovn




                         AitaiMi Colaiofttf?# E&terpiite Strvfee
                            Opmtim Environment fACB&OB")




                          Triangle I*p«ritici Group, Inc. ff!6®J




                                      nily




HIGHLY CONFIDENTIAL                                                              AAI00006475
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 46 of 129 PageID# 2529




               ACES-OB TBG SOW                                                                                August 2014




                  1.    Purpose


                           This si,ur:muu re Work {"SOW") defines the services required from
                           Trunin S qvs u r, >- Group, inc, ("Subcontractor'5) fur ALQIM! Analytics &
                           Intelligence,   LLC        ("ALQIMI")          in     connection     with     the    Advanced
                           Collaborative Enterprise Service Operating Environment ("ACBSAfE")
                           program, This SOW forme a part of the Subcontract between ALQIMI and
                           Subcontractor. Ail defined terms shall have the meaning ascribed to them
                           In the Subcontract



                  2,   Subcontract Contract bine items


                             CLIN                            DESCRIPTION                                             AMOUNT
                         iiiiii            I .ih-if                                                                lllllll
                                                 *    SME                 *{,f
                                                      tollaitmwtim
                                                      K«>h» ft • I.m »•
                                                 •    .VMf                        \pjM.


                                                 '    law        ,s.                      •   ;tw


                         C UN 601          Travel®                                                                  $36,060,00


                                                                                                    IWIiilllilllBliii



                 3,    Subcontract Deliverables


                          ACES ™ OB System delivery


                          Subcontractor shall assist and support the design, delivery, installation,
                          and customisation nf a single ACB5-OE prototype for both R&D and
                          operational use,


                         This system shall include a 6-aeis, gestural tracking system (ideally
                         ultrasonic, but optical if necessary), a virtual workspace consisting of at
                         least sis 55" monitors, integrated whiteboard, and all required software
                         required to support several representative applications, Including:


                                  ®   tiestura! navigation within both typical mapping applications
                                      (Google Earth™, etc.) and 3*0 simulated environments,
                                  ®   Gestural  navigation   through                  and      control   of     multiple
                                      simultaneous video feeds.




HIGHLY CONFIDENTIAL                                                                                                              AAI00006476
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 47 of 129 PageID# 2530




                              Integration of tradition   vesentatioti tools via video pass-
                              throes;


                                                              validate one (1] instance of




                            Subcontractor shai                                                an*

                                                                         ACES-OE,     Specifically,




                                                          50-1


                                                                 10    crash




                                           leci matter   ortise to levera;
                                                                 radices combined with to

                             So;                                                              ao<




                                   measurements                       architectural          that

                             discussions   and
                             Installation, end-user workflows, and requirements generation

                            Compose technical assessments in order to identify costs and
                            benefits of using specific technologies and unique data sets
                            across the Dot) and the IC
                            Solve technical and operational challenges associated with
                            enhanced automation technologies that can be leveraged to
                                              operators efficiencies across

                            fPPKDCs), and other government agencies.




HIGHLY CONFIDENTIAL                                                                                   AAI00006477
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 48 of 129 PageID# 2531




                                                   W!                                        a   formalized

                                                        box
                                                                                        Integrator ax   All
                                          Sowrx




                    6,   Contractual Direction




                                  sel




                            speciff     employee or agent of Subcontractor from ALQIMfs premises. In



                            substitute Individual of equal or greater qualifications.




                9        Place of Performance




                                                                                                                            I


                                                                                                                            i
HIGHLY CONFIDENTIAL                                                                                           AAI00006478
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 49 of 129 PageID# 2532




                      TBG SO'




                                                  directs




HIGHLY CONFIDENTIAL                                                              AAI00006479
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 50 of 129 PageID# 2533




                                                                     ATTACHMENTS




                                      to (hi




                                                     Sf




                       of

                                                                                             iOi




                 Toi            v:s
                                                          / er $«§




                                                          km                            <1




                 7
                       •v   c&riijy rte fh$ ahtm imok^ h farm? «f /«£

                                                                                                   mm* i:



                                                                                                     tmtmttf
                                               & #                                 a:




                                                                                                                             i

                                                                       -n-




                                                                                                                /?




HIGHLY CONFIDENTIAL                                                                                            AAI00006480
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 51 of 129 PageID# 2534




                      / \               I    l"'ll




                            pospssw of Boss ioheoois*A wish sasspssgt So




                                                                                                              l^opriosirj rososrsls- to sfes om«5
                                               issowpsooSai, foe ihssw olssossoss ossij, ««fasms« to Also Chmassssasi® "Costrssslaig OIIYass"
                                                                                                                                               os«l
                 I:                    II                                                                             shall smssss "Sssteswosoarh        Bsfwstsmissss' Mail
                                                                                                                                        hi

                                       MssssssssfaBkiM                                                                                                   fmmsml sJsKlosore
                                                                                                                                  BA:



                                            sowpssrotM m« or «m<n                             a,           v-*o .«*    Mt<\ -ho -»<. s          .sow .sites iss if shop
                      Boss so foil iostf, Upsw stopftsc lie                     a.i sasoo sos^a 00                    -oas^ **£» u > vo a. s as           Ates, sAs; f«0 Sssss
                                                                                      So - Si 0<0 ,<itos'-.. a <                                     -A ox


                                                                                                                                         FEB 2Ss



                                                                                                      !0»                                    201 i
                                                                                                                                         AUC2 2BI2
             252.21 MWi
            52.24A-2 tepoesioo Of Sapplios-Fsoosi Pri«
                                                                                                                                        ABO IW
            52-241104       s, , t aos ite Masi o- %
            MJAslOh A s-\so;< < sfinppite- < si \> -mpfcs NASStos
                                                                                                                                        MAY 200 1
            *2 2to-S'- A o* is-- s« Ov -4tiv^ tel.®. {to s m<«- * < te -,*s t                                         «                 MAY 2001
                                                ' < \ SiO-iiS! i t-v ;.!
            !"              -A i oos „s,.a < <, * , iWioo
            <">20 2-i ias                    aosiisia s ss       <sia; a-i - s j. \ saw 'Si on s                   10021- All 1
            te 2 S*-"® « ?! %lso- s ;s'<sT*Si's \i-j
                                                                                                                                        MA
            Of i>. ?•< ' tottoi- .a.oi < s so -sssis-j !                              f.-oa                                             JAN 2002
            "              SOS i ',i UcOi'Oi- i -S •. Co-Ks. > 4 toi'SOva
                                                                                                                                        FEB 1990
            to        .ICE If 0 SS ;„r i -to fAko
                                                                                                                                        ABO 12112
           S2.24.V25               '
                                                                                                                                             2012
           2 "2 .           2 a -a taruto.,-- >-        »>                      ««-t. ,tS                                               MAY am
            ' • "               <'JM *«„<.• A \li.<-4tato<. J S         Xs< i   "a„   ii!-'. a                 i
                                                                                                                                        MA Y 201 1
           >5 5M * -A.- a ka k                               *      x    aa                   '        '
           * S "
                                                                                                                                        FEB 'SB 2
                      ,'i" "     i. \, ,,-u'r -o to          !.=!   to i?i-i a? -a, s
           ^ -
                                                                                                                                        FEB 2012
                      1 15- so so-, »• teto sS.< i     Si s i w-ts <        ' as ;<al s           ;         Pricing Dais                AIM 20IO
           4 "<
                      215-1 2 x a > > s o uSsss < a'-'v;*. - 4 or tekiito flhsto
                                                                                                                                        OCT 20 II
           "2, 21.-1 i%sr.yt,.t s ivs..: lYko
                                                                                                                                        A CO
           52,225-2010 AssloowlosliosssessS of SssppoC IJiocloisnor
                                                                                                                                        MAY 1405


           52. 2P2- !
                                                                                                                                                        1AM 2SSI2
          52J0JO
                                                                                                                                                        400 1454
          32. 201-5                i iAsifftissi A|-sii?ii;i Coosis'i|<.::oi Fsjifi
                                                                                                                                                        A0I4 1454
          52 205-0                   Rgssricslasis iSfi SsjEciffiirsss'Sos 5ssli?<s lis Ow Cjosxns;ssws
                                                                                                                                                        SEP 2SMA
          52J05-'?                : 4riS;i-ElfAFm4 Pri;«»!i.i«8
                                                                                                                                                        fXT 24 Hi

                                                                                                      -21-




                                                                                                                                                                                 EA

                                                                                                                                                                                                I
HIGHLY CONFIDENTIAL                                                                                                                                                               AAI00006481
    391790 0 00IW                                                                                                                                                                                    IVIlNaaidNOO A1H0IH
I
                                                                                    "fib
                             isHb               i.^V                  1                 sm> lifHf'.'i                  iibsbyiy n? isoyysysy'-y:                                                          WZZZ'U
                              iMCl'lS'                                                                 nnr&PA wt Ai«Kb>| i«?ttibs|ibi; |                                                                  "ifzizTi :
                            nu?r j»                                         K.^|3!|f5|Sfviy             UiAyy/y io.l »KHS»V
                              yH?E bix ;                                                                 iy«iiiA. »t .{tmititwitift itrnhvj
                              iWZ K;»                                                                            ?syy-xj usia jsi fi>»ii»y8oN :
                            tmt nvn                                                                                                  ^(t«miM«dM6 |wh;{ f
                             frXfb 11:1!                                                         ^^nsfs-sss A psw$»tfl3$ J{ > Of>t(K}tqny i
                            yMb l.Xi                                                             s?v 'bi.tsiiysQ s'i^iy '$>t*u>!H*p.^
                                                                                                                                              ysystAysyteV;:
                              $m i-b                          MMftmo ° !?V »'P«ptfW*c                              5H»"ww>{j                              sse.assfs,) 1                                    witex
                             omrs'i?                          «stxBy-3y |hw v»itjm{{nv W*                                                                                                    *
                                                                                                                                                                                                      &i -uti$
                             WE Nil                                                                                                           3i'S|S ] pSAWi |
                                                                                                                                                                                                           t-zzz'zz
                                       i isir                                                      kumfitay                                    wj KMiu.MJ,f T                                              >,XZZZ"ZZ
                            iWi 11.1:1                                          *5H*wl*KI                        hwwbmjnkw) syj                                                          i                 burs
                            rw Mdv                                    wiiciiwmwI>)j wei&urf iftdtt|Mttt h
                                                                                                                                                                                                          'st'-feftis 5
                             i m \,u
                                                                                                                                                                                                           z-nrzs
                             ? m \W i                                                                     amuASgi pit
                                                                                                                                                                                                           Ebb ITS
                            tmz i:>()
                                                                                                                                                                                                          CHirS'
                                                                                                                                 J
                            WE i.,>0                                                    ^'l»o'&ss| j qimuty.**?                                                                                       EI-bEES
                                                              } .                       'A:SSA| bsPSAA                   ) :'i: : : ::..: .    :: «;• :.-: :. :... : ;           :
                           ibOE ill?                   liifJSSJi                                 is?
                                                                                                                                                                                                          iz-m'zz
                                                                                        •wo                      iii>3 Wb«> «£i bbyo ]                                                                •          •. ......
                           UlOt .1.111                 s»sysisiis?yi| i« ?'?iA|'fisnwisi iss Is-ss -i MiisysS'is^sA's'ii's'sMish'ks'is
                                                                                                                                                                                                      «b>its
                           E» 1 130                                                             ssb
                                                                                                                                                                                                      ibblETS
                            ami i nr                     SyiiMiry syPBiXiyiApOgJ i<A§ «
                           ??Hb j;x5                                                siiissiisiivi^ pM>y ptm *»»
                                                                                                                                                                                                     Si-«E'H
                           owz 1M                                                                                      «W                     4 w                 •vv-J' ••• i
                                                                                                                                                                                                 1 MVfbblElb
                           OiC 1W                         i?!iiys.-syi|iss|A'"'*^<i 8isssiy a* jh>;? yssysy?,) jys.ysyysysfyfyy                                                                       onrix
                         t !OE oav                                                iiJ
                         mfiJi) *                                                 ?«KUsy t.'HutiKM ?
                                           v                                                                                                                                                                qzii
                         xsoj 1 :xi                                                                       Sis:
                                                                                                                                                                                                        lltu
                         mn &iv ;                                                                         i«>fn»>»{|v p»v ^                                                                           n*urzz
                        mm D;1V |
                                                                                                                                                                                                          s-iizzi
                         i uk Msiv I                                                                                                                                                                      i^'ifw"
                         zmz xv?
                                                                                                                                                                                                          fmiz
                         irnkvP                                                                                                                           '>? ^ 5i 'ts(
                            ,.,'v'"'       :                                                                                                                                                              ipmu
                    i
                                                                                                                                        ^44
                        mist :r-m                                                                  S?8:
                                                                                                                                                                                                      X«)fEE
                         iwz m ?                                       |SSIS»
                                                                                                                                                                                                      X-tiiZ'Zi
                         mmz M4v                                                                                                                            1 :                      s
                                                                                                                                                                                                 s    i"H!Z'Z$
                                                                                                                    i«li5| iwiss?;y ';
                        i ? yc avix :                                i.sysy i-sssssssyssijissy yss pifyybiyyiy! ibssfo.) iss'piysys| :
                                                                                                                                                                                                      i-mzs
                        Mi^iv ;                                                                                           iyyysaaiiyhiy .CysysKA i                                                    z-m'tf
                        im ma                                                                                    i'siisswgl ki|?;s|05> b^sl«ci :                                                     li-|.yrfS
                        m&z Msiv '                                              iisifi«s J {wit ssftpji ««Mtivn^ |ss #po;> t
                                                                                                                                                                     "" "' "'                        "o'"orK
                        Viosj S? '                                                      0,"s»rsyy| ssj sisSBS-by sy | s
                                                                                                                                                                                                     Ei-iisrcb
                        EiXii xvi 1                                CssAysy* jt»f«Hi«uf iomn            lysxxsfiif v ».
                                                                                                                                                                                                     os-corcs
                        Z¥kKV f i                mimiSmi ^                sv-} *pm,i jb?                     pj;?:?'                            a
          Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 52 of 129 PageID# 2535
     C8t790000IW                                                                                                                                                                                                                                                                  IVIlNHQIzlNOO A1HOIH
S"
                                        M>i f.                                                                                                                                                        is
                               I
                                        i
                                                                                                                                                                                                                                                                                          - H, „>
                                                              r
                                ijJI LJig                                                                                                                                                                                                                                s               KKS
                               IIK orw                                                                                                                                                                                 MS
                                                  "uir
                                                                                                                                                                       js gs«;g                                             Mr | ggicKK
                               <mi rvr                                                                                                                                                                       .           > %                                      ; \,j
                                                                                                                                                                                                                                                risiSM
                               imt i jo                                            -,,,,-             s             -                                                                                            > ,                                ->        K ,>                      >a ; - ; ; -
                                                                                                                                                                                          i       >              - ' -       i       ! '            -         i       - !
                               v                        « '
                               mm mi
                                                                                                                                I     •                  *».                                                                                        ,     Hf, I
                                        M 1
                                                      IV
                                                                                                                                                                                                                                                                                     m
                                                                                                                                                                                                                                                                                    &
                              ¥»M Ml
                                                                                                                                                                                              ^                 » V,         S'
                                                                                                                                                                                                                                                                                        s k s
                                                                                                                                                                                                                                                                                        KIT'S
                                                                                                           S.                                                                                                                                             .ft'K;:
                                                                                                                                          n
                              » > : >s4\                                                                                                                         < <              "       -               M            Wi*                 *    t                  ' 3
                           * - •                 %\
                          r&M siv                                                                                       S           „ '» \l                               5
                          ^ir>              j    <i i
                                                                  $                                                         ^                      }\ St**            -- >
                          , *l \            «                                                                                                                                 <\ ,            } v         - i      jn                      s si >'1^
                                                                                                                                                                                                                                                                                        i\s\v C*
                                                                             •   •.•••   "" i > >>    *             s                          *       <<V- *? •v         *                                 N>s
                                                                                                                                                                                                                                 V         J ->               >1-
                                                                                     <* K s ^                       x t A%< ° * * *>**                                    i\ " * s                                     N *        sl! |V Jt;
                      *             * >** i\                      v>   > -                                                                 *       '^4    } %   / \     % #
                                                                                                                                                                                                                                                                                   *" =t -.fvs    ^$
                          \         ^       %    j;                                                                                 > r            ^ ^ ^              m . j
                                                                                                                                                                                                                                       ?                   ^                                     V ¥
                                                                                                                                                                                      \ V,. ..v.v^'x
                      .v : h\ j.                                                             :            - <               so                         >,       <; c; |           ?r; ;• rs%                            «*           ;<                  «ig
                                                                                                                                                                                                                                                                                 O > "s»T s'>
                          '->> ; n • ;                                                                                                                                ...;J                                              *: v %                (\        -t
                                                                                                                                                                                                                                                                                     ; - , , ^
                              > : ij- \                                                                                                                                                               s 1 < ,• >                      '        ; ; .
                                                                                                                                                                                                                                                                                  1 !            S
                      <    •"" ••       v >.' 4 A
                                                                                         •       - -'1%         '           ! *           %f                                                                            .    '!!!,'! ,              . > -,i
                                                                                                                                                                                                                                                                                                 < i
                          >C >\t\                                                                                                                                                             - T            t               ^       - "><• K s
                                                                                                                                                                                                                                                                                    V       -. -v
                          r ;           ^ \ iS                                                                          *           v*>>           ^           -Us* )             J \
                                                                                                                                                                                                                                                         |i:*y                      -'<) I ^
                          v'"'l S               % ^                                          - 1"                                                                  ^                  -               \                  u                 s        f -s u                          >    »<<     »*
                                                                                                                                                                  ^          •%       -               -'-         < )            N     }        »
                                                                                                                                                                                                                                                                                  s s> s
                                                                                                                                                                                              J'1                v\f >                V m       \ i-- *           >
                                                                                                                                                                                                                                                                             ;                   i/!
          Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 53 of 129 PageID# 2536
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 54 of 129 PageID# 2537




                                                                                                                                                                                                                       NOV iff!
                                                                                                                                                                                            lift                      ; wm zm
                                                             1                                it f <>-                                                                                                                : .mtitia
                                                                                                                      lit           -
                                                                                                                                                                                                                       MAV2SOI



                                                                                     .. .-.Z.i .    t -


                 scicct                                          \    .         : ilu.' 5
                 5J,340*14
                                                <

                 SIJIO!
                                                                                                                                                                                                                               20
                                                                     sptiis

                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                               CIO!


                5*1 1" "<si                                 ;>• *"i -. ; <-'j                           !' .- .mi           <               *        Sx s                              i !<!;,-    j 9   !




                ;<s*       S ( 5




                I4! 1 I- -> *                           x             < x.'- -.4-                       - i            1 .s-            4                        '.
                                                        fl!i4!f®;!4*B!?!B;4! SbOOOBOoJ AllltlB ilRlg

                                                            Mm                      >t\ . 'f , - ,            -is:
                                                                                                                                                                                                                      DSC 1001
                1512#4»4»4                              i < J <!!                   5 « 9 ...                                                               "A           V B-.< < < -



                 CI >-h v<;<^                  V                              : S                                 < ..' •• ;                                                       A                                           x.

                |::I1.J4IC'2W41                     :                                                             -                      . 0:5 :
                                                                                                                            I*                                                                                             A3         1
                                                                                                                            «fo                                                                                            DSC I«)
               IlllOOCOiO                                   4 - < x r a -?t                             SB'B                                                                                                                   M <    s-< n
                                                                              U >.            -    i'                 4il VCsiiCaa                                                                                             im lie

                c<~< C*. •>,„
                                                            >*4 <              „      4            '—         '                                                                                                            DEC CIO!:


               mil.
           :


           .




               152,2iO*M!o                      ; On
                                                                                                                                                                                                                           MAV 20!

                      ' O4-- < 4                            •"*!(<$                       -                                                     s.                                                                                        41

                'C , 11-                 - "                Ox-.;.                                             ....                      . ! ,         -         „                                                         v *,. ;         .


               1",                                          4         - x             -                   ', 4                  >       M , - !              -           - 1                        x        ' ,'!f        DEC 200:1

               ,* i            --                                                         A        <.
                                                                                                                                                                                                                               IP 114

               x„      .   1       ~

                                                                                                                                            Dfepss                   Of Texle As

               ' 4i                                                                                                                      ;W«Of                                                fi                          OCT ISC:

               2:Jl,115x'0:«
                                                                                                                                                                                                                          C A! 20 12

               4<-         x       ...    I
                                               j ".                       -                               !                     --          - ., 4•,                 <         ,                                          I;




HIGHLY CONFIDENTIAL                                                                                                                                                                                                                                AAI00006484
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 55 of 129 PageID# 2538




                m.sn>


                eeciismni                                  t i >!              ! f,-         -    ! -
                                                                                                                                                                                                                   i iin

                \ ., '
                                                           -             <      W                                                                      4 , ,•                   .! , 1         "



                                       5
                                                                                                                                                                                                                                1


                                                                                                                                                                 flliii

                  a; Ml
                                                                                                                                                                                                                       h          *




                                                                     -        - !i !     i                  • ->;*          f        \ <\               i                 <S!        <><< i<       Xi~   "   i
                           Nil
                           Vf;    If                                                                   !           ,^s-<         r


           :
                                                                                       i <s      1 „ i< -S s- S.-N ! , '                           --       f, ,


               ill        lilt!

                                                                                                                            f-                                   m


                                                                   - ***        ^ r % j                           m \            t i                                                                               4*      * 4i

                                                                                        4 W~ tetWl 1:!:*:                                                                                                          V,       ,


                  ItS'TM                                                                                                                                                                                         SEP


                                                                                                                                                                                                                 MM till

                                                       i       •         : - S '<! , !*' C                             s'1!, 5 <               • J           •      - '          I

                                                                                       > > ,          -A         ' , s - .           < -       <             -



                                                                                                      is!
                                                                                                                                                                                                                 I UN!

               MM - *>                     !       <                 ,       y> „•           - t 1-          ,     -    '                  <       -        , -      -
                                                                                                                                                                                                                 III


                                                                                                                                                                                                                 dec tm

                                                                                                                                                             is'                         iii                     jdn dmi

               m.m*nn
                                                                                                                                                                                                                 DEC MNsi

                                               -                   !*!.!                                                j
                                                                                                                                                                                                                 NOV MM;

                         iitcis                                                                                                                                                                                  DEC I




                                                                                                                                                                                                                                                    !


                                                                                                                                                                                                                                                    I




HIGHLY CONFIDENTIAL                                                                                                                                                                                                                   AAI00006485
    Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 56 of 129 PageID# 2539




                                                                                                                    :
            252.24J/W2           BsyssesW J'« laysiOAss? A2ss.sss«ieM                                  MAR \m

            2 22. 224 Wm         SaNrowsfct* tot Commercial item* #uf t'wmmoKwi Cwopwwm-               1 I :N AH2

                                 ff)wf> CtmtmHJ


            im-u-wn              i'iw&'w                S,»«ew AtiminittratHm                          IPS AH2\


            251 245,. A AM       fugging, idling «!ti Maying of fkn-vwrncnf                            APR 2m2::
                                                                                  Pmp*«>




           rinwwm            Ryf»rsmg Uw «1 isinsTOmen? Pfypany                            APR 2«I2
            232.245-7003     Vmu%a<« Pru>p«ty Afas»g«K?R '%yn.em                           APR 20? 2
            Silii-ism        ikpwttmg, RffyaRamm, said iRypaaa                             MAY 20 U
            2iA242'im        I                 of AappP«s hv !k*                           UAA'Sm
            2$2247Am         HimfKsiUm Of I>afts|x>nasb!i OfHtspphs1? By *kiS              mak ims
            222,22 Amm       PfcRrmg Pasm ( imemmW, AssfsfOy Baaysss                       NOV 2004




                                                                        : : '



                                                                                                                                      I




                                                                                                                         •7?

                                                                                                                                      |

HIGHLY CONFIDENTIAL                                                                                                     AAI00006486
 Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 57 of 129 PageID# 2540




4'fATEG
                                                                                                                  Robert Clare <rclare@triangteexpenence. com>

 SETRwith SEDon Wednesday
 9 messages

 cushlngh@nro.mll <cushingk@nro.mll>
 To: seanoiriangleexperience. com;                                                                                                                              AM
                                  jsal@triangteexperience. com. lodd@triangleexpBrience.com.   «)bert.he^ow@us. af.mil,   rclare@triangtouxepe^pn^16   at7:41


   Gents,

  Justconfirming thattheSETRistomorrowWednesdayfrom 1000-1200In23AOOA.
  I haveslidesonNMISinpreparaUonforlfc..pteasecheckyourNMISaccountsthismorning.
  WhoareyoubringingfromtheTechnicalside? EveryoneneedstobeTS/SCI.
  Cheers,



  KennyGushing, LtCol, USAF
 (U) 703-80M737
 (S) 85(M»737




Sean Mccluskeyoean@lriangl8experience. com>
^/l l gJ(@"ro/mi?^s°h^^                                   <ktee. dienes@hadronlndustries. com>                                       Tue-sep20'2016at8:09AM
^o^^&s^a^T^^                                                                                             °"^ ^ "APAFELMSAPPRO.OFCSP/A21
 BringingKteeintothediscussiontofigureouthowtobestsupport. Klee-sclearanceIsBUNbeingreviewed,andhasn'tbeenreinstatedasofthismorning.
 v/r,
 Sean

 Sean McCluskey
 TRIANGLE EXPERIENCE OROUP
 SEANaT RIANGLEEXPBRIENCECOM
+.1 443 837 5839 (0)
*1 410 212 9BG1 (m)




                                                                                                                              \\\^
                                                                                                                            T^
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 58 of 129 PageID# 2541




  [Quotedtext hidden]


cushlngk@nro.mil <cushingk@nro.mil>                                                                                                         Tue, Sep20, 2016at8:45AM
To:sean@triangteexpenence.com, klee.dienes@hadronindustries.com
Cc:jsal@triangleexperience.com,todd@triangleexperience.com,robert.herslow@us.af.mil,rclare@tnanglBexperience.com

 Letmeconfinr hatwecrn godownto Secret...maynotbepossible...havea Plan8 ready...needa technicalexpert.


 Cheers.


 Seal



 KennyGushing,Lt Co], USAF
 National Reconnaissance Office (NROj
 (U) 703-80S-0737
 (S) 850-0737



 From: Sean Mcduskey [mailto:seBn@triangleexperlence. com]
 Sent: Tuesday, September 20, 2016 8:10AM
 To: CashingKennethT; Klee Dienes
 Cc: Joe Saleck; Todd Stemberg; ROBERT D Lt Col USAF HAF AFELM SAF PROJ OFC SP/A2I HERSLOW; Robert Qare
 Subject; [Non-DoDSource] Re: SETRwithSEDon Wednesday


 All active links contained in this email were disabled. Please verify the identity ofthe sender, andconfirm the authenticity ofall links contained withinthe message
 prior to copying and pasting the address to a Web browser.




All active links contained in this email were disabled. Please verify the identity ofthesender, andconfirm the authenticity ofall links contained withinthemessage
priorto copyingand pastingthe addressto a Webbrowser.




                                                                                                                              w

                                                                                                                   ^^
  Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 59 of 129 PageID# 2542

   Message
   From:            Robert Clare [rclare@triangleexperience.com]
   on behalf of     Robert Clare <rclare@triangleexperience. com> [rclare@triangleexperience. com]
   Sent:            11/22/20167:35:20PM
   To:              Herslow, Robert D LTCOL USAF (US) [ Herslow, Robert D LTCOL USAF (US) <robert. d. herslow. mil@mail. mil>]
   CC:              Scan McCluskey [Sean McCluskey <sean@triangleexperience. com>]
   Subject:         Photon Code Base
   Attachments:     ACES_Photon 16.04.01Packages.xlsx


   Sir,

   Attached below is an excel spread sheet showing the full list of packages or libraries included in the ACES/Photon system that was
   accredited as part ofthe ATO at the NRO/JCC. Lee, Sean and Todd worked on this today for a bit. Im not exactly sure what this means
   to be honest but I definitely want to know if we have a compliance issue.

   A quicksearch reveals 9 differentOblong libraries, andthe likelihoodthat otherOblong g-speaklibrariesexistas part ofthe baseline,
   but aren't as obvious due to their naming conventions. Ifthis is the case, then we will need to determine whetheror not we have a
   licensing compliance issue at NRO JCC. We are moving quickly to clarify the issue to ensure that there is not any interruption of
   service for any ACES system.

   Timeline: We have scheduleda meeting MondayafterThanksgivingweekendwith Mike Brown and Mike Freidelof Oblong. If a
   license infringementstate does in fact exist, then we will determine howOblongwantsto proceed. It may be as simple as us paying
   them for that license or it may not be that simple. Post that discussion we will also provide a path forward for not only the existing
   system, but for future ACES deployments as well that avoid these issues in a way that is acceptable to your office.

   Oblong will likely work with us if that is the case. It is standard industry practice to work quickly to resolve compliance issues that self
   report. You are welcometo attend Monday'smeeting (I realizeyou are in VaBch), orwecan schedulea follow up once all ofthe
   information is made available.

   Additional notes: Please reach out to Brian Donnelly and see if he will provide full details to what was declared under the Hadron SBIR
   in order to get a comprehensive picture on whattechnologies is governed underthe SBIR program.




   Rob Clare
  Triangle Experience Group
   rclare     trian leex erience. com
  910-489-9520 (mobile)
  {"email-
  policy":{"state":"closed","expirationUnit":"days","disableCopyPaste":false,"disablePrint":false,"disableForwar
  ding":false,"expires":false,"isManaged":false},"attachments":{}}




                                                                                                                 EXHIBIT
                                                                                                                ^ftal




CONFIDENTIAL                                                                                                              TEG DEFS 001704965
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 60 of 129 PageID# 2543

Message
From:           Sean Mccluskey [sean@triangleexperience.com]
Sent:           8/30/2016 1:43:28 PM
To:             Herslow, Robert D Lt Col USAFAF-A2 (US) [robert. d. herslow.mil@mail. mil]
ec:             Robert Clare [rclare@triangleexperience.com]
Subject:        Re: JA CDS IDIQFinal ConOps Cmts 29 Aug 2016-docx (UNCLASSIFIED)


DRAFT:

It is the intent for the first year ofthis contract to explore the viability of the latest upgraded versions ofthe
CDS solution distributed across mission partners. Those original deployments leveraged technology that was
developed at private expense, but configured and deployed using government funds. Similarly, Lazarus has
been built at private expense as upgrades to the existing architecftire to better support the latest requirements of
data sets, scenarios(tactical deploymentin additionto strategiccomms), andperformancethresholds. TEGhas
leveraged over 30 years of CDS development experience and codified them into a new form factor, in order to
meet these new requirements The current Lazarus CDS that A2I would like to instantiate builds upon
previously versions of the technology already deployed. I'm happy to set up a meeting with TEG to provide
additional background if necessary.


vr
Scan


Sean Mcctuskey
1401 Wilson Blvd
B Level
Arlington VA 22209
410. 212. 9561 (m)                                                                             EXHIBIT
443. 837. 5839 (o)
sean       than leex erience corn                                                              1^05


On Aug 30, 2016, at 8:17AM, Herslow, RobertDLt Col USAFAF-A2 (US) <robert.d.herslow.mil mail.mil>
wrote:


How would you like to answer this one?

--Original Message--
From: Francis, Megan M CIVUSARMY ACC (US)
Sent: Tuesday, August 30, 2016 7:27 AM
To: Herslow, RobertD Lt Col USAF AF-A2 (US) <robert. d.herslow,mil mail. mil>
Cc: Hariey, TristanD CIVUSARMYACC (US) <tristan.d.harle . civ c mail.mil>
Subject: RE: JA CDSIDIQFinal ConOpsCmts 29 Aug2016.docx (UNCLASSIFffiD)

Isthere anywayto getin touchwiththe personthat developedit to askthem this question? The SCAwon't
sign off on the J&A until this question is answered..




                                                                                                  TEG DEFS001373723
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 61 of 129 PageID# 2544

--Original Message--
From: Herslow, Robert D Lt Col USAF AF-A2 (US)
Sent: Monday, August29, 20164:46PM
To: Francis, Megan M CD/ USARMY ACC (US) <me an. m. francis3 .civ mail ,mil>
Cc: Harley, Tristan D CIV USARMY ACC (US) <tristan. d.harle . civ r mail. mil>
Subject: RE: JACDSIDIQFinal ConOpsCmts 29 Aug2016.docx (UNCLASSIFIED)

Megan,

Nobody has ever asked that question before. This is my first year working with this controlled interface. The
person that developed it worked classified programs at the NRO for the last 30 years. If you need to call to talk
on the phone, please do..

Thanks,

Lt Col Rob Herslow
AF/A2I ISR Innovations
DESK: 703-693-1751
CELL: 757-404-9303
1700Air ForcePentagon(5E1012)
WashingtonDC 20330-1700
Robert. d. herslow. mil   mail. mil
Robert.d.herslow.mil@mail.smil.inil
Robert.herslow@af.ic.gov




--Original Message--
From: Frmcis, Megan M CIVUSARMY ACC (US)
Sent: Monday, August 29, 2016 4:00PM
To: Herslow, RobertD Lt Col USAFAF-A2 (US) <robert. d.herslow.mil@mail.mil>
Cc: Hariey, TristanD CIVUSARMYACC (US) <tristan.d.harley.civ@mail.mil>
Subject: RE: JA CDS IDIQFinal ConOps Cmts 29 Aug 2016. docx (UNCLASSIFffiD)

Why has the government ever considered purchasing the TDP on previous procurements? We will incorporate
your answer into Para 5 which identifies that we will be asking the contractor to price out the cost of the TDP

   -Original Message--
From: Herslow, Robert D Lt Col USAF AF-A2 (US)
Sent: Monday, August 29, 2016 3:30 PM
To: Francis,MeganM CIVUSARMYACC (US) <megan.rn. francis3.civ@mail.mil>
Cc: Harley, Tristan D CIVUSARMYACC (US) <tristan.d. hariey.civ@mail.mil>
Subject: RE: JACDSIDIQFinal ConOpsCmts29 Aug2016.docx(UNCLASSIFIED)

Are you asking me to give you an estimate for purchasing full rights to this technology?

Or can we saythat a study will be doneoverthenext 12 months to determine an estimate?

--Original Message--
From: Francis, Megan M CIV USARMY ACC (US)
Sent: Monday, August 29, 2016 1:44 PM



                                                                                               TEG DEFS 001373724
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 62 of 129 PageID# 2545

To: Herslow, RobertD Lt Col USAFAF-A2(US) <robert-d.herslow.mil@mail.mil>
Cc: Hariey, TristanD CIVUSARMYACC (US) <tristan.d.harley. civ@mail.mil>
Subject: FW: JA CDS IDIQFinal ConOps Cmts 29 Aug 2016. docx (UNCLASSIFIED)

Lt Col Hers)ow - Please seeadditionalcomments on the J&A. Weneedto go into a little more detail on some
of their questions.

Thanks,
Megan

--Original Message--
From: Hunt, George R CW USARMY ACC (US)
Sent: Monday, August 29, 2016 1:08 PM
To: Francis,MeganM CIVUSARMYACC (US) <megan,m. francis3.civ@mail.mil>
Cc: Hunt, GeorgeR CIVUSARMYACC (US) <george.r. hunt6. civ@mail.mil>; Jackson,CynthiaA CIV
USARMYHQDAOGC (US) <cynthia.a.j ackson64.civ@mail.mil>
Subject: JACDSIDIQFinal ConOpsCmts 29 Aug2016.docx(UNCLASSIFffiD)

CLASSIFICATION: UNCLASSIFffiD

Megan,

I havereviewedthe revisedJ&Aandmadea few comments and deletions. OneofCynthia'squestionswas
addressed in Section?, but there were more data points that needed addressing. The result needs to go into both
Sections5 and 7. I deleted sometext from the approval page. I alsodeleteda paragraphin Section 5 that
repeated language Cynthia suggested.

Letme knowif you haveanyquestionsafterreviewing. I canbe reachedby email today.


Thank you,
GeorgeHunt
Contracting OperationsPA
Bldg. 4401, Room 122
APG-ACC
410-278-1054



CLASSIFICATION:UNCLASSIFIED




                                                                                             TEG DEFS 001373725
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 63 of 129 PageID# 2546




From:                             Sean Mcduskey <sean@triangleexperience. com>
Sent:                             Monday, October 17, 2016 12:11AM
To:                               Rob hlerslow
Cc:                               Robert Clare
Subject:                          Re: [Non-DoD Source] Redacted J&A


Important point to clarify: to date none of the LCDS work has been associated with a specific ACES
deployment or effort. In the other facts - Procurement History - it is stated in the description that procurements
ofLCDS was made under previous contracts. That is Dot tme, and its absolutely important that someone
clarifies the language to ensure we are not stating that any ofour engineering ofa CDS work to date was
conducted under a those contracts. ACES to the Edgeprocurement was not a physical thing delivered, rather in
those contracts we exposed/identified the Cross Domain Requirements and ACES to the Edge
requirements/needs for future ACES/Photon roadmaps. Our, TEG, engmeering team separately started to
develop solutions to compliment existing ACES/Photon environments, leveraging the architectures that were
used by those mission partners by previously built/deployed CDS'. Moving forward under this contract we plan
on deploying the CDS we have developed development to those existing ACES/Photon environments.

v/r,
Sea n

Sean McCluskey                                                                             ^ ^
TRIANGLE       EXPERIENCE
SEAN TRIANGLEEXPERIENCE.COM
                                 GROUP
                                                                                                  1
+1 443 837 5839 (o)
+1 410 212 9561 (m)




        On Oct 14, 2016, at 3:16 PM, Herslow, Robert D Lt Col USAF AF-A2 (US)
        <robert. d.herslow.mil mail. mil> wrote:

        monday morning?

        From: Sean Mccluskey [sean(a)trianaleexperience.com]
        Sent: Friday, Odober 14, 2016 1:04 PM
        To: Herslow, Robert D Lt Col USAF AF-A2 (US)
        Cc: Robert Clare
        Subject: [Non-DoDSource] Re: Redacted J&A

        All active links contained in this email were disabled. Please verify the identity ofthe sender,
        and confirm the authenticity of all links contained within fhe message prior to copying and
        pasting the address to a Web browser.




        Stand by - what's the due date?




                                                                                                 TEG DEFS 000366957
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 64 of 129 PageID# 2547



      Sean Mccluskey
      1401 Wilson Blvd
      B Level
     Arlington VA 22209
     410. 212. 9561 (m)
     443. 837. 5839 (o)
     sean    trian leex erience.com < Caution-mailto:sean          trian leex erience. com >




            On Oct 14, 2016, at 9:03 AM, Herslow, Robert D Lt Col USAF AF-A2 (US)
            <robert. d.herslow. mil mail. mil < Caution-
            mailto:robert.d.herslow.niil niail.mil > > wrote:

            Anythingneed to be redacted?


            From: Francis, Megan M CIV USARMY ACC (US)
            Sent: Thursday, October 13, 2016 7:05 PM
            To: Herslow, Robert D Lt Col USAF AF-A2 (US)
            Cc: Hariey, Tristan D CIV USARMY ACC (US)
            Subject: FW: Redacted J&A

            Lt Col Herslow- Couldyou take a look at the J&Afor CDS? Wehaveto post it
            on FedBizOppsandwantedto make sure there isn't technicallanguagethatyou
            guys would want redacted.

            Thanks,
            Megan

            --Original Message--
            From: Francis, Megan M CIV USARMY ACC (US)
            Sent: Thursday, October 13, 2016 10:09 AM
            To: Soyka, Thomas J CIV USARMY RDECOM CERDEC (US)
            <thomas. ;. sovka. civ^/)mail. mil < Caution-
            mailto:thomas. '. so ka.civ mail.mil»
            Cc: Harley, Tristan D CIV USARMY ACC (US)
            <tristan.d.harle .civ mail.mil < Caution-
            mailto:tristan.d.harlev. civ mail. mil > >
            Subject: FW:RedactedJ&A

            Hi Thorn - Weneedto postthe J&A for CDSto FedBizOppsby NLTCOB
            today. Would you mind taking a look to see if there is any technical information
            that you do not want released? I have only redacted the POC information.

            Please let me know soonest so that I can most this today.




                                                                                           TEG DEFS 000366958
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 65 of 129 PageID# 2548

           Thanks!



           MEGAN FRANCIS
           Contract Specialist
           ACC-APG-Research Triangle Park
           (919)541-1752
           Me an.rn. francis3.civ mail. mil < Caution-
           mailto:Me an. rn. francis3. civ mail. mil > <CDS J&A FINAL With
           Signatures_Redacted. pd£>




                                                                             TEG DEFS 000366959
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 66 of 129 PageID# 2549

Message
From:          Sean Mccluskey [sean@triangleexperience.com]
Sent:          10/19/2016 9:22:21 AM
To:            Rob Herslow [robert. d.herslow. mil@mail. mil]
ec:            Robert Clare [rclare@triangleexperience.com]
Subject:       Re: Redacted J&A
Attachments:   PastedGraphic-l.tiff


Suggestyou alsoredactthe followinguntil you clarifythe ACES/Photonvs pure CDS acquisition in the
previous contracts:

       provider ofthis Cross Domain Solution (CDS). The US Government between 2014-
   2016, purchased various versions ofCDS utiilzing different cqntFactvehicles to
   support multiple A21 partners such as, JSOCand NRO who had no requirement to
   invest No the CDS intellectual property or proprietary rights for long term use.
   Hence, the Government has not purchased and does not possess the full technical
   data rights to reproduce the CDS or the package and engineering description
   suitable forfuli and open competition. Withthe increase needfor rap.id deployment
   and minor modifications to the CDS to meet warfighter requirements and to remedy

v/r,
Sean

Sean McCluskey

TRiANSi. E      KKy&S^KHQe            C RO U P
S_E.A-N^T_RJ_A_N^_LJEJEXP ERI EN C E . C OM
*1 44S 837 S83S (o)
*t 41& 218 §581 (m)




On Oct 18, 2016, at 3:19 PM, Herslow, Robert D Lt Col USAF AF-A2 (US) <robert. d.hers1ow. mil    mail.mil>
wrote:


                                                                                            EXHIBIT
--Original Message--                                                                            7H3-.
From: Harley, Tristan D CIV USARMY ACC (US)
Sent: Tuesday, October 18, 2016 3:18 PM
To: Herslow, RobertD Lt Col USAFAF-A2(US)
<robert-d.herslow.mil mail.mil>; Francis,MeganM CD/USARMYACC (US)
<me an.m.francis3,civ(»mail. mil>
Subject: RE: Redacted J&A

Please see the attached. Do you concur?



TristanHarley



                                                                                        TEG DEFS 000044928
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 67 of 129 PageID# 2550

Contracting/Grant Officer
Army Contracting Command
Research Triangle Park Contracting Division
 800 Park Office Drive- Suite 4229
Research Triangle Park, NC 27709
Phone: 919-541-0580**NewNumber


--Original Message--
From: Herslow, RobertD Lt Col USAFAF-A2 (US)
Sent: Tuesday, October ] 8, 2016 9:56 AM
To: Harley, TristanD CIVUSARMYACC (US)<tristaii.d.harle . civc mail.mil>;
Francis, Megan M CIV USARMY ACC (US) <me an. m. francis3 .civ mail. mil>
Subject: RE: Redacted J&A

ThanksTristan. I haveattachedpages3 and5 withmy redactionsfor the
J&A for CDS. Please let me know if this is ok....

V/R,

Lt Col Rob Herslow
AF/A2I ISR Innovations
DESK: 703-693-1751
CELL: 757-404-9303
1700AirForcePentagon(5E1012)
Washington DC 20330-1700
Robert. d. herslow.mil   mail .mil
Robert.d. herslow.mil@mail.smil.mil
Robert.herslow@af.ic.gov




   -Original Message--
From: Hariey, Tristan D CW USARMY ACC (US)
Sent: Tuesday, October 18, 2016 8:42 AM
To: Herslow, Robert D Lt Col USAF AF-A2 (US)
<robert.d.herslow.mil@mail.mil>; Francis,MeganM CIVUSARMYACC (US)
<megan.m.francis3 .civ@mail.mil>
Subject: RE: Redacted J&A

Lt Col Herslow,

Meganis on leave. Ifit is ok withyou, pleasehighlightwhatyouwould
like redacted and send it back.

Regards,

TristanHarley
Contracting/Grant Officer
Army Contracting Command
ResearchTriangleParkContractingDivision


                                                                            TEG DEFS000044929
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 68 of 129 PageID# 2551

800ParkOfficeDrive- Suite4229
Research Triangle Park, NC 27709
Phone: 919-541-0580**New Number


--Original Message--
From: Herslow, Robert D Lt Col USAF AF-A2 (US)
Sent: Tuesday, October 18, 2016 8:39 AM
To: Francis,MeganM CIVUSARMYACC (US) <megan.rn.francis3.civ@mail.mil>
Cc: Harley, Tristan D CIV USARMY ACC (US) <tristan. d. harley.civ@mail. mil>
Subject: RE: Redacted J&A

Hi Megan. I do wantto redact some more ofthis but I cannot editthis
document. Do you have a minute to talk on the phone? I could print and
highlight and send back to you....

Thanks,

Lt Col Rob Herslow
AF/A2I ISR Innovations
DESK:703-693-1751
CELL: 757-404-9303
1700 Air Force Pentagon (5E1012)
Washington DC 20330-1700
Robert. d. herslow. mil@mail. mil
Robert. d. herslow. mil@mail. smil. mil
Robert. herslow@af. ic. gov



--Original Message--
From: Francis, Megan M CD/ USAKMY ACC (US)
Sent: Thursday, October 13, 2016 3:06 PM
To: Herslow, RobertD Lt Col USAFAF-A2(US) <robert.d.herslow.mil@mail.mil>
Cc: Harley, TristanD CIVUSARMYACC (US) <tristan.d.harley.civ@mail.mil>
Subject: FW: Redacted J&A

Lt Col Herslow - Could you take a look at the J&A for CDS? We have to post
it on FedBizOpps and wanted to make sure there isn't technical language that
you guys would want redacted.

Thanks,
Megan

--Original Message--
From:Francis,MeganM CIVUSARMYACC (US)
Sent: Thursday, October 13, 2016 10:09AM
To: Soyka, Thomas J CFVUSARMY RDECOM CERDEC (US)
<thomas.j. soyka.civ@mail. mil>
Cc: Hariey, Tristan D CIVUSARMY ACC (US) <tristan. d. hariey. civ@mail. mil>
Subject:FW: RedactedJ&A




                                                                               TEG DEFS000044930
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 69 of 129 PageID# 2552


Hi Thorn - We need to post the J&A for CDS to FedBizOpps by NLT COB today.
Would you mind taking a look to see if there is any technical information
that you do not want released? I have only redacted the POC information.

Please let me know soonest so that I can most this today

Thanks!


MEGAN FRANCIS
Contract Specialist
ACC-APG-ResearchTrianglePark
(919)541-1752
Megan.rn. francis3.civ@mail.mil


<CDS J&AFINALWith Signatures_Redacted. pdf>




                                                                             TEG DEFS 000044931
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 70 of 129 PageID# 2553

 Message
 From:           SeanMcduskey[sean@triangleexperience.com]
 Sent:           10/17/20168:43:44AM
 To:             Herslow, RobertD LtCol USAFAF-A2(US)[robert. d.herslow.mil@mail.mil]
 ec:             Robert Clare [rdare@triangleexperience. com]
 Subject:        Re: J&A CDS Questions



 This seems tobefirst time thatthe past contract vehicles include a description -1maybe wrong. Sincethey
 aren t commented I missedthem inthe original discussion - sorry. Weneedto cleanthislanguageupregarding
 procurement ofCDSin previous contracts sincethatisaninaccurate statement. Howdoyouwantto handle
 sir?

vr
 Scan

Sean Mccluskey
1401 Wilson Blvd
B Level
Arlington VA 22209
410. 212. 9561 (m)
443. 837. 5839 (o)
sean        than leex erience. com




On Aug 19, 2016, at 10:25 AM, Herslow, Robert D Lt Col USAF AF-A2 (US)
<robert. d. hers1ow.mil mail. mil> wrote:

time to talk about this?



From: Francis, Megan M CTV USARMY ACC (US)
Sent: Thursday,August 18, 2016 7:56PM
To: Herslow, Robert D Lt Col USAF AF-A2 (US)
Cc: Harley, Tristan D CIVUSARMY ACC (US)
Subject: RE: J&A CDS Questions

Lt Col Herslow - Please see the attached full J&A. There are some more comments from the review that I am
unsure about. They are all highlighted in yellow. Please provide me with your response.
Thanks,
Megan

  -Original Message--
From: Francis, Megan M CIV USARMY ACC (US)
Sent; Thursday, August 18, 2016 1:13PM
To: Herslow, Robert D Lt Col USAF AF-A2 (US) <robert. d.herslow. mil mail. mil>
Cc: Hariey, Tristan D CIV USARMY ACC (US) <tristan. d.harle . civ mail. mil>



                                                                                          TEG DEFS 000045984
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 71 of 129 PageID# 2554


Subject: J&A CDS Questions

Lt Col Herslow - Will you please seethe attached question from the J&Aandprovide us withyour response?
Thanks!

MEGAN FRANCIS
Contract Specialist
ACC-APG-ResearchTrianglePark
(919)541-1752
Me an, m. francis3. civ mail. miKJA CDS DIQ ConOps Cmts and responses. docx>




                                                                                       TEG DEFS 000045985
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 72 of 129 PageID# 2555




                                    UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                              (Alexandria Division)


   HADRON INDUSTRIES, INC., et al.,

              Plaintiffs,

   v.
                                                             Case Number l:19-cv-00035-LO-MSN

   TRIANGLE EXPERIENCE
   GROUP, INC., et al,

              Defendants.




   HADRON INDUSTRIES, INC.'S SUPPLEMENTAL ANSWERS AND OBJECTIONS TO
     TRIANGLE EXPERIENCE GROUP, INCUS FIRST SET OF INTERROGATORIES

              Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff Hadron Industries,

   Inc. ("Hadron") herein submits its Supplemental Answers and Objections to Defendant Triangle


   Experience Group, Inc.'s ("TEG" or "Defendant") First Set of Interrogatories as follows:


                                         SUPPLEMENTAL ANSWERS


              The following Supplemental Answers and Objections are given without prejudice to


   Hadron's right to further supplement and/or amend these Answers or Objections, consistent with


   the Federal Rules of Civil Procedure and/or the Local Rules for the United States District Court

   for the Eastern District of Virginia ("Local Rules").


               1.        Identify the person(s) who provided information used in the preparation of the


   answers to these Interrogatories, and detail the matters on which such person has personal


   knowledge.


              Supplemental Answer:         Hadron states that the persons who provided information in
              connection with preparing answers to these interrogatories are Matthew Burton, of
              Brooklyn, New York, and Klee Dienes, of Concord, New Hampshire.           Mr. Dienes has
              personal knowledge of the claims and allegations set forth generally throughout the
              Amended Complaint.    Mr. Burton has knowledge of the following: (1) events that




   MEl 3 1 941 956v. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 73 of 129 PageID# 2556




              occurred in the A2I ACES lab during the period of August through September 2014; (2)
              Hadron's Phase III SBIR contract; (3) Hadron's and TEG's work pursuant to the ACES
              program during the period from August 2014 through the Spring of 2016, including the
              build-out of the Rosslyn, Virginia ACES lab, TEG's office in Southern Pines, North
              Carolina, NLE, and in general, the equipment supply chain for these and other projects;
              (4) Hadron's history of business operations and events pertaining to and occurring in the
              Commonwealth of Massachusetts; (5) Hadron's general technical experiences and
              abilities; (6) the ACoE solicitation from August 2016, and events surrounding the
              solicitation; (7) Hadron's and TEG's employees, staff, contractors and their various roles;
              (8) Hadron's cease & desist letter to TEG dated November 16, 2016, and subsequent
              conversations in Cambridge, Massachusetts with Rob Clare that followed its issuance.
              Hadron reserves its rights to further supplement this answer. Hadron expressly reserves
              the right to supplement or amend this Answer as discovery progresses and more
              information becomes available.

              2.        Identify all persons who have knowledge of the facts and matters alleged in the


   Amended Complaint, and for each person identified, detail the facts of which each such person


   has knowledge.


              Supplemental Answer and Objection:            Hadron objects to Interrogatory No. 2 to the
              extent it requires Hadron to identify "all persons" with knowledge, and is overly broad
              and unduly burdensome, and to the extent the interrogatory requires Hadron to provide
              information that is not in its possession, custody or control, and/or which Defendants can
              obtain from some other source that is more convenient, less burdensome, or less
              expensive.      Hadron further objects to the extent the interrogatory requires Hadron to
              speculate about the extent of a particular person's or third party's knowledge on certain
              subject matters or facts.   Subject to and without waiving these objections, Hadron states
              that Mr. Dienes and Mr. Burton have knowledge of facts alleged in the Amended
              Complaint, as set forth in Hadron's Supplemental Answer to Interrogatory No. 1.          The
              following current and/or former Hadron employees also have knowledge of certain facts
              related to the Amended Complaint:          (1) Frank Tanner - Mr. Tanner has general
              knowledge of Hadron's technical experience and abilities during the period from 2013
              through 2016, and knowledge of Hadron's relationship with TEG during that time period;
              (2) Matt Tennie - Mr. Tennie has knowledge of the ACES installations at the A2I ACES
              Lab, UNO, Southern Pines, and the JSOC National Level Exercise; (3) Sam Hartman -
              Mr. Hartman has knowledge of Hadron's software development from 2016 through
              present day; and (4) Jeff LeBlanc - Mr. LeBlanc has knowledge of Hadron's software
              development from 2012 through present day.        In addition, other individuals and entities
              identified in the Amended Complaint will have knowledge of certain relevant facts and
              matters.    These persons include Robert Clare, Sean McCluskey, Walter Greenberg, and
              current and/or former representatives from the following entities or governmental
              departments, agencies, and/or offices: TEG; AAI; USAF; United States Air Force and its
              Intelligence,    Surveillance   and   Reconnaissance    Innovations   investment    program
              (including Col. James Mattey and Col. Robert Herslow); Oblong Industries; PAR
              Government Systems Corporation; University of Nebraska-Omaha; Army Geospatial


                                                        2
   MEl 3 1 94l956v. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 74 of 129 PageID# 2557




            Center; Federal Bureau of Investigation; Department of Justice; Department of Defense;
            Joint Special Operations Command; National Reconnaissance Office; Army Corps of
             Engineers; Air Force Research Laboratories; Army Contracting Command. Hadron
             expressly reserves the right to supplement or amend this Answer as discovery progresses
             and more information becomes available.

             3.       Identify all admissions, declaration against interest, or any other representation

   allegedly made by TEG with regard to any fact concerning this litigation. Include in detail the

   content of such admission, including the substance of the admission, the name if the person

   making the admission, the date and time of the alleged admission, and the names of all persons

   with knowledge of each admission.


            Supplemental Answer and Objection; Fladron objects to Interrogatory No. 3 to the
            extent that it is overly broad and unduly burdensome, and to the extent the interrogatory
            requires Hadron to make legal and/or evidentiary conclusions with respect to certain
            documents, information, or materials. Subject to and without waiving its objections,
            Hadron states that it is impossible to identify all representations made by TEG regarding
            any fact concerning this litigation, as Hadron communicated with TEG regularly about
            the ACES program over a number of years. Answering further, Hadron states that during
            a meeting on November 16, 2016, Robert Clare, on behalf of TEG, admitted to Dienes
            that he was responsible for creating the circumstances that led to Hadron' s lost business
            and legal troubles. Clare further admitted to Dienes that he was personally responsible to
            getting Hadron into significant legal troubles, but that he would do it again because he
            knew no other way to jump start the ACES project. In addition, Hadron directs TEG
            generally to its responses to TEG's First Request for Production of Documents and
            Hadron's document productions.        A number of those documents evidence, concern or
            identify representations made by TEG concerning the facts alleged in the Complaint.
            Hadron expressly reserves the right to supplement or amend this Answer as discovery
            progresses and more information becomes available.


            4.        Identify and describe each communication between Hadron and TEG regarding


   the allegations in the Amended Complaint, and identify any documents related to such


   communications.


            Supplemental      Answer and      Objection;   Hadron objects to Interrogatory No. 4 on
            grounds that requesting Hadron to identify "all documents" and "each communication" is
            overly    broad   and   unduly   burdensome.   Hadron   objects   further to   the   extent   the
            interrogatory is not reasonably limited in time or scope, and seeks information not
            reasonably calculated to lead to the discovery of admissible evidence.         Hadron further
            objects to the extent that the Interrogatory seeks confidential, proprietary, financial, trade



                                                       3
   MEl 31941956v. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 75 of 129 PageID# 2558




            secret or business information. Subject to and without waiving its objections, Hadron
            states that it engaged in substantial oral and written communications with TEG over a
            number of years concerning the facts and matters that are alleged and identified in the
            Complaint.     Hadron therefore cannot recount each and every communication with
            particularity. Answering further, Hadron states that many communications occurred via
            email, some of which are explicitly identified in the Complaint. Hadron therefore directs
            TEG generally to its responses to TEG's First Request for Production of Documents and
            Hadron 's document productions.      Hadron expressly reserves the right to supplement or
            amend this Answer as discovery progresses and more information becomes available.

            5.       Identify and describe each communication between Hadron and any third-party


   (other than counsel) regarding the allegations in the Amended Complaint, and identify any


   documents related to such communications.


            Supplemental Answer and Objection: Hadron objects to Interrogatory No. 5 on
            grounds that requesting Hadron to identify "all documents" and "each communication" is
            overly   broad    and   unduly burdensome.    Hadron    objects   further to   the   extent the
            interrogatory is not reasonably limited in time or scope, and seeks information not
            reasonably calculated to lead to the discovery of admissible evidence.         Hadron further
            objects to the extent that the Interrogatory seeks confidential, proprietary, financial, trade
            secret or business information.    Subject to and without waiving its objections, Hadron
            states that it engaged in substantial oral and written communications with many parties
            over a number of years concerning the facts and matters that are alleged and identified in
            the Complaint.     Hadron therefore cannot recount each and every communication with
            particularity.   Answering further, Hadron states that many communications occurred via
            email, some of which are explicitly identified in the Complaint. Hadron therefore directs
            TEG generally to its responses to TEG's First Request for Production of Documents and
            Hadron's document productions.      Hadron expressly reserves the right to supplement or
            amend this Answer as discovery progresses and more information becomes available.

            6.       Identify each of Hadron's "salaried engineering staff," as alleged in paragraph 16


   of the Amended Complaint, and for each engineer, identify their employment status, year of


   employment, state in which taxes were paid, address and telephone number.


            Supplemental Answer and Objection: Hadron objects to Interrogatory No.
            6 to the extent that the interrogatory seeks information not reasonably
            calculated to lead to the discovery of admissible evidence. Subject to and
            without waiving this objection, Hadron answers as follows:

                 (1) Jeffrey LeBlanc. Mr. LeBlanc was a full-time contractor from 2012
                 2017, and then a full-time Hadron employee from 2017 to the present. Mr.
                 LeBlanc currently resides in Cambridge, Massachusetts, and at all relevant
                 times was a Massachusetts resident/taxpayer.


                                                      4
   MEl 31941956v.l
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 76 of 129 PageID# 2559




                 (2) Sam Hartman. Mr. Hartman has been a full-time Hadron employee
                 since 2016. Mr. Hartman currently resides in Watertown, Massachusetts,
                 and at all relevant times was a Massachusetts resident/taxpayer.

                 (3) Matt Tennie. Mr. Tennie has been a full-time Hadron employee since
                 2015. Mr. Tennie currently resides in Hudson, Massachusetts, and at all
                 relevant times was a Massachusetts resident/taxpayer.

                 Hadron expressly reserves the right to supplement or amend this Answer
                 as discovery progresses and more information becomes available.

            7.       State in detail all facts that support your allegation that "Hardon independently


   developed two proprietary software products as a result of its SBIR related work:" Praxis and


   Photon, as alleged in paragraph 1 7 of the Amended Complaint.


            Supplemental Answer and Objection:         Hadron objects to Interrogatory No. 7 on
            multiple grounds, including that requiring Hadron to identify "all facts" related to its
            years long development of two proprietary software products is overly broad, unduly
            burdensome, not proportional to the needs of the case, and would impose on Hadron
            duties beyond those required by the Federal Rules of Civil Procedure and/or the Local
            Rules. The interrogatory is also not reasonably limited in time or scope, and seeks
            confidential, proprietary, financial, trade secret or business information that is not
            relevant to this lawsuit. Subject to and without waiving its objections, Hadron states that
            it began development of Praxis in June, 2011, as part of its work on NGA SBIR
            HM0177-12-C-0001, July 20, 2012. Hadron expanded upon this work using IR&D
            funding during and after the NGA contract, and then continued development during the
            execution of USAF SBIR FA8650-13-M-6388 between March 2013 and August 2013.
            Hadron then continued development using IR&D funding and incorporating additional
            capabilities developed under USAF SBIR FA8650-14-D-6533. Hadron continues to
            develop Praxis using IR&D funding, Additional facts responsive to this interrogatory are
            set forth more fully below in Hadron' s supplemental answer to interrogatory no. 9, and
            hereby incorporated by reference. Hadron expressly reserves the right to supplement or
            amend this Answer as discovery progresses and more information becomes available.

            8.       State in detail all facts that support your allegation that "[a]s a Phase III SBIR


   contractor, Hadron had certain rights and privileges, including the right to sell SBIR-based


   products to the Government on a sole source basis and the privilege of being the Government' s


  preferred vendor of such products," as alleged in paragraph 22 of the Amended Complaint.


            Supplemental Answer and Objection;            Hadron objects to Interrogatory No. 8 on
           grounds that requesting Hadron to identify "all facts" is overly broad and unduly
           burdensome.      Subject to and without waiving its objection, Hadron answers that as a


                                                      5
  MEl 3l941956v. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 77 of 129 PageID# 2560




            matter of federal agency policy and regulations, once Hadron was awarded and
            successfully completed its Phase I SBIR contracts, and satisfied its competitive bidding
            requirements, the USAF was statutorily authorized to award a Phase III sole source
            contract to Hadron. Here, Hadron was awarded Phase I contracts HM0177-12-C-0001 by
            the National Geospatial-Intelligence Agency in 2012, and FA8650-13-M-6388 by Air
            Force Research Laboratories in 2013. Under these contracts, Hadron developed a highly
            embodied and immersive system for broad-area imagery search, and a set of gesture-
            based means of interacting with data. Upon completion of these contracts by August
            2013, the USAF had satisfied competition for additional acquisitions of this technology.
            It is the government's practice to award Phase III contracts relating to a certain
            technology on a sole source basis to the government contractor that actually developed
            the technology. A USAF "Desk Reference" manual expressly provides that:

                      To the greatest extent practicable, agencies or their government-owned,
                      contractor-operated   facilities,   federally   funded   R&D   centers,   or
                      government prime contractors that pursue R/R&D or production
                      developed under the SBIR/STTR Program, shall issue Phase III
                      awards relating to technology, including sole source awards, to the
                      SBIR/STTR awardee that developed the technology. Agencies shall
                      document how they provided this preference to the SBIR/STTR
                      awardee that developed the technology. In fact, the act requires SBA
                      report all instances in which an agency pursues research, development,
                      or production of a technology developed by an SBIR/STTR awardee,
                      with a business concern or entity other than the one that developed the
                      SBIR/STTR technology... SBA will report such instances, including
                      those discovered independently by SBA to Congress.

            See Phase III Desk Reference, a publication of the United States Air Force, which is
            publicly   available  at   https://www.afsbirsttr.af.mil/Portals/60/Pages/Publications/
            PhaseIII_Booklet.pdf       As such, in 2014, Hadron was awarded a Phase III contract
            (identified more fully in paragraph 22 of the Amended Complaint) related to its prior
            work on the aforementioned contracts. This Phase III contract incorporates the SBIR
            Data Rights clause of the Defense Federal Acquisition Regulation (clause 252.227-7018).
            Hadron expressly reserves the right to supplement or amend this Answer as discovery
            progresses and more information becomes available.

            9.        State in detail all facts that support your allegation that "Hadron' s proprietary


   software" "are the foundation of the ACES system," as alleged in paragraph 23 of the Amended


   Complaint.


            Supplemental Answer and Objection:                 Hadron objects to Interrogatory No. 9 on
            grounds that requesting Hadron to identify "all facts" is overly broad and unduly
            burdensome. Subject to and without waiving its objections, Hadron states that the ACES
            program office was created to devise new collaboration tools for airmen. Through 2013,
            the program      office was considering using Oblong's Mezzanine              as the technical


                                                          6
   MEl 31941956v. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 78 of 129 PageID# 2561




             foundation for ACES. During a teleconference sometime in December of 2013, Oblong
             engineers informed Lt. Col. Mattey of the USAF that Oblong did not intend to customize
             Mezzanine in the ways that Lt. Col. Mattey and the USAF thought were necessary to
             make the product a suitable solution for the ACES program.            Thereafter, Sean
             McCluskey (who was an Oblong sales representative at the time) arranged for Dienes to
             meet with Lt. Col. Mattey, and asked Hadron to create a vision for ACES that could
             interoperate with Oblong's products, but which would also meet all of A2I's
             requirements. Dienes then met with Lt. Col. Mattey at A2I's Pentagon offices on January
             9, 2014, and proposed an expanded vision for ACES that would build upon Hadron' s
             SBIR work.      Immediately after this meeting, Hadron began working on multiple
             independent research and development projects that would enable additional technologies
             required for ACES, including the development of Photon. This included developing the
             technical infrastructure to enable operators at multiple locations to share screens,
             applications, and input devices.
                                            Lt. Col. Mattey declared his intention to fund further
             ACES development as a SBIR Phase III program derived from Hadron' s previous Phase I
             work. At the ACES kickoff meeting on January 22, 2014, Lt. Col. Mattey named Hadron
             the systems integrator for ACES, and asked Hadron to put together a proposal in that role
             to manage future ACES development. Dienes provided this proposal on Hadron' s behalf
             on March 27, 2014. That proposal would result in a contract award to Hadron dated July
             31, 2014, tasking Hadron with building a gestural control system using the technologies
             developed under Hadron' s aforementioned Phase I SBIR contracts, and incorporating it
             into Hadron' s Photon collaboration environment as well as other technologies. The
             research and development conducted by Hadron under this contract resulted in an
             infrastructure management toolkit for ACES, all built on top of Photon. Today, Photon
             remains the underlying technology of all operational ACES deployments.

             Answering further, a number of additional facts, documents, and emails support the
             allegations of paragraph 23, and Hadron therefore directs TEG to its responses to the
             TEG's First Request for Production of Documents and Hadron's document productions,
             which are forthcoming. For example:

                      (1) In April 2014, A2I program officer Justin Hudson tasked Dienes
                      with generating language that described Dienes's vision for ACES. In
                      an email dated April 14, 2014, Hudson informed Dienes that his
                      proposed vision for ACES was "Perfect." Dienes' language was then
                      used verbatim in the Government's evaluation of the PAR/Alqimi
                      proposal.

                      (2) On August 24, 2014, in an email thread regarding "ACES
                      knowledge and info(rmation) management," McCluskey asserted that
                      Photon was a better solution for ACES than Mezzanine.


                      (3) On February 27, 2015, McCluskey submitted a draft statement of
                      work to the Government, the primary purpose of such work being to
                      "Expand the existing functionality and feature set to the core ACES-
                      OE technology, Photon."




                                                      7
   ME1 31941956V. I
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 79 of 129 PageID# 2562




                      (4) On April 1 1, 2015, Clare sent an email with an attachment titled
                      "ACES WHY. docx." In this document, Clare exhibits his belief that
                      Photon will enable ACES to reshape DoD IT.

                      (5) In June 2015, TEG submitted a proposal to the Government and/or
                      a Government prime contractor for delivering ACES to the National
                      Reconnaissance Office. This proposal twice referred to Photon as "the
                      foundation of' the ACES-OE.

                      (6) A March 20 1 6 briefing created by TEG for the Government
                      included a drawing that clearly refers to Photon as the central
                      technology of ACES.


                      (7) In spring 2015, Hadron and TEG facilitated Government
                      production of a promotional video for ACES. This video depicted use
                      of Photon. TEG later printed CDs of this video. The artwork on the
                      exterior of this CD included the phrase, "ACES is powered by
                      Photon."


                      (8) TEG marketing material created in June 2016 states that "ACES is
                      an implementation of the Photon C20E."

                      (9) An August 2016 briefing by USAF staff ("Advanced Collaboration
                      Enterprise Services Candidate Nomination") repeatedly equates ACES
                      and Photon.


                      (10) In a November 17, 2016 email, Robert Clare affirmed that
                      "Hadron owns the IP for Photon," and that "TEG has no interest in
                      claiming - and makes no claim of ownership over - Hadron' s IP."

             Hadron expressly reserves the right to supplement or amend this Answer as discovery
             progresses and more information becomes available.

             10.      Identify all other technologies preceding and succeeding Photon as the foundation


   of ACES.


             Supplemental Answer:        Hadron states that it was not deeply involved with the ACES
            program prior to winter of 2013/2014, and therefore Hadron does not have specific
            knowledge of what technology, if any, preceded Photon as the foundation of the ACES
            program.     It is Hadron' s understanding that Photon has been the foundation of ACES
            from the spring of 2014 through the present day.       Hadron expressly reserves the right to
             supplement or amend this Answer as discovery progresses and more information
            becomes available.

             11.      Identify each and every one of Hadron's demonstrations of any of its technology


   alleged in the Amended Complaint, including, but not limited to, demonstrations for the ACES


                                                        8
   ME I 31941956V 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 80 of 129 PageID# 2563




   program and demonstrations for Photon and Praxis. Include in your answer (i) the approximate

   date of the demonstration; (ii) the address of the demonstration (or city and state); (iii) the

   audience of the demonstration; and (iv) the purpose of the demonstration.

                  Supplemental Answer and Objection:                 Hadron objects to Interrogatory No. 11 on
                 multiple grounds, including that requiring Hadron to identify every single technology
                 demonstration involving Praxis or Photon, or other technologies, over a period of years
                 (when Hadron is in the business of demonstrating various technologies), is overly broad,
                 unduly burdensome, not proportional to the needs of the case, and would impose on
                 Hadron duties beyond those required by the Federal Rules of Civil Procedure and/or the
                 Local Rules. The interrogatory is also not reasonably limited in time or scope, and would
                 require Hadron to provide information that is not relevant to this lawsuit. Subject to and
                 without waiving its objections, Hadron answers that its staff worked closely with AAI
                 staff at the ACES A2I Lab on a daily basis from August through December 2014, during
                 which period ACES demonstrations were frequent. Some of these demonstrations
                 occurred on: (1) September 4, 2014 (with Draper Labs staff); (2) September 4, 2014 (with
                  Master Chief Petty Officer Mike Peters); (3) September 11, 2014 (with several A2I
                 program managers); (4) September 26, 2014 (with Robert Giesler, Deputy Director,
                 Strategic Capabilities Office); and (5) October 27, 2014 (with James Clark, Director,
                 A2I). Answering further, Hadron met frequently with USAF staff during 2014 through
                  2015 and these meetings likely pertained to or included discussions about the EOY
                  contract and/or various technology demonstrations, including the following, for example:

                  (1)         January 7, 2014.    Mezzanine-to-Mezzanine demonstration for A2I.      Klee Dienes
                 participated from Boston, Massachusetts on behalf of Hadron, with unknown participants
                 presumably elsewhere.


                  (2)         January 14, 2014.       ACES brief for Air National Guard.    Participants included
                  Clare, Mattey,         and Air National Guard Staff.        Dienes participated from Boston,
                 Massachusetts.


                  (3)         February    10, 2014.     Natural Disaster brief at SRA International office in
                 Arlington, Virginia.         Participants included Dienes, Dexter, Harden, Tanner, Hudson,
                 Mattey, and Clare.

                  (4)         February 10, 2014.       ACES Brief for Col. Kenneth Saunders of A2I, at SRA
                  International office in Arlington, Virginia. Participants included Dienes, Dexter, Harden,
                 Tanner, Hudson, Mattey, and Clare.


                 (5)          February 26, 2014.      Teleconference, the topic of which was "discuss the current
                  status of work for HAF A2I."           Participants included Hudson, Harden, Herslow, Dexter,
                 Mattey, Dienes, Clare, and staff from Air Force Research Laboratories, George Mason
                 University, Northrup Grumman, and Naval Postgraduate School.




                                                                 9
   MEI 3 1 94 1 9 5 6 v . I
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 81 of 129 PageID# 2564




            (6)    March 6, 2014. "ACES CPAS Discussion/intro." This meeting included Dienes,
            Dexter, Harden, Herslow, Hudson, Clare, Saunders, and staff from the Strategic
            Capabilities Office.

            (7)  March 20, 2014. Johns Hopkins Applied Physics Laboratory introduction to
            ACES. This meeting occurred in Alexandria, Virginia. Participants included Tanner,
            Clare, Hudson, Dienes, and staff from the Strategic Capabilities Office.

            (8)      March 25, 2014. Georgia Tech Research Institute (GTRI) participation in ACES.
            Participants included Clare, Dienes, and staff from GTRI.

            (9)     March 31, 2014. U.S. Military Academy introduction to ACES. Participants
            included Hudson, Clare, Herslow, Harden, and Dienes. The goal of this teleconference
            was to introduce Herslow to USMC staff.

            (10)    April 1, 2014. National Reconnaissance Office ACES Discussion, in Chantilly,
            Virginia. The goal of this meeting was to discuss "how Team ACES can provide a
            potential solution to the NRO." Participants included Clare, Dienes, Herslow, Harden,
            and NRO staff.

            (11)    May 13, 2014.     Johns Hopkins University Applied Physics Lab A2I visit.
            Participants included Hudson, Dienes, Harden, Herslow, Clare, and JHU staff.

            (12)    May 22, 2014. ACES Site Survey, Air National Guard, New Castle, Delaware.
            Participants included Dienes, Clare, Herslow, McCluskey, and ANG staff.

            (13)   May 27, 2014. ACES Site Survey, National Reconnaissance Office headquarters,
            Chantilly, Virginia. Participants included Tanner and Herslow.

            (14)     May 29, 2014.      ACES conference call with the University of Nebraska-Omaha
            (UNO).      Participants included Clare,       Harden,   Mattey,   Hudson,   Dienes,   Herslow,
            McCluskey, and UNO staff.

            (15)     May 30, 2014. NRO Discussion with A2I/ACES Team, Arlington, Virginia. The
            agenda for this NRO-organized meeting was "to come see ACES live."      Participants
            included Clare, Harden, Cushing, Dienes, Herslow, McCluskey, Hudson, and NRO staff.

            (16)  June 4, 2014. Air National Guard technical review of ACES portfolio. Agenda:
            "A2I will conduct a demo of the proposed technology and discuss next step with ANG
            personnel." Participants included Clare, Harden, Hudson, Dienes, McCluskey, Herslow,
            and ANG staff.

            (17)     June   18, 2014.    Collaborative discussion and technology review for NRO,
            Chantilly, Virginia. Participants included Clare, Harden, Tanner, Hudson, Dienes,
            McCluskey, and NRO staff.

            Hadron expressly reserves the right to supplement or amend this Answer as discovery
            progresses and more information becomes available.


                                                      10
   MEl 31941956v 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 82 of 129 PageID# 2565




             12.      Identify each and every meeting relating to ACES, or the allegations in the

   Amended Complaint, between Hardon and TEG that occurred in Massachusetts. Include in your

   answer the approximate dqte of the meeting and the purpose of the meeting.

             Supplemental Answer and Objection: Hadron objects to Interrogatory No. 12 on
             grounds that requesting Hadron to identify every single meeting that occurred in
             connection with ACES is overbroad and unduly burdensome, especially where many
             meetings occurred with individual participating from different locations. Subject to and
            without waiving its objections, Hadron states that most of its meetings with TEG
            occurred remotely via telephone, with Hadron representatives located in Massachusetts,
            in many instances. Due to the large volume of these meetings, Hadron cannot presently
            identify with specificity each and every meeting. Answering further, Hadron is presently
            aware of two in-person meetings, where TEG representatives traveled to Massachusetts
            to meet with Hadron representatives. The first meeting occurred on February 19, 2014.
            The purpose of the meeting (pursuant to a meeting agenda provided by Robert Clare) was
            to introduce various stakeholders of the ACES program to one another, identify data sets
            with which to build ACES vignettes, and plan next steps. The second meeting occurred
            on November 16, 2016. At that meeting, Clare traveled unannounced to Hadron's offices
             in Massachusetts, and the meeting that transpired covered many different aspects of the
            ACES program.     Hadron expressly reserves the right to supplement or amend this
            Answer as discovery progresses and more information becomes available.

             13.      State in detail all facts that support your allegation in paragraph 39 of the


   Amended Complaint.


             Supplemental Answer and Objection:             Hadron objects to Interrogatory No. 13 on
             grounds that requesting Hadron to identify "all facts" is overly broad and unduly
            burdensome. Subject to and without waiving its objections, Hadron states that as of early
            2014, the USAF envisioned and intended Hadron to be the ACES system architect and
            project coordinator, as explained in detail in Hadron's answer to interrogatory no. 14,
            which is incorporated herein by reference. Thereafter, however, the defendants actively
            worked to remove Hadron from the program and claim ownership of Hadron's
            proprietary software.    This conduct is set forth more fully, for example, in Hadron's
            answer to interrogatory no. 20, which is also incorporated herein by reference. TEG and
            AAI engaged in this conduct knowing full well that Hadron was the architect of Photon
            and Praxis. For example, in June of 2015, TEG submitted a proposal to the Government
            and/or    a   Government   prime   contractor    for   delivering   ACES   to   the   National
            Reconnaissance Office. This proposal stated that "Hadron Industries has developed
            Photon, the foundation of the ACES-OE." In addition, on February 27, 2015, TEG
            authored and submitted a draft statement of work to the Government for the second task
            order on Hadron's Phase III contract. The draft statement of work stated that the primary
            purpose of the effort would be for Hadron to "Expand the existing functionality and
            feature set to the core ACES-OE technology, Photon." Moreover, in September of 2016,
            TEG submitted a proposal to the Army Corps of Engineers that stated "TEG, along with


                                                    11
   MEl 31941956v. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 83 of 129 PageID# 2566




              its engineering partner, Hadron Industries, has developed Photon..." Hadron further
              directs TEG generally to its responses to TEG's First Request for Production of
              Documents and Hadron' s document productions. Hadron expressly reserves the right to
              supplement or amend this Answer as discovery progresses and more information
             becomes available.

              14.      State in detail all facts that support your allegation that "the USAF intended that


   Hadron be allocated the funds as the system architect and project coordinator for the EOY


   contract," as alleged in paragraph 40 of the Amended Complaint, and identify all documents that


   support such allegation.


              Supplemental Answer and Objection:             Hadron objects to Interrogatory No. 14 on
             grounds that requesting Hadron to identify "all facts" and "all documents" is overly broad
             and unduly burdensome. Subject to and without waiving its objection, Hadron states that
             a Government-authored briefing, titled "ACES           - AOE    19-March-2014," expressly
              identified Hadron as the system architect and project coordinator. The briefing included
             a spreadsheet, for example, labeled "Approved ACES COA for 3.53m Spending Plan, 31
             Oct 2013 + FY14 Fallout 19 March 2014." This spreadsheet outlines the various ACES
             program expenditures forecast through the end of the fiscal year, with five of the
             expenditures earmarked for Hadron, including "System Architecture" and "Project
             Coordinator" expenditures.      In addition, a January 27, 2014 email from A2I program
             officer Justin Hudson twice refers to Hadron as "the lead systems integrator," and a
             February 27, 2014 email, also from Hudson, again refers to Hadron as the "ACES
             systems integrator." Hadron further directs TEG generally to its responses to TEG's First
             Request for Production of Documents and Hadron' s document productions.              Hadron
             expressly reserves the right to supplement or amend this Answer as discovery progresses
             and more information becomes available.

              15.      State in detail all facts that support your allegations that TEG "improperly passed


   off Hadron' s work as its own and identified various ACES installations that were actually


   completed by Hadron," as alleged in paragraph 59 of the Amended Complaint, and identify all


   documents that support such allegation.


             Supplemental Answer and Objection:              Hadron objects to Interrogatory No. 15 on
             grounds that requesting Hadron to identify "all facts" is overly broad and unduly
             burdensome.      Subject to and without waiving its objection, Hadron states that it is
             currently aware that TEG improperly claimed credit for various ACES                operating
             environment installations performed by Hadron throughout 2014.              As discovery is
             ongoing, Hadron is likely to identify additional facts that support the allegations set forth
             in paragraph 59 of the Amended Complaint.           Hadron's current knowledge of TEG's
             improper conduct is informed, in part, by TEG's "ACES Final Activity Report Aug


                                                        12
   MEl 3 1941956v. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 84 of 129 PageID# 2567




            2014-May 2015," which TEG submitted to AAI pursuant to its subcontract under the
            EOY contract. In this final activity report, TEG claimed, among other things, that it had
            "deployed the first ACES Operating Environment in a government sponsored laboratory
            setting," and further that "TEG was able to model the first deployment and subsequently
            deploy 5 other systems to operational customers throughout the DOD and IC."         These
            "operational customers" included the Army Geospatial Center (AGC), Joint Special
            Operations Command (JSOC), Wright-Patterson Air Force Base (WPAFB), and "Army
            National Guard Cyber Operation Center." As explained below, each of these installations,
            or work related to an existing installation, was performed by Hadron, not TEG.

                      (1) TEG claims it deployed "the first ACES Operating Environment in a
            government sponsored laboratory setting." In the summer and fall of 2014, Hadron had
            two prime Federal contracts: one with Air Force Research Laboratories, and one with
            Army Corps of Engineers.      Both contracts tasked Hadron with installing ACES-OEs at
            various government facilities. The first ACES installation Hadron installed under these
            contracts was at the ACES A2I Lab in Rosslyn, Virginia, which was the first ACES-OE
            in a government sponsored laboratory setting.     Hadron performed this installation with
            the assistance of TEG staff, work for which TEG invoiced, and was paid by, Hadron.
            TEG later improperly took sole credit for Hadron' s installation.

                      (2) AGC: Only one ACES-OE exists at the AGC, and it was installed by Hadron
            as part of Hadron' s work for its Phase III contract. In an email on October 8, 2014,
            Robert Clare provided Lt. Col. Robert Herslow with an update on the AGC installation
            that made it plainly clear that Hadron was responsible for the work. Yet in several status
            reports from TEG to AAI,        Sean McCluskey claimed that the ongoing ACES-OE
            installation work at the AGC—work that the report did not mention was being performed
            by Hadron—was fulfilling TEG's own ACES-OE delivery requirements to AAI. The
            email also describes a recent AGC visit by AAI staff. During this visit, AAI staff would
            have seen the ongoing Hadron installation work, thus making them aware that the AGC
            installation on TEG's final report was actually the work of Hadron.


                      (3) JSOC: Unrelated to Hadron's ACES contracts in the summer and fall of 2014,
            Hadron was contracted by Oblong Industries (in Hadron's role as Oblong's primary
            federal technical partner) in September of 2014 to provide one day of on-site Mezzanine
            maintenance and support for a customer within Joint Special Operations Command at
            Virginia Beach, Virginia. This effort was arranged by Sean McCluskey, then the federal
            sales director for Oblong.   The work entailed upgrades and debugging for a pre-existing
            Oblong Mezzanine installation with pre-existing 6-axis gestural control. This installation
            was originally installed prior to the execution of either Hadron's or AAI's summer 2014
            contracts, without relation to either contract. No ACES software or hardware was added
            to this installation during Hadron's one-day support effort.   To Hadron's knowledge, no
            other ACES hardware or software was delivered to any JSOC facility during the contract
            period.

                      (4) WPAFB: Hadron worked with staff at the 711th Human Performance Wing,
            WPAFB, to bring ACES capabilities to a laboratory with existing Mezzanine and 6-axis
            gesture control as part of Hadron's work for its Phase III contract. Hadron performed this


                                                     13
   MEI 31941956v 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 85 of 129 PageID# 2568




             work over the course of several site visits in the winter and spring of 2015. TEG was
             aware of these visits and accompanied Hadron staff on some of them, billing Hadron for
             their time and travel.

                    (5) Hadron has no knowledge of an ACES-OE installation at a location known as
             the "Army National Guard Cyber Operation(s) Center." However, Hadron worked with
             the New Hampshire Army National Guard Joint Operations Center to design an ACES-
             OE for its missions, which include cyberdefense. To the extent TEG's was referring in
             the activity report to the New Hampshire Army National Guard, TEG had no
             involvement whatsoever in Hadron's work on that project.

             Answering further, Hadron directs TEG to its document productions, which include
             information and document responsive to this interrogatory. Hadron expressly reserves
             the right to supplement or amend this Answer as discovery progresses and more
             information becomes available.


             16.      Identify each and every specific opportunity to perform "substantial future work


   with the Government" related to the EOY contract, as alleged in paragraph 60 of the Amended


   Complaint, for which Hadron was allegedly deprived, and for each such opportunity, identify the


   terms of the opportunity, and identify all documents related to each opportunity.


             Supplemental Answer and Objection:            Hadron objects to Interrogatory No. 16 on
             grounds that requesting Hadron to identify "all facts" is overly broad and unduly
             burdensome.     Subject to and without waiving its objection, Hadron states that the
             allegations set forth in paragraph 60 describe in general terms the business opportunities
             lost by Hadron under the EOY contract as a direct result of the defendants' improper
             conduct. Specifically, the EOY contract provided $3.5 million toward delivery of ACES
             -related services and equipment to various Government sites. These sites represent
             additional, valuable business opportunities that would have arisen under the contract.
             Hadron was deprived of all of those opportunities when the EOY contract was awarded to
             AAI, rather than Hadron. As discovery is ongoing, Hadron is likely to identify additional
             facts that support the allegation that it was improperly deprived of business opportunities
             under the EOY contract, as many of those facts are likely in the defendants' possession.
             Hadron expressly reserves the right to supplement or amend this Answer as discovery
            progresses and more information becomes available.

             17.      State in detail each and every term of the alleged Agreement as alleged and


   referenced in paragraph 62 of the Amended Complaint.


             Supplemental Answer ami Objection;           Hadron objects to Interrogatory No. 17 to the
            extent it seeks information not reasonably calculated to lead to the discovery of
            admissible evidence. Subject to and without waiving its objection, Hadron states that the
            Agreement referenced in paragraph 62 of the Amended Complaint resulted from TEG's


                                                     14
   MEl 31941956v. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 86 of 129 PageID# 2569




              and Clare's persistent yet unsuccessful attempts to form a partnership or joint venture
              between the companies, which Hadron and Dienes rejected. Ultimately, the parties
              agreed instead to an arms-length contractual relationship, as identified in paragraph 62.
              The genesis of the agreement relates back to the parties introduction in January 2014,
              when Lt. Col. Mattey recommended to Dienes that he work with Clare to support ACES
              requirements in development and marketing. After Hadron and AAI were awarded their
              respective ACES contracts in late July 2014, Clare apparently realized (after working
              alongside Hadron in the Rosslyn facility) that AAI would not be able to deliver ACES
              products and services, and that only Hadron would be capable of delivering ACES in the
              form envisioned by the Government. Clare and TEG thus approached Dienes to discuss
              partnership agreements between Hadron and TEG as a condition of moving forward.
              Dienes and Hadron explicitly rejected those overtures and also rejected any form of
              permanent or exclusive licensing rights to the core Hadron IP. Instead, after some
              negotiation, Dienes and Clare agreed (on behalf of Hadron and TEG, respectively) to a
              future buyout of TEG by Dienes.     Under this arrangement, Dienes agreed to pay Clare
              and TEG $800,000 over a multi-year payment schedule, and would agree to license
              Photon and Praxis to TEG under favorable terms, in exchange for 2/3 ownership of TEG
              (the specific terms discussed were 60 shares for Klee and/or Hadron, 30 shares for Rob,
              and the remaining 10 shares to be set aside for options or other types of stock-based
              compensation).    On August 3, 2014, Clare emailed Dienes a spreadsheet memorializing
              this plan (Subject "Balance sheet").     The following day, Clare sent another email
              (Subject: "Balance sheet v 2") with another revised spreadsheet. Under the framework of
              this arrangement, Hadron and TEG agreed to work together to pursue contracts from A2I
              and elsewhere, with Hadron developing the product and providing commercial items to
              TEG, and TEG managing all aspects of sales, delivery, and on-site support. The parties
              expressly agreed to split all revenue equally on the initial contracts, to represent the
              approximate division of labor and costs between the parties. In September 2014, Hadron
              was     awarded   contract   W912DY-14-C-0025.    In   keeping   with   the   plan,   Hadron
              subcontracted TEG at the same labor rate Hadron was billing to the Government.         Clare
              agreed to this plan via email.    Hadron expressly reserves the right to supplement or
          .   amend this Answer as discovery progresses and more information becomes available.

              18.      Identify all communications and correspondence between Hadron and TEG


   related to the negotiation and consummation of the Agreement.


              Supplemental Answer and Objection:           Hadron objects to Interrogatory No. 18 on
              grounds that requesting Hadron to identify "all communications and correspondence" is
              overly broad and unduly burdensome.      Subject to and without waiving its objections,
              Hadron hereby restates and incorporates by reference its answer to interrogatory no. 17,
              Hadron expressly reserves the right to supplement or amend this Answer as discovery
              progresses and more information becomes available.




                                                      15
   MEI 31941956V. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 87 of 129 PageID# 2570




             19.      State in specificity each and every "immediate and long-lasting repercussions" for

   Hadron's business operations as a result of Dienes' arrest, as alleged in paragraph 83 of the


   Amended Complaint.


             Supplemental Answer: Dienes was arrested on the eve of Hadron installing an ACES-
             OE into the National Reconnaissance Operations Center (NROC). Due to the arrest,
             Dienes immediately pivoted his full time and attention to his criminal defense and away
             from Hadron's operations, including the imminent NROC installation effort. As one of
             only two Hadron staff with the requisite security clearance to work inside the NROC,
             these events    significantly strained Hadron's ability to perform and complete the
             installation, and to monitor its quality. Dienes' absence also created the impression
             among NRO staff that the technology was the work of TEG, an impression substantiated
             by a particular 2018 NRO report discussing the installation. Specifically, this report
             repeatedly makes reference to "the developer" to describe actions taken by TEG, not
             Hadron. Additionally, the ACES installation at NROC lost its Authority to Operate (a
             Federal agency's certification that a technology does not put the organization at undue
             risk) just weeks post-installation and post-arrest. Weeks after the Eastern District of
             Virginia dismissed the complaint against Dienes, the Authority to Operate was restored.
             Answering further, following the arrest and dismissal, Hadron was required to submit a
             Notice of Unfavorable Information to the Provisional Industrial Security Approval
             (PISA) program office, the NSA entity holding Hadron security clearances.        Additional
             events flowing directly from Dienes' arrest negatively impacted Hadron's business
             operations, including for example, an injury suffered by Dienes' wife during the FBI's
             attempt to arrest Dienes at his home (and which required Dienes to spend additional time
             away from his business affairs), and unnecessary legal expenses that put additional strain
             on the business, at a time when Hadron was sorely in need of operating capital. Hadron
             expressly reserves the right to supplement or amend this Answer as discovery progresses
             and more information becomes available.

             20.      State in detail the facts that support the allegation that TEG "actively worked to


   improperly remove Hadron from the ACES program to unlawfully and unfairly compete with


   Hadron and take ACES related work over for themselves," as alleged in paragraph 84 of the


   Amended Complaint.


             Supplemental Answer: Hadron states that as described in paragraph 42 of the Amended
             Complaint, in April 2014, and in the context of the EOY spending plan, Dienes provided
             a proprietary draft statement of work to Clare in his role as an in-house advisor to the U.S.
             Air Force's A2I office.    This draft plan was marked "U//FOUO" (Unclassified, For
             Official Use Only) with a disclosure statement that prohibited distribution, use, and
             duplication of the proposal "for any purpose other than to evaluate this proposal." As late
             as May 1, 2014, Clare was continuing to advocate for Photon as the foundation for ACES,
             when he wrote an email to ACES Program Manager Lt. Col. Robert Herslow, stating that


                                                      16
   MEl 31941956V. I
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 88 of 129 PageID# 2571




              "mezz(anine) is not the answer for us wrt conference room technology." A2I's belief in
              Photon was evident as late as May 14, 2014, when A2I published Revision 9 of its
              Statement of Work for the EOY contract, stating that all ACES systems delivered under
              the contract must include "all required Praxis and Photon software," and that the vendor
              must "improve upon core Photon functions" as part of its effort.                As detailed in the
              Amended Complaint, AAI was then selected by A2I as the awardee, rather than Hadron.
              The winning proposal, however, proposes the use of Mezzanine rather than Photon,
              specifically highlighting the very same conference room capabilities that Clare denigrated
              one month prior. The winning proposal stated that "Mezzanine provides an effective way
              to   simultaneously   engage   multiple   users   and their data,     exactly what traditional
              conference and telepresence rooms lack." In addition, much of the language in Hadron' s
              proprietary draft provided to Clare was used verbatim for the Government solicitation,
              and also appeared in AAI's proposal (as described in paragraphs 44-47 of the Amended
              Complaint). Thereafter, on or about July 31, 2014, Clare explained to Dienes that he had
              decided to use AAI as a prime contractor in part so that TEG could have more control
              over the contract (through Clare's relationship with Walter Greenberg).                  Clare also
              informed Dienes that he and McCluskey were afraid that Hadron would eventually take
              their technology (Praxis and Photon) and use it to the exclusion of TEG, and thus they
              needed to "strike first" to protect themselves and regain control of the program.
              Subsequent to these events, in the summer of 2014, Clare's company, TEG, received a
              subcontract with AAI worth $819,000. One of the tasks on this subcontract was to "work
              with the ACES-OE System Integrator." A2I staff had repeatedly made clear to all ACES
              stakeholders that Hadron was the ACES-OE systems integrator.              However, TEG never
              subcontracted Hadron for this effort. In addition, TEG claimed Hadron' s own separately
              funded Government deliverables as their own (highly similar) deliverables to AAI,
             without subcontracting or informing Hadron. Clare later admitted his wrongdoing on the
             EOY matter to Dienes. See Hadron' s Answer to TEG's Interrogatory no. 3.


             In its proposals throughout 2014 and 2015, Hadron used standard verbiage to describe its
             business practices. Among these practices was the manner in which Hadron assigns work
             to its spatial computing engineers, a highly specialized engineering skill.             Specifically,
             Hadron' s proposals stated that Hadron would "provide the same engineers throughout the
             duration of the effort. This will allow the engineer to develop an intimate understanding
             of the needs, use cases, and behaviors within the (customer's site).                The better this
             understanding, the more efficiently Hadron will be able to refine Photon's capabilities
             and fulfill the Government's needs."       As Hadron's sales team, TEG staff routinely saw
             these documents. TEG then used the language to describe its own behavior in a proposal
             for an effort at NRO, despite having no spatial computing engineers of its own.              Despite
             making clear in its proposal that it was using Hadron's Photon technology, the pricing
             line item for spatial computing engineers claimed that providing "the same engineers
             throughought (sic) the duration of the effort" "will allow the engineer to develop an
             intimate   understanding   of the    needs,     use    cases,   &   behaviors.    The    better   this
             understanding the more efficiently TEG will be able to refine Photon's capabilities to fill
             the government's needs." This proposal resulted in an award to TEG to deliver Photon-
             powered ACES systems to NRO.           TEG never subcontracted Hadron for this effort or
             licensed Photon software from Hadron.                 TEG also produced multiple marketing
             documents using Hadron's Photon trademark without Hadron's knowledge or consent,


                                                        17
   MEI 3 1941956v. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 89 of 129 PageID# 2572




             and in these documents referred to Photon as TEG's own product and trademarked brand.
             Answering further, TEG slandered Dienes to ACES Program Manager Lt. Col. Robert
             Herslow at a time when both TEG and Hadron were attempting to deliver ACES to A2I
             and NRO. With respect to Herslow, TEG also claimed that equipment installed at the
             NRO JCC was TEG's property that was rightfully sold to NRO as part of its delivery. In
             truth, this equipment was purchased and owned by Hadron.

             In multiple other situations, TEG used Hadron' s trademarks and Hadron 's own marketing
             language as its own, without Hadron' s knowledge or consent, and without
             acknowledging Hadron's original contributions to this work. For example:

                       (1) In the spring of 2015, Hadron and TEG facilitated Government production of
                       a promotional video for ACES. This video exclusively depicted use of software
                       built entirely by Hadron.   TEG later printed CDs of this video.   The artwork on
                       the exterior of this CD included the sentence, "ACES is powered by Photon, a
                       product of the Triangle Experience Group."

                       (2) In marketing material created in October of 2015, the Photon logo and
                       trademark are used alongside TEG's logo featuring the sentence, "Photon by TEG
                       is a Spatial Computing operating environment...".


                       (3) The TEG web site continued to feature photos of the Photon-based Rosslyn
                       ACES lab for many months following Hadron's November 2016 Cease & Desist
                       letter.


                       (4) In justifying a sole-source award ostensibly for providing network hardware, a
                       Government contracting office described TEG's hardware product, Lazarus, as
                       having been "designed to allow efficient collaboration between many users,
                       unifying their computing environment into a single collaborative workspace that
                       can be shared between all users across large distances."       This is the exact
                       language that Hadron used to describe the ACES-OE in its proprietary draft
                       Statement of Work shared with Clare in April 2014.       The Government's draft
                       justification included no mention of Hadron. The plagiarized text was redacted in
                       the published version.   On November 16, 2016, Clare told Dienes—who had not
                       yet seen the unredacted version—that the redactions in the published version were
                       made to protect TEG's competition sensitive information.

                       (5)   In March 2015, Hadron authored a white paper on ACES for the National
                       Defense Industry Association.     In September 2018, TEG created a marketing
                       poster for ACES that used highly similar language to the white paper.

             Hadron expressly reserves the right to supplement or amend this Answer as discovery
             progresses and more information becomes available.




                                                        18
   MEl 3 1941956V. I
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 90 of 129 PageID# 2573




             21.     State in detail the facts that support the allegations that TEG acknowledged that


   the ACES technology platform belonged to Hadron, as alleged in paragraph 84 of the Amended


   Complaint, and identify all documents that support such allegation.


             Supplemental Answer: Hadron states that on February 27, 2015, McCluskey submitted
            a draft statement of work to the Government. This draft SOW was submitted as the
            proposed second task order for Hadron on Hadron' s 2014 Phase III SBIR contract with
            AFRL.   The draft SOW states that the primary purpose of the tasks in the SOW were to
            "(e)xpand the existing functionality and feature set to the core ACES-OE technology,
            Photon." The SOW went on to outline several tasks "for further engineering... of the
            Advanced Collaboration Enterprise Service Operational Environment (ACES-OE)
            platform to be provided by Hadron Industries," including:          "Hadron will improve
            Photon's ability to share pixels in order to accelerate sharing of applications...", "Hadron
            will deploy any improvements. ..as directed by the Configuration Management Board,"
            and "Hadron will integrate data sets and data analytics tools into ACES." The six-page
            document lists over 30 individual tasks and goals for Hadron and none for TEG or any
            other company.   Moreover, in June of 2015, TEG authored and submitted a proposal to
            the Government and/or a Government prime contractor for delivering ACES to the
            National Reconnaissance Office.    This proposal stated that "Hadron Industries has
            developed Photon, the foundation of the ACES-OE." In addition, a March 2016 briefing
            created by TEG for the Government included a drawing that clearly refers to Photon as
            the central technology of ACES. Answering further, Hadron states that documents to be
            produced   as part of its document productions will provide additional, responsive
            information. Hadron expressly reserves the right to supplement or amend this Answer as
            discovery progresses and more information becomes available.

            22.      State in detail all facts that support your allegation that TEG "corrupt[ed] the


   acquisitions process of a solicitation for Hadron' s ACES software," as alleged in paragraph 93 of


   the Amended Complaint, and identify all documents that support this allegation.


            Supplemental Answer and Objection;       Hadron objects to Interrogatory No. 22 on
            grounds that requesting Hadron to identify "all facts" is overly broad and unduly
            burdensome. Subject to and without waiving its objection, Hadron states that in August
            of 2016, Clare contacted Dienes by telephone and explained that the Army Corps of
            Engineers contract office would soon issue a solicitation for ACES installations at the
            Chantilly, Virginia, headquarters of the National Reconnaissance Office. Clare stated
            that he had spoken to the contract officer and had worked out an arrangement whereby
            TEG and Hadron would quickly notify ACE of their intent to bid.           Having received
            interest from multiple potential bidders, ACE would then claim to have satisfied their
           competition requirement and remove the solicitation from public view on fbo.gov.
           Dienes inquired as to why Hadron would not simply be issued a sole source award (given
           that ACES is eligible for such awards as a SBIR-based technology), much like Hadron's
            September 2014 contract, which was issued by the same contract officer at ACE.        Clare


                                                    19
  ME! 31941956V. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 91 of 129 PageID# 2574




             responded that there was not enough time to issue a sole source award, Once they
             proceeded with this plan and the solicitation was removed, Clare said, TEG and Hadron
             could then submit separate but nearly identical bids that were authored collaboratively.
             In September of 2016, TEG and Hadron collaborated on their mutual proposals. In one
             case, McCluskey sent a "Hadron Proposal Price Schedule" to Dienes and Matthew
             Burton, for Hadron to submit to the contract office. McCluskey also shared TEG's price
             schedule with Burton, asking for feedback prior to submission. This solicitation was later
             canceled, shortly after the submission deadline.   Hadron expressly reserves the right to
             supplement or amend this Answer as discovery progresses and more information
             becomes available.

            23.       State in detail each and every fact related to the allegation that the "TEG


   Defendants defamed and disparaged Hadron to Government officials by falsely claiming


   Hadron' s products . . . contained unlicensed third party software code," as alleged in paragraph


   95 of the Amended Complaint, including, but not limited to, the identity of the person from TEG


   to make the statements, to whom the statements were made, the manner in which the statement


   was transmitted, where the statements were transmitted, the precise statement that was allegedly


   made, and the exact date that the statements were made.


            Supplemental Answer tint! Objection;      Hadron objects to Interrogatory No. 23 on
            grounds that requesting Hadron to identify "each and every fact" is overly broad and
            unduly burdensome. Subject to and without waiving its objection, Hadron states that on
            December 1, 2016, Dienes received a phone call from Oblong Chief Revenue Officer
            Mike Brown. Brown told Dienes that Rob Clare had told Brown that Hadron was using
            Oblong-proprietary software in ACES without a license. Brown told Dienes that TEG
            had asked Oblong to provide TEG with licenses for Oblong's software, and to provide
            custom software development in support of the NRO ACES installation. Dienes told
            Brown that the software Hadron developed for NRO did not use Oblong sofware; that
            Hadron had recently terminated its relationship with TEG based upon concerns with their
            contracting ethics; and that ACES system designs are Hadron proprietary and/or
            protected by SBIR data rights. At Brown's suggestion, Dienes agreed to meet with
            Oblong engineers to demonstrate to them that Photon contained no Oblong software, and
            to learn more about TEG's accusations. Dienes contacted Oblong via both email and
            phone to coordinate this meeting; Oblong never responded to these attempts, however.
            Answering further, on December 6, 2016, Dienes received a phone call from Lt. Col.
            Robert Herslow. During this phone call, Herslow asked Dienes if Dienes had spoken to
            Oblong CEO John Underkoffler recently. Herslow said that he had spoken to Oblong
            Federal  Sales Director Mike Friedel, and planned to speak with Underkoffler the
            following morning. Herslow said that Dienes needed to resolve some issues with Oblong.
           Dienes asked Herslow what Herslow had heard. In response, Herslow said he had heard
           that Hadron was shipping source code that relied on Oblong source code. Dienes told


                                                    20
  MEl 31941956v. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 92 of 129 PageID# 2575




             Herslow that Hadron did not currently use any Oblong software as part of ACES, but had
             incorporated Oblong software into ACES installations in the past, with Oblong's
             knowledge and approval. Dienes then informed Herslow about the aforementioned call
             with Mike Brown, and about Dienes' offer to Brown of a full code review. Herslow,
             apparently conflating the security clearance issue with the Oblong source code issue,
             responded "That's not why (your clearance) was revoked, was it?" Dienes responded that
             he did not believe his clearance had been revoked. Herslow responded that Dienes
             cannot get into NRO. Dienes asked Herslow if he was certain of that, and Herslow
             responded: "Well, Rob told me you don't have a clearance." Hadron expressly reserves
             the right to supplement or amend this Answer as discovery progresses and more
             information becomes available.

             24.      State in detail each and every fact related to the allegation that the "TEG


   Defendants further defamed and disparaged Dienes to Government officials by falsely informing


   them that Dienes' security clearance had been revoked as a result of his arrest," as alleged in


   paragraph 96 of the Amended Complaint, including, but not limited to, the identity of the person


   from TEG to make the statements, to whom the statements were made, the manner in which the


   statement was transmitted, where the statements were transmitted, the precise statement that was


   allegedly made, and the exact date that the statements were made.


             Supplemental Answer and Objection:        Hadron objects to Interrogatory No. 24 on
             grounds that requesting Hadron to identify "each and every fact" is overly broad and
             unduly burdensome. Subject to and without waiving its objection, Hadron states that on
             November 16, 2016, Hadron issued a Cease & Desist notice to TEG. At approximately
             4:00 PM eastern time on December 6, 2016, Dienes spoke via telephone to Lt. Col.
            Robert Herslow. During this phone call, Dienes affirmed that Hadron was ready and able
            to support the ACES installation at the National Reconnaissance Office facility in
             Chantilly, Virginia. In response, Herslow stated that Dienes "could not get into NRO."
             Dienes then asked Herslow why that was the case, to which Herslow replied "Rob (Clare)
             told me you don't have a clearance." Months later, Army Contracting Command, in
            collaboration with Herslow's A2I office, issued a $9 million delivery order to TEG to
            deliver ACES to the National Reconnaissance Office. The performance work statement
            of this task order was highly similar to the Army Corps of Engineers solicitation of
            August/September 2016, to which Hadron's proposal was highly sought after by the
            contract officer. Hadron expressly reserves the right to supplement or amend this Answer
            as discovery progresses and more information becomes available.




                                                   21
  MEl 3 194 1956v 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 93 of 129 PageID# 2576




              25.      State in detail all facts that support your claim for damages of "not less than


   $63,000,000" as alleged in the "Wherefore" clause of the Amended Complaint, and identify all

   documents that support your claim for damages.


             Supplemental Answer and Objection: Hadron objects to Interrogatory No. 25 on
             grounds that requesting Hadron to identify "all facts" is overly broad and unduly
             burdensome, and to the extent it is premature, as discovery is ongoing and Hadron may
             discover additional facts that support its claims for damages. Subject to and without
             waiving its objections, Hadron states that as a direct and proximate result of defendants'
              conduct, as alleged throughout the Amended Complaint, Hadron suffered substantial
              damages based on, among other things, lost business opportunities, contract revenues,
             loss of goodwill, and other beneficial relationships. For example, Hadron was deprived
             of benefits under the EOY contract, worth approximately $3.2 million; the sole source
             CDS contract, which TEG used to sell ACES products, worth up to $49.5 million; and the
             task orders on prime contracts with SAIC and PAR Government Systems to deliver
             ACES systems to NRO, worth approximately $6.7 million. Additionally, TEG remains
             in possession of a substantial volume of Hadron equipment (valued at approximately
             $500,000), and AAI's false accusations reported to the FBI caused irreparable harm to
             Hadron' s business and reputation.
                                             Hadron is also continuing to identify documents and
             invoices evidencing the value of these items of equipment that remain in TEG's
             possession, and will produce those invoices.      Hadron expressly reserves the right to
             supplement or amend this Answer as discovery progresses and more information
             becomes available.



                                                   RESPECTFULLY SUBMITTED,


                                                   HADRON INDUSTRIES, INC.,
                                                   By its attorneys,




                                                   Thomas J. Finn (admitted pro hac vice)
                                                   tfinn@mccarter.com
                                                   Paula Cruz Cedillo (admitted pro hac vice)
                                                   pcedillo@mccarter.com
                                                   Nicholas W. Allen (admitted pro hac vice)
                                                   McCARTER & ENGLISH, LLP
                                                   265 Franklin Street
                                                   Boston, Massachusetts 021 10
                                                   Telephone: 617.449.6500
                                                   Facsimile: 617.326.3106


                                                   AND




                                                     22
  MEl 3 1 941956v. 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 94 of 129 PageID# 2577




                                                   Franklin C. Turner (VSB No. 11AM)
                                                   fturner@mccarter.com
                                                   Alexander W. Major (admitted pro hac vice)
                                                   amajor@mccarter.com
                                                   McCARTER & ENGLISH, LLP
                                                   1301 K Street, NW
                                                   Suite 1000 West
                                                   Washington, DC 20005
                                                   Telephone: 202.753.3400
                                                   Facsimile: 202.296.0166


                      November 15, 2019




                                             DECLARATION


             I, Klee Dienes, hereby depose and state that I am the President of Hadron Industries, Inc.,
   that I am authorized to make this Declaration on behalf of Hadron Industries, Inc., and that the
   facts set forth in the foregoing Supplemental Answers are true and correct to the best of my
   knowledge, information and belief.


             I declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury that the foregoing
   statement is true and correct.




                                                   Klee Dienes


                                                   Dated: November 15, 2019




                                                     23
   MEl 31941956V. I
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 95 of 129 PageID# 2578




                                       CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on the 15th day of November, 2019, the foregoing Answers to
   TEG's First Set of Interrogatories was served by first class mail, postage prepaid, and electronic
   mail, on the following attorneys of record:



             Richard D. Kelley, Esq.
             Stephen D. Caruso, Esq.
             Bean, Kinney & Korman, P.C.
             23 1 1 Wilson Boulevard, 5th Floor
            Arlington, VA 22201
             (703) 525-4000
             (703) 525-2207 (Fax)
            rkelley@beankinney.com
             Counsel for Triangle Experience Group, Inc., Sean
               McCluskey, and Robert E. Clare, Jr.

            Leslie Paul Machado
            lmachado@ohaganmeyer.com
            O' Hagan Meyer
            2560 Huntington Avenue, Suite 204
            Alexandria, Virginia 22303
            Telephone: 703.775.8607
            Facsimile: 804.403.7110
            Counsel for Alqimi Analytics & Intelligence, LLC




                                                                      C-
                                                  Nicholas W. Allen




                                                     24
   ME] 31941956V 1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 96 of 129 PageID# 2579




                                      UNITED STATES DISTMCT COURT
                                      EASTERN DISTRICT OF VmGINIA
                                            (Alexandria Division)

    HADRON INDUSTRIES, INC, etal.,

                Plaintiffs,

    V.
                                                             CaseNumber l:19-cv-00035-LO-MSN
    TRIANGLEEXPERIENCE
    GROUP, INC., ^ a/.,

                Defendants.

                         DEFENDANT TMANGLE EXPEMENCE GROUP, INC. 'S
                               OBJECTIONS AND ANSWERS TO PLAINTIFF
                     HADRONINDUSTMES INC.'S FIRST SET OF INTERROGATOMES

                Defendant Triangle Experience Group, Inc. ("TEG"), by counsel, and pursuant to Local

    Civil Rule 26(C) of the Eastern District of Virginia and Rule 33 of the Federal Rules of Civil

   Procedure, hereby issues its Objections andAnswers to the First SetofInterrogatories issuedby
   PlaintiffHadron Industries, Inc. ("Hadron").

                                             Preliminary Objection

                Pursuant to this Court's Rule 16(b) Scheduling Order (ECF No. 96), TEG preserves the

   attomey-client privilege and work product doctrine protection as to each Interrogatory issued by
   Hadron.

                                                 Interrogatories

                1.      Please identify each person who has provided responses, information, or documents

   for the purpose of preparing TEG's responses to these Interrogatories or the accompanying
   Requests for Production, and for each such person, please also state his or her professional title,

   and identify the Interrogatories or Requests for Production for which he or she provided such
   information or documents.




   01438190-1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 97 of 129 PageID# 2580




    Answer: Mr. SeanMcCluskey andMr. Robert Clare, Jr.provided information in thepreparation
    of the answers to these Interrogatories and accompanying Requests for Production. Mr.
    McCluskey and Mr. Clare are owners and agents of TEG. Mr. McCluskey and Mr. Clare both
    provided general information to all discovery responses. Mr. McCluskey and Mr. Clare also

    preparedtheanswerstotheseInterrogatoriesthroughtheassistanceofcounsel, andthewordusage
    and sentence stincture may be that ofTEG's counsel, and does not necessarily piuport to be the
    precise language of TEG, Mr. McCluskey or Mr. Clare.

                2.   Please identify all ACES systems and 6-axis gestural confa-ol systems that TEG

    and/orAAI delivered to the Government underthe EOYContract. Your response should include

    butnotbelimited to thefollowing infonnation: (1) thephysical location ofeachinstallation; (2)
    the date or dates ofeach system delivery or installation; (3) the identity andnames of all persons
   involvedintheinstallation ofeachsystem; (4) a descriptionofall documents concerning, relating
   to, or evidencing each system installation (such as technical documents, photographs, invoices,
   manuals, or other documents evidencing delivery and/or installation); (5) an itemization of all

   revenue received in connection with each system.

   Objection: TEGobjects to subsections (3), (4) and(5) ofthis Interrogatory asoverly broad, vague,
   unduly burdensome, and because it seeks irrelevant information and is not reasonably calculated
   to lead to the discovery ofadmissible evidence. TEG further objects to this Interrogatory because
   it is not proportional to the needs ofthe caseinsofar asit seeks allpersons involved in complex
   technological installations, a "description of all documents, " and an "itemization" of revenue,
   whichis not relevant to this dispute, andit requires TEG to provide information and/or documents

   thatwouldneedto beobtained from a thirdpartynot withinTEG's custody or control.




   01438190-1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 98 of 129 PageID# 2581




    Answer: Subject to the foregoing objections, an ACES system was delivered to the Air Force

    Rosslyn Lab, 1400 Wilson Boulevard, Arlington, VA in Suite 9, which was a fully functional

    system that included an Intersense Ulta-asonic Wands tracking system, provided by Oblong. The

    system also included Sluice - another g-speak driven application to Suite 9. A second ACES

    Mezzanine system was delivered to Suite 9 after Hadron's system was moved to the Army

    Geospatial Center. The installation was subconb-acted to Sluice and Oblong personnel. The total

    conti-actvalue was $819,000.

            3.     Please fully describe TEG's expertise and prior experience in the fields of motion

    tracking, gestural input, video walls, Oblong Mezzanine, and/or virtual collaboration, as ofJuly
    2014. Your response should include, but not be limited to, the identity and names ofall persons or

    individuals with such expertise, and a description of their experience in these fields.

    Objection: TEG objects to this Interrogatory as vague with regards to the phrasing "expertise"

   and "prior experience. " TEG further objects to this Interrogatory because it seeks irrelevant

   information andis not reasonably calculated to lead to fhe discovery ofadmissible evidence.

   Answer: Subject to the foregoing objections, Mr. Clare of TEG has been involved with Oblong

   since 2012. Mr. Clare wrote and presented to A2I the first whitq>aper that was the precursor to

   ACES called Spatial Decision Support, in which Mr. Clare outlined the potential value add for

   spatial computing solutions such as Mezzanine and other Oblong technology as it relates to

   mission space. Mr. Clare assisted Oblongby helping to expand theuse case and adoption strategy

   ofthe first spatial computing system at JIATIF-NCR by helping to facilitate the sale and extension

   of a second system with the Navy in Virginia Beach. This system was used by the A2I portfolio

   managers, Lt Col JamesMattey and Lt Col Rob Herslow, asreference architecturein the mission

   space. This wasneeded for A2I to justify its initial investment in ACES. Mr. Clare, as a solution


   01438190-1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 99 of 129 PageID# 2582




    architect subcontracted to the A2I office through SRA in September of 2013, successfully
    leveraged his experience asa Tier 1 operator. Oblong consultant, IBMpartner and employee, and
    A2I advisor to conceptualize the ACES program. Rob Clare was named the ACES and C2IE

    System Integrator by Jim Mattey in November of2013.

                In addition, Mr. Clare also had6 months specific experience at Oblong deploying, setting
    up, anddemoingthefirstACESpoweredbyMezzanineandSluice, aswell asdeveloping thefirst
    mobile systems whichwere delivered to AGO andJSOC.

                Prior to his work with Oblong, Mr. Clare was engaged with the Air Force A2I office,

    working to solve collaboration challenges from a data centric perspective.

                4.     Please identify all subcontracts issued by TEG to other persons, firms, or

    contractors from April 2014 through the present, concerning or in connection with the ACES

   program. Your response should include but not be limited to the following information: (1) the

   identityandnamesofeachpersons, firm orconta-actor; (2)thedatesofengagement ofeachperson,
   firm or conta-actor; (3) any applicable prime contract numbers; and (4) a full description ofwork
   performed under each subcontract.

   Objection: TEG objects to this Interrogatory because it is overly broad, unduly burdensome, and

   is not reasonably calculated to lead to the discovery of admissible evidence. TEG further objects

   to this Interrogatory because it is not proportional to the needs of the case insofar as it seeks the

   identity aswell as specifics ofeach subconb-actor over the span offive years without a reasonable

   limiting scope.

   Answer: Subjectto the foregoingobjections, TEGidentifiesthefollowing subcontracts issuedby
   TEG that are responsive to this Interrogatory:




   01438190-1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 100 of 129 PageID# 2583




             UNO Conti-act PO #4500273807 with UNO, dated May 12, 2015, which TEG contracted

             to Hadron;

             ParGov Contract Number W911QY-13-D-0100/SC-111747-700 wifhNRO, datedAugust

             1, 2015, whichTEG contractedto Hadron;

             MOD P001 with NRO, dated September 30, 2015, which TEG contracted to Hadron;

             ParGov Contract Number W911QY-13-D-0100/SC-1 11756-100, with A2I, dated October

             1, 2015, which TEG contracted to Triple M and Hadron;

             UNO-EC&P (OSD)/STRATCOM Contract Number FA4600-12-D-9000 Task Order

             NSRI/TOPR-0034, an ACES Study by UNO, dated January 25, 2016, which TEG

             contracted to Hadron;

             T00001/CDS/SMACKM Contract Number W911NF-16-D-0037, dated September 30,

             2016, which TEG contracted to the White Canvas Group;

             TEG subcontracted Oblong Industries to provide ACES related services in December 2016

             thm Feb 2017;

             AF-A2Q Joint Community Contract Number W911NF-16-D-0037, dated July 27, 2017,

             which TEG contracted to the White Canvas Group.

        TEG further states that more information responsive to this Interrogatory may be best

    determined by a review ofthe responsive subcontracts, which are being made available to Hadron

    for examination and copying, in accordance with Rule 33 (d).

             5.     Please identify and folly describe any and all engineering work product delivered

    by TEGandanysubcontractors, underTEG's subcontract withAAI. Yourresponse shouldinclude

    but not be limited to the following information: (1) the identity ofevery person or individual who




    01438190-1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 101 of 129 PageID# 2584




    perfonned such engineering work; (2) the dates and total hours worked by each such person or

    individual; and (3) a full description ofthe specific work performed by eachperson or individual.

    Objection: TEG objects to this Interrogatory because it is overly broad, unduly burdensome, and

    is not reasonably calculated to lead to the discovery of admissible evidence. TEG further objects

    to this Interrogatory because it is not proportional to the needs of the case insofar as it seeks

    engineering work and specifics to the same that arenot relevant to the instant dispute.

    Answer: Subject to the foregoing objections, TEG states that it did not perform any engineering

    work because it was not on an engineering subcontract. TEG's deliverables as the ACES Solution

    Architect were Integration and Implementation Support and ACES-OE System Delivery.

             6.    Please fully describe all work performed by PAR Government in the fields of

    motion tracking, gestural input, video walls, and/or virtual collaboration, under the EOY Conti-act.

    Objection: TEG objects to this Interrogatory because it is overly broad and vague. TEG further

    objects to this Interrogatory because it requires TEG to provide infonnation and/or documents that

    would needto be obtained from a third party not within TEG's custody or control.

             7.    Please identify and fully describe the manner in which TEG advertised, marketed,

    solicited, described, and/or promoted any and all goods and services in connection with the ACES

    program.

    Objection: TEG objects to this Interrogatory because it is overly broad, vague, and unduly
    burdensome.


    Answer: Subject to the foregoing objection, TEG states that the answer to this Interrogatory may

    bebestdetermined by a review ofthe TEG's marketing materials, whicharebeingmade available

    to Hadron for examination and copying, in accordance with Rule 33(d).




    01438190-1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 102 of 129 PageID# 2585




                 8.   Please identify and fully describe all bid proposals to the Government in connection

    with theACESprogram.

    Objection: TEG objects to this Interrogatory because it is overly broad, vague, and unduly
    burdensome.


    Answer: Subject to the foregoing objection, TEG states that the answer to this Interrogatory may

    be best determined by a review of the bid proposals (which had also already been shared with

    Hadron), which are beingmade available to Hadron for examination and copying, in accordance

    with Rule 33(d)

             9.       Please identify all communications between TEG and Joint Special Operations

    Command in connection with the ACES program.

    Objection: TEG objects to this Interrogatory because it is overly broad, unduly burdensome, and

    is not reasonably calculated to lead to the discovery of admissible evidence. TEG further objects

    to this Interrogatory because it is not proportional to the needs of the case insofar as it seeks a

    description ofall communications spanning over the course of several years without a reasonable

    limiting scope.

    Answer: Subject to the foregoing objections, TEG states that there are voluminous written

    communications between TEG and Joint Special Operations Command responsive to this

    Interrogatory. TEG further states that documents responsive to this Interrogatory will be made

    available for a reasonable examination, at which time TEG will afford Hadron fhe opportunity to

    make copies of the same, in accordance with Rule 33(d).

             10.      Please identify all revenue you received from any federal government sources in

    connection with the ACES program. Your response should include but not be limited to the

    following information: (1) the specific contract, statement ofwork, or bid proposal under which


    01438190-1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 103 of 129 PageID# 2586




    such revenue was received; (2) the date on which you received such revenue; (3) the amount of

    revenue received, itemized on a contract-by-contract basis; and (4) a fall description of work

    performed in connection with receipt of such revenue.

    Objection: TEG objects to this Interrogatory because it is overly broad, unduly burdensome, and

    is not reasonably calculated to lead to the discovery of admissible evidence. TEG further objects

    to this Interrogatory because it is not proportional to the needs of the case insofar as it seeks an

    itemization of revenue on a contract by contract basis and a "full description of work performed
    in connectionwithreceipt of suchrevenue."

    Answer: Subject to the foregoing objections, TEG identifies the following contracts in response
    to this Interrogatory:

             a.     SRA/HAF/A2II Conti-act, Number OPM 19912C0033/SRAS000952-01,
             with AF A2I, which had an effective date of August 15, 2013, with $225, 000 in
             availablefunds to TEG;


             b.     ParGov/Alqimi/ACES-OE/Eagle X-3 Contract, Number AAI-SC-2014-
             TEG-001, with AF A2I, which had an effective date of July 21, 2014, with
             $819,000 in availablefundsto TEG;


             c.     WPAFB Phase III SBIR Contract, Number FA8650-14-D-6533, with OSD
             Strategic Capabilities Office/AF A2I, which had an effective date ofJuly 31, 2014,
             with $150,000 in availablefunds to TEG;


             d.     COLSA TOSS Contract, Number W31P4Q-05-A-0031/P010219100, with
             AF A2I, which had an effective date of August 1, 2014, with $331, 109. 86 in
             available funds to TEG;




    01438190-1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 104 of 129 PageID# 2587




                 e.        ACES-TS/Hadron Contract, Number HITEG-14-C-0025, with AF A2I,
                 which had an effective date of September 30, 2014, with $137, 000 in available
                 funds to TEG;


                 f.    ParGov/NRO/ACES-OE/Eagle X-3 Contract, Number W911QY-13-D-
                 0100/SC-l11747-700, with AF A2I/NRO, whichhad an effective date ofAugust
                 1, 2015, with $84, 162. 20 in available funds to TEG;


                 g.      MOD/P001 Conti-act, with AF A2I/NRO, which had an effective date of
                 September 30, 2015, with $284, 452 in available funds to TEG;


                 h.      ParGov/A2Q/ACES-OE/Eagle X-3/ACES-II Contract, Number W911QY-
                 13-D-0100/SC-111756-100, which had an effective date of October 1, 2015, with
                 $2,673, 000 in available funds to TEG;


                 i.     UNO-EC&P (OSD)/STRATCOM Contract, Number FA4600-12-D-9000
                 Task Order: NSRI/TOPR-0034, with AF A2I, which had an effective date of
                 January 25, 2016, wititi $335, 050. 00 in available funds to TEG;


             j.         SAIC Contract, Number W31P4Q-05-A-003 1/P010219100, with AF A2I,
                 which had an effective date ofJuly 19, 2016, with $3, 097, 005. 80 in available funds
                 to TEG;


             k.         T00002 NROContract, NumberW911NF-16-D-0037,withAFA2I/NRO,
             which had an effective date ofJune 8, 2017, with $1,353, 750. 00 in available funds
             to TEG;


             1.         T00003/AF-A2Q/Joint Community Contract, Number W911NF-16-D-
             0037, with AF A2I, whichhad an effective date ofJuly 27, 2017, with $3,248, 000
             in available funds to TEG;



    01438190-1
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 105 of 129 PageID# 2588




                 m.     T00004/AF-A2Q/Joint Community Contract, Number W911NF-16-D-
                 0037, with AF A2I, which had an effective of September 29, 2017, with
                 $1,208, 869. 00 in available funds to TEG;


                 n.     T00005/JSOC/Joint Community Contract, Number W911NF-16-D-003 7,
                 with JSOC, which had an effective date of September 27, 2018, with $509, 000 in
                 available funds to TEG.

                 TEG further states that documents responsive to this Interrogatory will be made
    available for a reasonable examination, at which time TEG will afford Hadron the
    opportunity to make copies ofthe same, in accordance with Rule 33(d).
                 11.    Pleaseidentifyall communicationsbetweenTEG andthe NROin connectionwith

    the ACES program.

    Objection: TEG objects to this Interrogatory because it is overly broad, unduly burdensome, and

    is not reasonably calculated to lead to the discovery of admissible evidence. TEG further objects

    to this Interrogatory because it is not proportional to the needs of the case insofar as it seeks a

    description ofall communications spanning over the course of several years without a reasonable

    limiting scope.

    Answer: Subject to the foregoing objections, TEG states that there are voluminous written

    communications between TEG and NRO. TEG further states that documents responsive to this

    Interrogatory will be made available for a reasonable examination, at which time TEG will afford

    Hadron the opportunity to make copies ofthe same, in accordance with Rule 3 3 (d).

                 12.    Please identify all communications between TEG and any Government official

    concerning, refemng, or relating to Hadron and/or any Hadron proprietary software.

    Objection: TEG objects to this Interrogatory because it is overly broad, unduly burdensome, and

    is not reasonably calculated to lead to the discovery of admissible evidence. TEG further objects

    to this Interrogatory because it is not proportional to the needs of the case insofar as it seeks a


    01438190-1                                           10
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 106 of 129 PageID# 2589




    description of all communications with unnamed government persons or entities related in any
    wayto Hadron. TEG further objects to this Interrogatory because it does not contain anyreasonable
    limiting scopeor time frame.

    Answer: Subject to the foregoing objections, TEG states that there are voluminous written

    communications between TEG andthe Government responsive to this Interrogatory. TEG further

    states that documents responsive to this Interrogatory will be made available for a reasonable

    examination, at which time TEG will afford Hadron the opportunity to make copies ofthe same,

    in accordancewith Rule 33(d).

             13.   Please identify and fully describe the software license provided to NRO and any

    related communications between TEG andNROregarding such licensing.

    Objection: TEG objects to this Interrogatory because it is vague, ambiguous and overly broad

    insofar as it does not specify what contract is being referred to in the Interrogatory, from whom

    the license was provided and, moreover, seeks "any related communications" and therefore seeks

    information that is not relevant andnot reasonably calculated to lead to the discovery ofadmissible

    evidence. TEG fiuther objects to this Interrogatory because it does not contain any reasonable

    limiting scope or time frame. TEG is therefore unable to answerthis Interrogatory.

             14.   Please identify all persons and individuals who made contributions to a certain

    Justification & Approval, formally titled "Controlled Interfaces and Cross Domain Solutions,"

    control number JA-RTP-16-545, and please provide a full description of each person's
    contributions and/or roles.


    Answer: Colonel Robert Herslow was the primary author of the document, and he, Kimberly
    Starling and Thomas Soyka provided, or otherwise coordinated, the majority of the content.

    Although TEG, Mr. Clare andMr. McCluskey provided some input regarding certain sections, as


    01438190-1                                      11
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 107 of 129 PageID# 2590




     well as certain content recommendations upon request, TEG did not (and does not) have version
     control over the referenced dociunent.

                 15.   Pleaseidentify andfally describe the CDSmarket researchthat was completed by
    A2I on or about June 1, 2016, as set forth in the Justification & Approval titled "Controlled

    Interfacesand Cross DomainSolutions," control number JA-RTP-16-545.

    Objection: TEG objects to this Interrogatory because it is vague, overly broad, and seeks a

    "description"of"marketresearch."

    Answer: Subjectto the foregoing objection, TEG states thatthe answerto this Interrogatory may
    be best determined by a review of a copy ofthe market survey, which is being made available to

    Hadron for examination and copying, in accordance with Rule 33(d).

             16.       Please identify all persons who confa-ibuted to, or participate in, the CDS market

    research, and please provide a full description of each person's contributions and/or roles.

    Objection: TEG objects to this Interrogatory because it is overly broad, vague, and unduly
    burdensome.


    Answer: Subject to the foregoing objections, TEG identifies the following persons:

             Colonel RobertHerslow: CommissionedTEGto summarizesomeinfonnationusedin the

             CDS market research;

             Major Dan Opstal: Authored the Whitepaper;

             RyanDuranteandMichaelBowers:Providedinformationregardingmissionandcapability
             gaps;

             Matt Cohen and Kevin Mitchel: represented special operation mission requirements;

             Mr. Ken Williams: wrote the requirement memorandum on behalfofthe government that

             was included in the market survey;


    01438190-1                                         12
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 108 of 129 PageID# 2591




                 Michael Bowers, Corey Bowman, JohnWeed, Lloyd Evans, and Lee Quinones: Provided

                 technical descriptions and technical input;

                 Thorn Klunk and Kevin Williams: Provided infonnation related to requirements from

                 missions space;

                 Don Engel: Provided formatting and graphics.

                 17.    Pleaseidentifyallpersonswhosubmitted anyinvoicesonbehalfofTEG, including
    receipts, to anyU. S. Government offices, officials, agencies, or departments, between Febmary 1,
    2014 andthepresent.

    Objection: TEG objects to this Interrogatory because it is overly broad, unduly burdensome, and

    is not reasonably calculated to lead to the discovery of admissible evidence. TEG further objects

    to this hiterrogatory because it is not proportional to the needs of the case insofar as it seeks the

    identity of eachperson who submitted any invoice on behalfofTEG over a period in excess of

    five years.

    Answer: Subject to the foregoing objections, TEG states that therewere many invoices submitted

    on behalf of TEG to the Government in the requested time period. TEG further states that

    documents responsive to this Interrogatory, reflecting the requested information, will be made

    available for a reasonable examination, at whichtime TEGwill affordHadronthe opportunity to
    make copies of the same, in accordance with Rule 33(d).

                 18.    Pleaseidentify andfully describe all ACES demonstrations perfonned attheACES

    Rosslyn, VA lab from December, 2014, through the present.

    Objection: TEG objects to this Interrogatory because it is overly broad, vague, and unduly
    burdensome.




    01438190-1                                            13
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 109 of 129 PageID# 2592




     Answer: Subject to the foregoing objections, TEG states that documents responsive to this
     Interrogatory, reflecting the requested information, will be made available for a reasonable

     examination, atwhichtime TEGwill affordHadron the opportunity to make copies ofthe same,
     in accordance with Rule 33(d).

                 19.   Please state the basis for your affinnative defense that TEG did not exercise

    wrongful dominion over Hadron's property.

     Objection: TEG objects to this Interrogatory because Hadron has exceeded the amount of

    permissible interrogatories, including subparts, pursuant to Rule 33(a) ofthe Federal Rules ofCivil

    Procedure and this Court's Rule 16(b) Order. TEG further objects to this Interrogatory because it
    seeksa legalconclusion, mentalimpressionsofcounsel,andinfonnationprotectedbytheattorney
    work-product doctrine. Indeed, the Interrogatory seeks the "basis" rather than facts or a factual

    basis.


                 20.   Please state the basis for your affirmative defense that Hadron's claims are barred

    by uncleanhands.

    Objection: TEG objects to this Interrogatory because Hadron has exceeded the amount of

    permissible interrogatories, including subparts, pursuant to Rule 33(a) oftheFederal Rules ofCivil

    Procedure andthis Court's Rule 16(b) Order. TEG further objects to this Interrogatory because it
    seeksa legalconclusion, mentalimpressions ofcounsel, andinformationprotectedbytheattorney
    work-product doctrine. Indeed, the Interrogatory seeks the "basis" rather than facts or a factual

    basis.

             21.       Please state the basis for your affirmative defense that Hadron's claims are barred

    by equitable estoppel.




    01438190-1                                         14
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 110 of 129 PageID# 2593




     Objection: TEG objects to this Interrogatory because Hadron has exceeded the amount of

    permissible interrogatories, including subparts, pursuant to Rule 3 3 (a) ofthe Federal Rules ofCivil

    Procedure and this Court's Rule 16(b) Order. TEG further objects to this Interrogatory because it

    seeks a legal conclusion, mental impressions ofcounsel, andinfonnation protected bytheattorney
    work-product doctrine. Indeed, the Interrogatory seeks the "basis" rather than facts or a factual

    basis.

             22.   Please state that basis for your affirmative defense that Hadron's claims are barred

    by fraud.

    Objection: TEG objects to this Inten-ogatory because Hadron has exceeded the amount of

    permissible interrogatories, including subparts, pursuant to Rule 33(a) oftheFederal Rules ofCivil

    Procedure and this Court's Rule 16(b) Order. TEG further objects to this Interrogatory because it

    seeksa legal conclusion, mental impressions ofcounsel, andinformationprotectedbytheattorney
    work-product doctrine. Indeed, the Interrogatory seeks the "basis" rather than facts or a factual

    basis.




    01438190-1                                      15
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 111 of 129 PageID# 2594




                                       Respectfully submitted,



                                       Richard D. Kelley, Esq., VSB No.
                                       RaighneC. Delaney, Esq., V No. 38787
                                       Stephen D. Caroso, Esq., VSB No. 87376
                                       Jonathan M. Harrison, II, Esq. VSB No. 92911
                                       Bean, Kinney & Konnan, P. C.
                                       2311 Wilson Boulevard, 5th Floor
                                       Arlington, VA 22201
                                        (703) 525-4000
                                       (703) 525-2207 (Fax)
                                       rkelley@beankinney.com
                                       rdelaney@beaiikinney. com
                                       scaruso@beankinney.com
                                       jharrison@beankinn.com
                                        Counsel for Triangle Experience Group, Inc., Scan
                                       M'cCluskey, andRobert E. Clare, Jr




    01438190-1                           16
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 112 of 129 PageID# 2595




                            VERIFICATION OF INTERROGATORY ANSWERS

                  I Robert E. Clare solemnly affirm under penalty of perjiuy and in accordance wifh 28

       U.S.C.§ 1746,thattheforegoinganswersaretrueandcorrecttothebestofmypresent,knowledge,
      information and belief.



                                                    Triangle Experience Group, Inc.


                                                    By                      ^2.
                                                         Name:RobertE. Clare
                                                         Title: ChiefExecutive Officer and President




     (U431012-4                                       17
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 113 of 129 PageID# 2596




                                         CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on the 24th day of September, 2019, the foregoing Objections
    to Interrogatories was issued by first class mail, postage prepaid, and electronic mail, on the
    following attorneys ofrecord:


             Thomas J. Finn (admitted pro hacvice)
             Paula Cruz Cedilla (admitted ^o hacvice)
             Nicholas W. Alien (admitted pro hacvice)
             John L. Cordani
             tfinn@mccarter.corn
             pcedillo@mccarter.corn
             nallen@mccarter.corn
             j cordani@mccarter. corn
             McCARTER & ENGLISH, LLP
             265 Franklin Street
             Boston, Massachusetts 02110
             Telephone: 617. 449. 6500
             Facsimile: 617. 326. 3106

             Franklin C. Turner, VSB 77417
             Alexander W. Major (admitted 7?ro hacvice)
             ftumer@mccarter.com
             amajor@mccarter.corn
             McCARTER & ENGLISH, LLP
             1015 15th Street, NW
             12th Floor
             Washington, DC 20005
             Telephone: 202. 753. 3400
             Facsimile: 202.296.0166
             Counsel for Plaintiffs

             Leslie Paul Machado
             lmachado@ohaganmeyer. com
             O'Hagan Meyer, PLLC
             2560 HuntingtonAvenue, Suite204
             Alexandria,Virgima22303
             Telephone: 703.775.8607
             Facsimile: 804.403.7110




    01438190-1                                     18
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 114 of 129 PageID# 2597




             CharlesM. Sims, VSB 35845
             Rachael L. Loughlin, VSB 84133
             CSims@ohaganmeyer.corn
             RLoughlin@ohaganmeyer.com
             O'Hagan Meyer, PLLC
             411 East Franklin Street, Suite 500
             Richmond,Virginia23219
             Telephone: (804) 403-7114
             Facsimile: (804) 403-7110
             Counsel for Alqimi Analytics & Intelligence, LLC




                                                   chardD. Kelley




    01438190-1                                     19
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 115 of 129 PageID# 2598




                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                           (Alexandria Division)

     HADRON INDUSTRIES, INC., etal.,


              Plaintiffs,

     v.
                                                           Case Number l:19-cv-00035-LO-MSN

     TRIANGLE EXPERIENCE
     GROUP, INC., et al,

              Defendants.




                       PLAINTIFF HADRON INDUSTRIES. INC.'S ANSWERS TO
                    ROBERT E. CLARE. JR.'S SECOND SET OF INTERROGATORIES


              Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff Hadron Industries,


     Inc. ("Hadron") herein submits its Answers to Defendant Robert E. Clare, Jr.'s ("Clare" or


     "Defendant") Second Set of Interrogatories as follows:


                                                ANSWERS


              The following Answers are given without prejudice to Hadron's right to supplement


     and/or amend these Answers, consistent with the Federal Rules of Civil Procedure and/or the


     Local Rules for the United States District Court for the Eastern District of Virginia ("Local


     Rules").


              20.      Identify the date and location of each allegedly defamatory statement made by


     TEG.


              Answer:         Hadron states that on December 1, 2016, Klee Dienes received a phone
              call from Oblong Chief Revenue Officer Mike Brown. Brown told Dienes that Rob Clare
              had told Brown that Hadron was using Oblong-proprietary software in ACES without a
              license. Brown told Dienes that TEG had asked Oblong to provide TEG with licenses for
              Oblong's software, and to provide custom software development in support of the NRO
              ACES installation. Dienes told Brown that the software Hadron developed for NRO did
              not use Oblong software; that Hadron had recently terminated its relationship with TEG
              based upon concerns with their contracting ethics; and that ACES system designs are


     MEl 3204l665v.l
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 116 of 129 PageID# 2599




               Hadron proprietary and/or protected by SBIR data rights. At Brown's suggestion, Dienes
               agreed to meet with Oblong engineers to demonstrate to them that Photon contained no
               Oblong software, and to learn more about TEG's accusations.      Dienes contacted Oblong
               via both email and phone to coordinate this meeting; Oblong never responded to these
               attempts, however.      Answering further, Hadron states that on November 16, 2016,
               Hadron issued a Cease & Desist notice to TEG. At approximately 4:00 PM eastern time
               on December 6, 2016, Dienes received a phone call from Lt. Col. Robert Herslow.
               During this phone call, Herslow asked Dienes if Dienes had spoken to Oblong CEO John
               Underkoffler recently. Herslow said that he had spoken to Oblong Federal Sales Director
               Mike Friedel, and planned to speak with Underkoffler the following morning.       Herslow
               said that Dienes needed to resolve some issues with Oblong. Dienes asked Herslow what
               Herslow had heard.      In response, Herslow said he had heard that Hadron was shipping
               source code that relied on Oblong source code. Dienes told Herslow that Hadron did not
               currently use any Oblong software as part of ACES, but had incorporated Oblong
               software into ACES installations in the past, with Oblong's knowledge and approval.
               Dienes then informed Herslow about the aforementioned call with Mike Brown, and
               about Dienes' offer to Brown of a full code review.     Herslow, apparently conflating the
               security clearance issue with the Oblong source code issue, responded "That's not why
               (your clearance) was revoked, was it?" Dienes responded that he did not believe his
               clearance had been revoked.       Herslow responded that Dienes cannot get into NRO.
               Dienes asked Herslow if he was certain of that, and Herslow responded: "Well, Rob told
               me you don't have a clearance."      Hadron expressly reserves the right to supplement or
               amend this Answer as discovery progresses and more information becomes available.


               21.       Identify each work that TEG allegedly falsely designated as its own in support of


     Hadron's claim for reverse passing off, and for each piece of work, identify the documents in


     which the allegedly false designation occurred.


               Answer:      Hadron states that the following documents support its claim that TEG falsely
               designated as its own certain work of Hadron: TEG DEFS 000000050-000000053; TEG
               DEFS   000000241-000000242; TEG DEFS 000001150-000001153; TEG DEFS
               000001316; TEG DEFS 000001877; TEG DEFS 000001921; TEG DEFS 000002093
               000002095; TEG DEFS 000002299-000002300; TEG DEFS 000002508-000002510;
               TEG DEFS 000002723-000002774; TEG DEFS 000002810-000002812; TEG DEFS
               000003075-000003076; TEG DEFS 000036710-000036712; TEG DEFS 000037208;
               TEG DEFS 000037558-000037560; TEG DEFS 000038358-000038359; TEG DEFS
               000038360-000038363; TEG DEFS 000038370; TEG DEFS 000047498-000047501;
               TEG DEFS 000048515-000048517; TEG DEFS 000058742-000058747; TEG DEFS
               000061507; TEG DEFS 000065311-000065312; TEG DEFS 000065366-000065369;
               TEG DEFS 000066136-000066137; TEG DEFS 000067095-000067096; TEG DEFS
               000068371-000068373; TEG DEFS 000075098; TEG DEFS 000234876-000234879;
               TEG DEFS 000247795-000247796; TEG DEFS 000248483; TEG DEFS 000262555;
               TEG DEFS 000262735-000262736; TEG DEFS 000262883-262884; TEG DEFS
               000263570-000263572; TEG DEFS 000263727-000263728; TEG DEFS 000304789;



                                                         2
     MEl 32041 665 v.l
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 117 of 129 PageID# 2600




               TEG DEFS 000366957-000366959; TEG DEFS 000388026-000388027; TEG DEFS
               000395183-000395187.     Answering further, discovery is ongoing and Hadron may
               identifyadditional facts relevant to this claim.     For example, TEG produced
               approximately 1.9 million pages of bates stamped documents in response to Plaintiffs'
               Rule 34 document requests, including a production of 674,078 pages approximately ten
               days ago. Hadron is still reviewing those materials, as well as the other 1.2 million pages
               of documents produced by TEG, and depositions are ongoing.               Hadron therefore
               expressly reserves the right to supplement or amend this Answer as discovery progresses
               and more information becomes available.


               22.       Identify all facts that support any specific contractual breaches alleged by Hadron


     against TEG, identify every specific alleged breach, and for each alleged breach, identify the


     damages claimed for that breach with specificity.


               Answer:          Hadron states that while identifying every single fact related to TEG's
               breach of the contract between the parties is burdensome and impracticable, the following
               material facts support Hadron's breach of contract claim. As an initial matter, Hadron' s
               Answer to TEG's Interrogatory No. 17 identifies the relevant contract, through which
               Hadron and TEG agreed to work together to pursue contracts from A2I and elsewhere,
               with Hadron developing the product and providing commercial items to TEG, and TEG
               managing all aspects of sales, delivery, and on-site support. The parties expressly agreed
               to split all revenue equally on the initial contracts, to represent the approximate division
               of labor and costs between the parties. Because the nature of Hadron's claim, in part, is
               that TEG failed to disclose to Hadron certain third party contracts that would have been
               in the scope of the parties' contract, Hadron has not yet fully identified the extent of
               TEG's breach. Indeed, discovery is ongoing, and many facts relevant to the breach, or
               responsive to this interrogatory, may still be identified. TEG produced approximately 1.9
               million pages of bates stamped documents in response to Plaintiffs' Rule 34 document
               requests, including a production of 674,078 pages approximately ten days ago. Hadron is
               still reviewing those materials, as well as the other 1.2 million pages of documents
               produced by TEG, and depositions are ongoing.      With regards to specific breaches
               identified by Hadron, throughout 2015 and 2016, TEG entered into a number of contracts,
               including contracts with PAR Government Systems, NRO, and SAIC, to name a few.
               Hadron designed and built operational ACES systems contracted for under these
               contracts. TEG concealed information about the true value of these contracts from
               Hadron, and has not paid Hadron for its work.
                                                         Hadron expressly reserves the right to
               supplement or amend this Answer as discovery progresses and more information
               becomes available.




                                                          3
     MEl 3204 1665v. I
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 118 of 129 PageID# 2601




              23.      Identify all benefits you claim you provided to TEG in support of your claim for


     unjust enrichment, and for each benefit identified, state in detail the value of such benefit to TEG


     and all facts that support such claim of value.


              Answer:         Hadron states that identifying all benefits received by TEG at Hadron's
              expense is premature, as discovery is ongoing, and the nature of Hadron's claim, in part,
              is that TEG failed to disclose to Hadron certain benefits that it received at Hadron's
              expense, or as a result of the misuse of Hadron's proprietary or confidential information.
              Many facts relevant to his claim, or responsive to this interrogatory, may yet be identified.
              For example,     TEG produced approximately        1.9 million pages of bates        stamped
              documents in response to Plaintiffs' Rule 34 document requests, including a production
              of 674,078 pages approximately ten days ago. Hadron is still reviewing those materials,
              as well as the other 1.2 million pages of documents produced by TEG, and depositions
              are ongoing.    Answering further, Hadron delivered a substantial volume of equipment
              and hardware to TEG for purposes of use at various ACES demonstration systems. TEG
              has retained the benefit of that equipment without compensating Hadron. This equipment
              is specifically identified in Klee Dienes' Answer to TEG Interrogatory No. 14, at Exhibit
              6. Invoices produced during discovery, ranging roughly from HADRON 218473 through
              HADRON 219618, support Hadron's claim of damages with respect to this equipment.
              Answering further, TEG has benefited from its     use      of confidential   and   proprietary
              information and technology of Hadron. TEG has unfairly made use of Hadron's technical
              capabilities for its own benefit, to secure contracts, and to foster business relationships,
              all to the detriment of Hadron.   For example, TEG has claimed ownership of Hadron's
              intellectual property to pursue business with the General Services Administration office
              in Boston, Massachusetts; Draper Laboratories in Cambridge, Massachusetts; and the Air
              Force Life Cycle Management Center, Hanscom AFB, Massachusetts.              Hadron has not
              yet fully identified all instances of unjust enrichment.    As discovery is ongoing, Hadron
              expressly reserves the right to supplement or amend this Answer as more information
              becomes available.



                                                    RESPECTFULLY SUBMITTED,


                                                    HADRON INDUSTRIES, INC.,
                                                    By its attorneys,



                                                            /s/ Nicholas W. Allen
                                                    Thomas J. Finn (admitted pro hac vice)
                                                    tfinn@mccarter.com
                                                    Paula Cruz Cedillo (admitted pro hac vice)
                                                    pcedillo @mccarter. com
                                                    Nicholas W. Allen (admitted pro hac vice)
                                                    McCARTER & ENGLISH, LLP



                                                       4
     MEI 32041665v.l
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 119 of 129 PageID# 2602




                                                     265 Franklin Street
                                                     Boston, Massachusetts 021 10
                                                     Telephone: 617.449.6500
                                                     Facsimile: 617.326.3106


                                                    AND


                                                     Franklin C. Turner (VSB No. 77417)
                                                     fturner@mccarter.com
                                                     Alexander W. Major (admitted pro hac vice)
                                                     amajor@mccarter.com
                                                     McCARTER & ENGLISH, LLP
                                                     1301 K Street, NW
                                                     Suite 1000 West
                                                     Washington, DC 20005
                                                     Telephone: 202.753.3400
                                                     Facsimile: 202.296.0166


                         December 6, 2019




                                               DECLARATION


               I, Matthew Burton, hereby depose and state that I am authorized to sign these Answers on
     behalf of Hadron Industries, Inc., and that the facts set forth in the foregoing Answers to
     Interrogatories are true and correct to the best of my knowledge, information and belief.


               I declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury that the foregoing
     statement is true and correct.




                                                     Matthew Burton
                                                     Dated: December 6, 2019




                                                        5
     MEl 3204 1665v. I
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 120 of 129 PageID# 2603




                                          CERTIFICATE OF SERVICE


               I HEREBY CERTIFY that on the 6th day of December, 2019, the foregoing Answers to
     Defendant Robert Clare's Second Set of Interrogatories was served by first class mail, postage
     prepaid, and electronic mail, on the following attorneys of record:



               Richard D. Kelley, Esq.
                Stephen D. Caruso, Esq.
               Bean, Kinney & Korman, P.C.
               23 1 1 Wilson Boulevard, 5th Floor
               Arlington, VA 22201
                (703) 525-4000
                (703) 525-2207 (Fax)
               rkelley@beankinney.com
                Counselfor Triangle Experience Group, Inc., Sean
                   McCluskey, and Robert E. Clare, Jr.

                Leslie Paul Machado
                lmachado@ohaganmeyer.com
                O' Hagan Meyer
                2560 Huntington Avenue, Suite 204
                Alexandria, Virginia 22303
                Telephone: 703.775.8607
                Facsimile: 804.403.7110
                Counsel for Alqimi Analytics & Intelligence, LLC




                                                     /s/ Nicholas W. Allen
                                                     Nicholas W. Allen




                                                         6
     ME I 3204 1 665v. 1
  Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 121 of 129 PageID# 2604
Message

From:         Eric Roies [eric.rolesl@gmaii.com]
Sent:         2/3/2017 10:51:31 AM
To:           Michael Bowers [/o=ExchangeLabs/ou=Exchange Administrative Group
              (FYDIBOHF23SPDLT)/cn=Recipients/cn=65e059faf6bf4219b70aa3cf98acc330-mbowers]
Subject:      Re: ACES/ADAPT linkup



today... probably about 50% chance we will have time.

On Fri, Feb 3, 2017 at 10:46 AM, Michael Bowers <mb owers@tri an gl eexperi ence . com> wrote:

today? what day before 1200?


From: Eric Roles <eric.rolesl@gmail.com>
Sent: Friday, February 3, 2017 10:10:01 AM
To: Michael Bowers
Subject: Re: ACES/ADAPT link up


The video is great... I have the AFRICOM J 3 9 with me... I will see if I can squeeze this guy in for like 30
minutes at your place, but it would be before 12, he flies at 1300. How much heads up do you need?


On Fri, Feb 3, 20 1 7 at 9:58 AM, Michael Bowers <mb owers@tri an gl eexperi ence. com> wrote:



Eric,




We have a website that we invest exactly zero effort into - It tends to be a bit underwhelming....



Attached is a cut sheet of the Controlled Interface and link to our "JOC of the future" video. The video hits the
high points only and usually serves just to start a more technical conversation.



The office is usually fairly lean on Fridays - Next week will have us in-processing a herd of engineers, it will be
chaotic (yet exciting...) but if your guy is on a short timeline, we will absolutely work him in regardless. Let us
know what your availablilty looks like.



https://vimeo.com/130448343 p/w: 1 289




V/r,

Mike




Private video on Vimeo

vimeo.com


Join the web's most supportive community of creators and get high-quality/ tools for hosting, sharing, and streaming




                                                                                                  TEG DEFS 000002810
  Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 122 of 129 PageID# 2605

videos in gorgeous HD with no ads,




From: Roles, Eric <eric.roles@darpa.mil>
Sent: Friday, February 3, 2017 8:39:38 AM
To: Michael Bowers; eric.rolesl@gmail.com
Cc: John Buchanan; Rob Clare; Sean McCluskey
Subject: RE: ACES/ADAPT link up


Do you guys have a website with info on your products?


Eric Roies
Major, Army Special Forces
DARPA Service Chiefs Fellow
Mobile 706 580 1291
Office 571 218 4997
eric, roles l(5)gmail. com




    Original Message
From: Michael Bowers [mailto:mbowers@triangleexperience.coml
Sent: Tuesday, January 31, 2017 10:06 AM
To: Roles, Eric <eric.roles@darpa.mil>; eric.rolesl@gmail.com
Cc: John Buchanan <John@triangleexperience.com>; Rob Clare <rclare@triangleexperience.com>; Sean McCluskey
<sean@triangleexperience.com>
Subject: ACES/ADAPT link up


Eric - Meet the team.




We are open for a Wednesday meeting - What time are you available?




Mike




Eric Robs
Mobile 706 580 1291
SIPR rolesen@nps.navy.smil.mil




                                                                                                       TEG DEFS 000002811
 Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 123 of 129 PageID# 2606


Eric Roles
Mobile 706 580 1291
S1PR rolesen@nps. navy .smil.mil




                                                                        TEG DEFS 000002812
  Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 124 of 129 PageID# 2607
Appointment

From:          Maura Parisi [/0=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=C0CEA87CB0B04BE08D7849B55FE2D517-MAURA]
Sent:           1/31/2017 3:47:51 PM
To:            Rob Clare [/o=ExchangeLabs/ou=Exchange Administrative Group
               (FYDIBOHF23SPDLT)/cn=Recipients/cn=bcc78287eebd40c89273fa7bf748faf6-rclare_4bff]; Team TEG
                [/o=ExchangeLabs/ou=Exchange Administrative Group
               (FYDIBOHF23SPDLT)/cn=Recipients/cn=295a0adab8c6466885f4b55eldl206ba-teamteg 781];
               calendar@triangleexperience.com; Sean McCluskey [/o=ExchangeLabs/ou=Exchange Administrative Group
               (FYDIBOHF23SPDLT)/cn=Recipients/cn=25d3dedb826d43a0935d4c98b8faa54c-sean]; Larry Lins [LLins@prysm.com];
               Lee Quinones [/o=ExchangeLabs/ou=Exchange Administrative Group
               (FYDIBOHF23SPDLT)/cn=Recipients/cn=40bllfcabc3f412eb591b8387c3a9916-lee.quinone]; Brian Noe
                [BNoe@prysm.com]

Subject:       Prysm visit to TEG
Attachments:   TEG WelcomePacket.pdf
Location:      TEG Rosslyn, 1401 Wilson Blvd Level B-01 Arlington, VA 22209 United States

Start:         2/7/2017
End:           2/10/2017
Show Time As: Free


Recurrence:    (none)


Required       Rob Clare; Team TEG; calendar@triangleexperience.com; Sean McCluskey; Larry Lins; Lee Quinones; Brian Noe
Attendees:




You're receiving this message because you're a member of the Team TEG group, if you don't want to receive messages from this group,
unsubscribe.


View group conversations   !   View group files




                                                                                                              TEG DEFS 000003075
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 125 of 129 PageID# 2608




                                                                                                                                  ft1
 SEE PHOTON &                                                           w                  k1»

 AT "HE ACES DEVELOPMENT LAB IN AR

                                                                        BJS                                                                                                                       i*j
                                                                            s




      •llillililiil                                                                                                         'i :|
                                                                                                                                             M.                            H
                                                                                                                             '#                                      ttt


                                                                                                                                                                             *
                                                                                                                                                                                  w
                                                                                                                                                                                       Hp
        iiiiiiiillli                                                                                                                         ^MMMV                           '   J *
                                                                                                                                    *




 n                                                                                                                                                                                                        j




                                                                                                                             s>     Art

 1—                                              ACES                                                                                SMtState

                                                                                                 If
                                                                                      :!         II
  ill
                      I   pi                1         *{#]          HI                v
                                                                                                                                                                        u"
  1
                                                                                                 !!                                                                                    SI
                                            »                                                                                                                              i           H
                                                                                                                                                                                       n
                          x .

                                                                                                                                                                                       I!
                                                                                                                                                                 *
                               %                                                                                       /
                                                                                                                       %
                           'Sf.>                                    »           ,



                                                       t5$ii                                                                         HfattfW#'
                                                                                                                                                                     *****
                                            IP
                                    :$'*•                       tg*5'** I                                                                                        H?#s8f!                 i#5:
                                                 mi




     Better
     Stast&aa*
                               Stron        m
                                   SaKlssf^es
                                                               Faster
                                                                &KJ5&5V
                                                                                    t^S^asbSl.        &^--»rcoa & sr. lb?           wd* o*      -&MS ••fcCsskh       s-d sthtcs ?h® sJra^ frota Hystt i



     yfideftiafid&g                                               Cjk&




                                                                                                                                                                             TEG DEFS 000003076
 Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 126 of 129 PageID# 2609




From:                              Joe Saleck <jsal@triangleexperience.com>
Sent:                              Saturday, September 12, 2015 4:04 PM
To:                                Robert Clare; Sean McCluskey
Subject:                           Fwd: Need To Show You Our Demo




This could get good! I'll let you know if they choose 1030 or 1 on Weds.

           Forwarded message

From: Joe Saleck <isal@triangleexperience.com>
Date: Saturday, September 12, 2015
Subject: RE: Need To Show You Our Demo
To: Balan Ayyar via Linkedln <01fc7fBl-7f3d-47f7-b688-c820a39fb7d7@replv.linkedin.com>



Perfect!! Let's do Wednesday at 1030 and lunch after or 1pm if you guys can! Just let me know and we will
make it happen!


Joe


On Friday, September 11, 2015, Balan Ayyar via Linkedln <member@linkedin.com> wrote:




              0 g     Balan Ayyar
                      Chief Operating Officer, Sevatec, Inc.



             Joe,


              I'll review this weekend. Let me bring a few IT leaders in this space with me including the
              CEO of InfoReliance. He's a good friend. They're a $100M+ company as well.

              I'll send a note Monday. If we can do it Wednesday, I'll bring a friend from the Valley who
             just sold his firm to Palo Alto Networks.


              Balan


              On 9/10/15, 6:38 AM, Joe Saleck wrote:


              Balan — This is a short video of what TEG has developed under A2I and is currently a
              phase III SBIR.


             This video shows some of the key collaboration aspects of the platform:
              https://vimeo.com/131455863. The password is 1289.


             Video is decent but a demo in our lab in Rosslyn will show you the full capability! Lets get
             you in here as soon as you have time!!


                                                               l




                                                                                                     TEG DEFS 000036710
Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 127 of 129 PageID# 2610
              Joe



              On 8/27/15, 10:16 AM, Balan Ayyar wrote:


              Hi Joe,


              Thanks for the thoughtful note, I'd love to come by. I left the service from Command of a
              JTF in Afghanistan that had all the IC in it. We are just aligning with a couple of
              opportunities in that space. If I can help, I'll be glad to. I'll see what we can get on the
              schedule.
              Best,
              Balan
              c-57 1-395-7288
              bayyar@sevatec.com


              On 8/27/15, 8:26 AM, Joe Saleck wrote:


              Balan —


              Hope all is going great! I spoke with Kenny yesterday and he said he mentioned what I
              was up to and I told him we need to get you into our Rosslyn lab and discuss some
              possible opportunities. Kenny knows I don't get too excited about anything so he knows I
              don't reach out unless it's a game changer. We are a small company with very little
              connections but we have the answer to next generation ops and intel. It would be great to
              show you what we have and get your take on it! Just fyi, I was a Watch guy and a JIC guy
              during my 20 years and felt the pain of not being able to collaborate and share info and
              put together products as fast as I wanted so this capability we have has got me fired up to
              help our airmen right now!


              Let me know if you are interested and when you can come by!! My cell is 703-728-9559.


              Hope to catch up soon!!


              Joe




                        to   Z'




                 Fteplying via your email application will i                     in the conversation,

      You are receiving member message notifications emails. Unsubscribe
      This email was intended for Joe Saleck (Senior Account Manager, Triangle Experience Group). Learn why we included
      this.
      If you need assistance or have questions, please contact Linkedln Customer Service.


      ©2015, Linkedln Corporation. 2029 Stierlin Ct. Mountain View, CA 94043, USA




H *




                                                                2




                                                                                                             TEG DEFS 000036711
  Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 128 of 129 PageID# 2611

Joe Saleck
i s al@triangleexp erienc e . com




Joe Saleck
i s al@triangleexp erienc e . com




                                           3




                                                                         TEG DEFS 000036712
  Case 1:19-cv-00035-LO-MSN Document 127-1 Filed 01/31/20 Page 129 of 129 PageID# 2612




From:                               Joe Saleck <jsal@triangleexperience.com>
Sent:                               Monday, August 24, 2015 10:36 AM
To:                                 baumanam@westinghouse.com
Cc:                                 Robert Clare; Sean McCluskey
Subject:                            Fwd: This is the stuff that can take your training to the next level
Attachments:                        aces-onesheet-modified-names-digital-distro.jpg; Copy of aces-onesheet-modified
                                    names-digital-distro.pdf; Copy of photon-system-diagram.pdf




 Alex --


 Ian sent me your contract info and said you may be interested in what TEG is up to. We believe
 there is definitely some opportunities to improve some of your mission areas with our product.
 I've attached a static graphic explaining some of the technology. Here's a link to a video that
 illustrates some of the key collaboration aspects of the platform: https://vimeo.com/131455863. The
 password is 1289. Please feel free to forward this information as needed. Please do not hesitate to
 reach out with any questions you may have.


 We can host you at our lab in Rosslyn or down at Fort Bragg if you are interested in seeing ACES
 and how it could help you across several mission areas!!


 Hope to talk with you soon!



 Joe




Joe Saleck
Senior Account Manager
i s al@triangleexp erienc e . com
703-728-9559




                                                              l




                                                                                                           TEG DEFS 000037208
